 



EXECUTION COPY
 
CREDIT AGREEMENT
DATED AS OF
AUGUST 10, 2007
AMONG
QUICKSILVER GAS SERVICES LP,
AS BORROWER,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT,
BNP PARIBAS,
AS SYNDICATION AGENT
AND
JPMORGAN CHASE BANK, N.A.,
THE ROYAL BANK OF SCOTLAND plc
AND
FORTIS CAPITAL CORP.,
AS CO-DOCUMENTATION AGENTS
 
BANC OF AMERICA SECURITIES LLC
AND
BNP PARIBAS SECURITIES CORP.,
AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE I
DEFINITIONS
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    33  
Section 1.03 Terms Generally
    33  
Section 1.04 Accounting Terms; GAAP
    33  
Section 1.05 Letter of Credit Amounts
    34  
Section 1.06 Designation of Material Subsidiaries
    34  
Section 1.07 Rounding
    34  
Section 1.08 Times of Day
    34  
 
       
ARTICLE II
THE CREDITS
 
       
Section 2.01 Revolving Commitments
    34  
Section 2.02 Loans and Borrowings
    34  
Section 2.03 Requests for Revolving Borrowings
    35  
Section 2.04 Funding of Borrowings
    36  
Section 2.05 Swingline Loans
    37  
Section 2.06 Letters of Credit
    39  
Section 2.07 Interest Elections
    48  
Section 2.08 Voluntary Termination, Reduction and Increase of Commitments;
Extension of Maturity Date
    49  
Section 2.09 Repayment of Loans; Evidence of Debt
    53  
Section 2.10 Prepayment of Loans; Commitment Reductions
    53  
Section 2.11 Fees
    55  
Section 2.12 Interest
    56  
Section 2.13 Alternate Rate of Interest
    57  
Section 2.14 Illegality
    57  
Section 2.15 Increased Costs
    58  
Section 2.16 Break Funding Payments
    59  
Section 2.17 Taxes
    60  
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    62  
Section 2.19 Mitigation Obligations; Replacement of Lenders
    64  
 
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
       
Section 3.01 Existence and Power
    65  
Section 3.02 Credit Party and Governmental Authorization; Contravention
    65  
Section 3.03 Binding Effect
    66  
Section 3.04 Financial Condition; No Material Adverse Effect
    66  
Section 3.05 Properties
    66  
Section 3.06 Litigation and Environmental Matters
    69  
Section 3.07 Compliance with Laws and Agreements
    69  

i



--------------------------------------------------------------------------------



 



              Page No.  
Section 3.08 Investment Company Status
    69  
Section 3.09 Taxes
    69  
Section 3.10 ERISA
    69  
Section 3.11 Disclosure
    70  
Section 3.12 Capital Structure
    70  
Section 3.13 Use of Loans
    70  
Section 3.14 Material Contracts
    70  
Section 3.15 Hedging Agreements
    71  
Section 3.16 Defaults
    71  
Section 3.17 Insurance
    71  
Section 3.18 Priority; Security Matters
    71  
Section 3.19 Licenses, Permits, Etc.
    71  
Section 3.20 Supplemental Indenture
    72  
 
       
ARTICLE IV
CONDITIONS
 
       
Section 4.01 Effective Date
    72  
Section 4.02 Each Credit Event
    74  
 
       
ARTICLE V
SECURITY
 
       
ARTICLE VI
AFFIRMATIVE COVENANTS
 
       
Section 6.01 Financial Statements and Other Information
    76  
Section 6.02 Notices of Certain Events
    78  
Section 6.03 Existence; Conduct of Business
    78  
Section 6.04 Payment of Obligations
    79  
Section 6.05 Maintenance of Properties; Insurance
    79  
Section 6.06 Books and Records; Inspection Rights
    80  
Section 6.07 Compliance with Laws
    81  
Section 6.08 Further Assurances
    81  
Section 6.09 Additional Collateral
    81  
Section 6.10 Environmental Matters
    83  
Section 6.11 Establishment of Bank Accounts
    83  
Section 6.12 Information Regarding Collateral
    84  
Section 6.13 Pledge of Equity Interests in non-Credit Parties
    84  
 
       
ARTICLE VII
NEGATIVE COVENANTS
 
       
Section 7.01 Indebtedness
    84  
Section 7.02 Liens
    86  
Section 7.03 Fundamental Changes
    86  
Section 7.04 Investments
    87  
Section 7.05 Restricted Payments
    87  
Section 7.06 Transactions with Affiliates
    88  
Section 7.07 Negative Pledge Agreements
    88  
Section 7.08 Sale and Leaseback Arrangements
    88  
Section 7.09 ERISA Compliance
    88  

ii



--------------------------------------------------------------------------------



 



              Page No.  
Section 7.10 Sale of Mortgaged Properties
    88  
Section 7.11 Proceeds of Loans
    89  
Section 7.12 Additional Subsidiaries
    90  
Section 7.13 Consolidated Interest Coverage Ratio
    90  
Section 7.14 Consolidated Leverage Ratio
    90  
Section 7.15 Hedging Agreements
    90  
Section 7.16 Acquisitions
    91  
Section 7.17 Amendments to Organizational and Other Documents
    91  
Section 7.18 Parent Subordinated Note
    92  
Section 7.19 Supplemental Indenture
    92  
 
       
ARTICLE VIII
EVENTS OF DEFAULT
 
       
Section 8.01 Events of Default
    92  
Section 8.02 Application of Funds
    95  
 
       
ARTICLE IX
THE AGENTS
 
       
Section 9.01 Appointment and Authority
    96  
Section 9.02 Rights as a Lender
    96  
Section 9.03 Exculpatory Provisions
    97  
Section 9.04 Reliance by the Agents
    97  
Section 9.05 Delegation of Duties
    98  
Section 9.06 Resignation of the Administrative Agent
    98  
Section 9.07 Non-Reliance on the Agents and Other Lenders
    99  
Section 9.08 No Other Duties, Etc.
    99  
Section 9.09 Administrative Agent May File Proofs of Claim
    99  
Section 9.10 Collateral and Guaranty Matters
    100  
Section 9.11 Execution of Security Instruments
    100  
 
       
ARTICLE X
MISCELLANEOUS
 
       
Section 10.01 Notices; Electronic Communication
    101  
Section 10.02 Waivers; Amendments
    102  
Section 10.03 Expenses; Indemnity; Damage Waiver
    103  
Section 10.04 Successors and Assigns
    105  
Section 10.05 Survival
    109  
Section 10.06 Counterparts; Integration; Effectiveness
    109  
Section 10.07 Severability
    109  
Section 10.08 Right of Setoff
    109  
Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process
    110  
Section 10.10 WAIVER OF JURY TRIAL
    111  
Section 10.11 Headings
    111  
Section 10.12 Confidentiality
    111  
Section 10.13 Interest Rate Limitation
    112  
Section 10.14 Secured Affiliate
    114  
Section 10.15 USA Patriot Act Notice
    114  
Section 10.16 Arrangers; Syndication Agent; Co-Documentation Agents; Other
Agents
    114  

iii



--------------------------------------------------------------------------------



 



              Page No.  
Section 10.17 Security Instruments
    115  
Section 10.18 Waiver of Consumer Credit Loans
    115  
Section 10.19 NO ORAL AGREEMENTS
    115  
Section 10.20 No Recourse to Parent
    115  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:

         
Schedule 2.01
  -   Commitments
Schedule 3.06
  -   Disclosed Matters
Schedule 3.12
  -   Capital Structure; Material Subsidiaries
Schedule 3.14
  -   List of Material Contracts
Schedule 3.17
  -   Insurance
Schedule 7.01
  -   Existing Indebtedness
Schedule 7.02
  -   Existing Liens
Schedule 7.04
  -   Investments
Schedule 7.06
  -   Transactions with Affiliates
Schedule 7.07
  -   Negative Pledge Agreements
 
       
EXHIBITS:
       
 
       
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B-1
  -   Form of Revolving Borrowing Request
Exhibit B-2
  -   Form of Interest Election Request (Revolving Borrowing)
Exhibit B-3
  -   Form of Swingline Borrowing Request
Exhibit B-4
  -   Form of Interest Election Request (Swingline Borrowing)
Exhibit C-1
  -   List of Security Instruments
Exhibit C-2
  -   Form of Mortgage
Exhibit C-3
  -   Form of Guaranty and Collateral Agreement
Exhibit D
  -   Form of Note
Exhibit E
  -   Form of Commitment Increase Certificate
Exhibit F
  -   Form of Additional Lender Certificate
Exhibit G
  -   Form of Parent Subordinated Note

v



--------------------------------------------------------------------------------



 



LIST OF DEFINED TERMS

              Page No.
$
    10  
ABR
    1  
Acquisition
    1  
Acquisition Period
    1  
Act
    114  
Additional Lender
    50  
Additional Lender Certificate
    50  
Adjusted Eurodollar Rate
    2  
Administrative Agent
    2  
Administrative Questionnaire
    2  
Affiliate
    2  
Agents
    2  
Aggregate Credit Exposure
    2  
Agreement
    2  
Alternate Base Rate
    2  
Applicable Lending Office
    3  
Applicable Percentage
    3  
Applicable Rate
    3  
Approved Fund
    4  
Arrangers
    4  
Asset Disposition
    4  
Assignee Group
    4  
Assignment and Acceptance
    4  
Availability Period
    4  
Available Cash
    4  
Bank of America
    4  
BAS
    4  
BBA LIBOR
    12  
BNP Fee Letter
    13  
BNPPSC
    4  
Board
    5  
BofA Fee Letter
    13  
Borrower
    1  
Borrowing
    5  
Borrowing Request
    5  
Business Day
    5  
Capital Expenditures
    5  
Capital Lease Obligations
    5  
Cash Collateral
    5  
Cash Collateralization
    5  
Cash Collateralize
    46  
Cash Collateralized
    5  

vi



--------------------------------------------------------------------------------



 



              Page No.
Casualty Event
    5  
CERCLA
    6  
Change in Control
    6  
Change in Law
    6  
Class
    6  
Closing Date
    6  
Closing Distributions
    6  
Closing Transaction Documents
    6  
Closing Transactions
    6  
Code
    7  
Co-Documentation Agents
    7  
Collateral
    7  
Commitment
    7  
Commitment Increase Certificate
    50  
Commodity Swap Agreement
    7  
Common Units
    7  
Consolidated EBITDA
    7  
Consolidated Interest Coverage Ratio
    8  
Consolidated Leverage Ratio
    8  
Consolidated Net Income
    8  
Consolidated Net Interest Expense
    9  
Consolidated Subsidiaries
    9  
Consolidated Total Funded Debt
    9  
Contribution Agreement
    9  
control
    2  
controlled by
    2  
Cowtown Entities
    9  
Cowtown Gas
    9  
Cowtown Pipeline
    9  
Credit Exposure
    9  
Credit Parties
    10  
Credit Party
    10  
Current Information
    10  
Debt Offering
    10  
deeds
    67  
Default
    10  
Defensible Title
    10  
Disclosed Matters
    10  
disposal
    11  
Distribution
    10  
dollars
    10  
Effective Date
    10  
Eligible Assignee
    11  
Environmental Laws
    11  
Environmental Liability
    11  
Equity Interests
    11  

vii



--------------------------------------------------------------------------------



 



              Page No.
ERISA
    11  
ERISA Affiliate
    11  
Eurodollar
    12  
Eurodollar Rate
    12  
Events of Default
    92  
Exchange Act
    12  
Excluded Taxes
    12  
Federal Funds Effective Rate
    12  
Fee Letters
    13  
FERC
    13  
Financing Transactions
    13  
Fiscal Quarter
    13  
Fiscal Year
    13  
Foreign Entity
    13  
Foreign Lender
    13  
Foreign Subsidiary
    13  
Fund
    13  
Funded Indebtedness
    13  
GAAP
    14  
Gathering and Processing Agreement
    14  
General Partner
    14  
Governmental Authority
    14  
Governmental Rule
    14  
GP LLC Agreement
    14  
Guarantee
    14  
Guaranty and Collateral Agreement
    15  
Hazardous Material
    15  
Hedging Agreement
    15  
Highest Lawful Rate
    113  
Honor Date
    42  
Incumbent Directors
    15  
Indebtedness
    15  
Indemnified Taxes
    16  
Indemnitee
    104  
Interest Election Request
    16  
Interest Payment Date
    16  
Interest Period
    16  
Interest Rate Swap Agreement
    16  
Investment
    17  
IPO
    17  
ISP
    17  
Issuer Documents
    17  
L/C Advance
    17  
L/C Borrowing
    17  
L/C Credit Extension
    17  
L/C Issuer
    17  

viii



--------------------------------------------------------------------------------



 



              Page No.
L/C Obligations
    17  
Lender Indebtedness
    17  
Lenders
    17  
Letter of Credit Application
    18  
Letter of Credit Fee
    47  
Letters of Credit
    18  
Lien
    18  
Limited Partnership Agreement
    18  
Loan Documents
    18  
Loans
    18  
Major Asset
    18  
Margin Stock
    18  
Material Acquisition
    18  
Material Adverse Effect
    18  
Material Asset Disposition
    19  
Material Contracts
    19  
Material Indebtedness
    19  
Material Subsidiary
    19  
Maturity Date
    19  
Midstream Activities
    19  
Moody’s
    20  
Mortgaged Property
    20  
Mortgages
    20  
Multiemployer Plan
    20  
Net Cash Proceeds
    20  
Non-Consenting Lender
    65  
Non-Recourse Indebtedness
    20  
Notes
    21  
Omnibus Agreement
    21  
Operating
    21  
Operating GP
    21  
Operating Lease
    21  
Other Taxes
    21  
parent
    31  
Parent
    21  
Parent Credit Agreement
    21  
Parent Distribution
    22  
Parent Subordinated Note
    22  
Participant
    107  
Payment Dates
    22  
PBGC
    22  
Permitted Encumbrances
    22  
Permitted Investments
    25  
Person
    27  
Pipeline Systems
    27  
Plan
    27  

ix



--------------------------------------------------------------------------------



 



              Page No.
Pledging Subsidiary
    27  
Prime Rate
    27  
Private Investor Distribution
    28  
Processing Plants
    28  
Property
    28  
Purchase Debt
    28  
Quarterly Dates
    28  
RCRA
    11  
Register
    107  
Registration Statement
    28  
Regulation U
    28  
Reinvestment Notice
    28  
Reinvestment Period
    28  
Reinvestment Prepayment Amount
    29  
Related Parties
    29  
release
    11  
Required Lenders
    29  
Responsible Officer
    29  
Restricted Payment
    29  
Revolving Loan
    30  
rights of way
    66  
Rolling Period
    30  
S&P
    30  
Secondment Agreement
    30  
Secured Affiliate
    30  
Security Instruments
    30  
SFAS 133
    30  
SFAS 143
    30  
SFAS 144
    30  
Solvent
    30  
Specified Assets
    31  
Specified Rate
    31  
State Pipeline Regulatory Agency
    31  
Statutory Reserve Rate
    31  
subsidiary
    31  
Subsidiary
    32  
Supermajority Lenders
    32  
Supplemental Indenture
    32  
Sweep Accounts
    32  
Swingline Exposure
    32  
Swingline Lender
    32  
Swingline Loan
    32  
Syndication Agent
    32  
Taxes
    32  
Total Commitment
    32  
transfer
    88  

x



--------------------------------------------------------------------------------



 



              Page No.
Type
    32  
UCC
    32  
under common control with
    2  
Unreimbursed Amount
    42  
Wholly Owned Subsidiary
    33  

11



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT is entered into effective as of August 10, 2007,
among QUICKSILVER GAS SERVICES LP, a Delaware limited partnership (the
“Borrower”), the LENDERS party hereto, BANK OF AMERICA, N.A., as the
Administrative Agent, BNP PARIBAS, as the Syndication Agent, and JPMORGAN CHASE
BANK, N.A., THE ROYAL BANK OF SCOTLAND plc and FORTIS CAPITAL CORP., as
Co-Documentation Agents.
WITNESSETH:
     WHEREAS, concurrently with the closing and consummation of the Closing
Transactions (as hereinafter defined), the Borrower has requested that the
Lenders provide the Borrower with the credit facilities described and provided
herein, and the Lenders are willing to provide such facilities on the terms and
subject to the conditions hereinafter set forth; and
     WHEREAS, the Lenders have appointed Bank of America, N.A. as Administrative
Agent hereunder, BNP Paribas as Syndication Agent hereunder, and JPMorgan Chase
Bank, N.A., The Royal Bank of Scotland plc and Fortis Capital Corp., as
Co-Documentation Agents hereunder; and
     WHEREAS, Banc of America Securities LLC and BNP Paribas Securities Corp.
have been appointed Co-Lead Arrangers and Joint Bookrunners for the credit
facilities provided herein.
     NOW, THEREFORE, in consideration of the premises, representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR,” when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
          “Acquisition” means the direct or indirect purchase or acquisition,
whether in one or more related transactions, of (a) any Person or group of
Persons, or (b) any assets or securities of any Person or group of Persons;
provided, however, that notwithstanding the foregoing, the term “Acquisition”
shall be deemed not to include purchases and acquisitions (other than, for
clarity, Material Acquisitions) by a Person of Property in the ordinary course
of business.
          “Acquisition Period” means a period elected by the Borrower, such
election to be exercised by the Borrower delivering written notice thereof to
the Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding date of the purchase

1



--------------------------------------------------------------------------------



 




price for any Material Acquisition and ending on the earlier of (a) the date
ending 270 days after such funding date or (b) the Borrower’s election (provided
that the Borrower is in compliance with all applicable provisions of
Section 7.14 after giving effect to such election) to terminate such Acquisition
Period, such election to be exercised by the Borrower delivering notice thereof
to the Administrative Agent (who shall thereafter promptly notify the Lenders);
provided, that, (i) once any Acquisition Period is in effect, the next
Acquisition Period may not commence until the termination of such Acquisition
Period in effect, and (ii) after giving effect to the termination of such
Acquisition Period in effect, the Borrower shall be in compliance with the
applicable provisions of Section 7.14 and no Default shall have occurred and be
continuing.
          “Additional Lender” has the meaning given such term in
Section 2.08(d)(i).
          “Additional Lender Certificate” has the meaning given such term in
Section 2.08(d)(ii)(F).
          “Adjusted Eurodollar Rate” mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.
          “Administrative Questionnaire” means an Administrative Questionnaire
to be delivered by each Lender to the Administrative Agent, in a form supplied
by the Administrative Agent.
          “Affiliate” of any Person means any Person directly or indirectly
controlled by, controlling or under common control with such first Person. For
purposes of this definition, any Person which owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 10% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
such corporation or other Person.
          “Agents” means each of the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents.
          “Aggregate Credit Exposure” means the sum of all of the Lenders’
Credit Exposures.
          “Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated or otherwise modified and in effect from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime

2



--------------------------------------------------------------------------------



 



Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Applicable Lending Office” means, for each Lender and for each Type
of Loan, such office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify in writing to the Administrative Agent and
the Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Total Commitment constituted by its Commitment (or, if the
Commitments have terminated or expired, the percentage which such Lender’s
Credit Exposure at such time constitutes of the Aggregate Credit Exposure at
such time).
          “Applicable Rate” means, for any day, with respect to any ABR Loan,
any Eurodollar Loan or any Specified Rate Swingline Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in the appropriate intersection in the table below, based on the
Consolidated Leverage Ratio as of the most recent Quarterly Date with respect to
which the Administrative Agent shall have received the Current Information
required to be delivered to the Administrative Agent pursuant to Section 6.01(a)
or Section 6.01(b) and the calculation certificate required to be delivered
pursuant to Section 6.01(c) in respect of such Current Information:

                                                      Specified Rate  
Commitment     ABR Loan   Eurodollar   Swingline Loan   Fee Consolidated
Leverage Ratio   Percentage   Loan Percentage   Percentage   Percentage
Category 1
Greater than 5.00 to 1.00
    1.250 %     2.500 %     2.500 %     0.500 %
 
                               
Category 2
Greater than 4.50 to 1.00 but less than or equal to 5.00 to 1.00
    1.000 %     2.250 %     2.250 %     0.500 %
 
                               
Category 3
Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00
    0.750 %     2.000 %     2.000 %     0.375 %
 
                               
Category 4
Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00
    0.500 %     1.750 %     1.750 %     0.375 %
 
                               
Category 5
Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00
    0.250 %     1.500 %     1.500 %     0.300 %
 
                               
Category 6
Less than or equal to 3.00 to 1.00
    0.000 %     1.250 %     1.250 %     0.250 %

Each change in the Applicable Rate based on a change in the Current Information
shall become effective on the date on which the Current Information is delivered
to the Lenders pursuant to Section 6.01 (but in any event not later than the
60th day after the end of each of the first three Fiscal Quarters of each Fiscal
Year or the 120th day after the end of each Fiscal Year, as the case may be) and
shall remain in effect until the next change to be effected pursuant to this
paragraph.

3



--------------------------------------------------------------------------------



 



If any Current Information is not delivered within the time periods specified in
Section 6.01, then, commencing on the day following the applicable due date for
such Current Information as specified in Section 6.01 until such Current
Information is delivered, the Consolidated Leverage Ratio as at the end of the
Fiscal Quarter that would have been covered thereby shall for the purposes of
this definition be deemed to be in Category 1 (Greater than 5.00 to 1.00).
Furthermore, and notwithstanding any other provision to the contrary, for the
period from the Effective Date until the date on which the Current Information
for the Fiscal Quarter ending September 30, 2007 is delivered to the Lenders,
the Consolidated Leverage Ratio as at the end of each Fiscal Quarter during such
period shall, for the purposes of this definition, be deemed to be in Category 1
(Greater than 5.00 to 1.00).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means BAS and BNPPSC, in their capacity as co-lead arrangers
and joint bookrunners.
     “Asset Disposition” means the sale, assignment, lease, license, transfer,
exchange, conveyance or other disposition by any Credit Party of any of its
right, title and interest in any Mortgaged Property, including pursuant to any
casualty or condemnation proceeding affecting such Mortgaged Property, but
excluding any of the foregoing expressly permitted by Section 7.10(a), (b), (c),
(d), (f), (g), (h) and (i). The term “Asset Disposition” shall include, without
limitation, any Material Asset Disposition.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
     “Available Cash” has the meaning given such term in the Limited Partnership
Agreement.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date or the date of
termination of the Commitments.
     “Bank of America” means Bank of America, N.A., a national banking
association, in its individual capacity and not as the Administrative Agent.
     “BAS” means Banc of America Securities LLC, and its successors.
     “BNP Fee Letter” has the meaning given such term in the definition of “Fee
Letter” in this Section 1.01.
     “BNPPSC” means BNP Paribas Securities Corp., and its successors.

4



--------------------------------------------------------------------------------



 



     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “BofA Fee Letter” has the meaning given such term in the definition of “Fee
Letter” in this Section 1.01.
     “Borrower” has the meaning given such term in the initial paragraph hereof.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, and (b) Swingline Loans.
     “Borrowing Request” means a request by the Borrower for (a) a Revolving
Borrowing pursuant to Section 2.03 and substantially in the form of Exhibit B-1
or any other form approved by the Administrative Agent, or (b) a Swingline
Borrowing pursuant to Section 2.05 and substantially in the form of Exhibit B-3
or any other form approved by the Administrative Agent.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means, for any period, all expenditures (whether
paid in cash or accrued as a liability, including the portion of Capital Lease
Obligations originally incurred during such period that are capitalized on the
consolidated balance sheet of the Borrower) by the Borrower and its Consolidated
Subsidiaries during such period that, in conformity with GAAP, are included in
“capital expenditures,” “additions to property, plant or equipment” or
comparable items in the consolidated financial statements of the Borrower, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset that was destroyed or damaged, in whole or in part, in an
amount equal to any insurance proceeds received in connection with such damage
or destruction.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Collateralize” has the meaning given such term in Section 2.06(g).
“Cash Collateral,” “Cash Collateralized” and “Cash Collateralization” have
meanings correlative thereto.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any Collateral.

5



--------------------------------------------------------------------------------



 



     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S. C. §9601, et. seq., as amended from time to time.
     “Change in Control” means (a) the General Partner is no longer the sole
general partner of the Borrower, (b) Parent no longer owns, directly or
indirectly, at least 51% of the aggregate ordinary voting power represented by
the outstanding Equity Interests of the General Partner and a majority of the
Board of Directors of the General Partner thereafter ceases to be comprised of
Incumbent Directors, (c) except as permitted by Section 7.03(a) and
Section 7.10, the Borrower is no longer the sole owner of all of the Equity
Interests of Operating, (d) except as permitted by Section 7.03(a) and
Section 7.10, the Borrower shall cease to own, directly or indirectly, 100% of
the outstanding Equity Interests of each Material Subsidiary, (e) a “Change of
Control” as defined in the Parent Credit Agreement shall have occurred, (f) any
amendment, supplement or restatement of the Limited Partnership Agreement shall
be made that results in the General Partner ceasing to have the authority to
make any decision that is within its authority under the terms of the Limited
Partnership Agreement as in effect on the Closing Date after giving effect to
the Closing Transactions or (g) any amendment, supplement or restatement of the
GP LLC Agreement shall be made that results in Quicksilver Gas Services Holdings
LLC, a Delaware limited liability company, ceasing to have the right to appoint
a majority of the members of the Board of Directors of the General Partner.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or L/C Issuer (or,
for purposes of Section 2.15(b) by any lending office of such Lender or L/C
Issuer or by such Lender’s or L/C Issuer’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.
     “Closing Date” means the date of this Agreement.
     “Closing Distributions” means, collectively, the Private Investor
Distribution and the Parent Distribution.
     “Closing Transaction Documents” means the Contribution Agreement, the
Limited Partnership Agreement, the Gathering and Processing Agreement, the
Parent Subordinated Note, the Secondment Agreement and the Omnibus Agreement.
     “Closing Transactions” means the transactions to occur on the Closing Date,
including, without limitation: (a) the contribution of the limited partnership
interests of the Cowtown Entities pursuant to and in accordance with the terms
of the Contribution Agreement, (b) consummation of the IPO and the receipt by
the Borrower of not less than $62,000,000, net of underwriting discounts and
fees, and the application of such proceeds to finance in part the Closing
Distributions, together with costs and expenses related to the Closing
Transactions, (c) the payment by the Borrower to Parent of the Parent
Distribution with the net cash proceeds of

6



--------------------------------------------------------------------------------



 



the IPO and the initial Borrowing hereunder, (d) the payment by the Borrower to
certain private investors of the Private Investor Distribution with the net cash
proceeds of the IPO and the initial Borrowing hereunder, and (e) the payment of
(i) all fees and expenses of the Administrative Agent in connection with the
credit facilities provided herein that are required to be paid on the Closing
Date, and (ii) all fees of the Agents and Arrangers as set forth in, and in
accordance with, the Fee Letters that are required to be paid on the Closing
Date.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Co-Documentation Agents” means JPMorgan Chase Bank, N.A., The Royal Bank
of Scotland plc and Fortis Capital Corp., in their capacity as co-documentation
agents hereunder, and their respective successors in such capacity.
     “Collateral” means, collectively, all Mortgaged Property and all other
“Collateral” or similar terms as defined, as the case may be, in the Guaranty
and Collateral Agreement, the Mortgages or any other Security Instrument.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, and the commitment of the Swingline Lender
to make Swingline Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 or Section 2.10, (b) increased from time to time
pursuant to Section 2.08, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial Total Commitment is $150,000,000.
     “Commitment Increase Certificate” has the meaning given such term in
Section 2.08(d)(ii)(E).
     “Commodity Swap Agreement” means any financial derivative transaction that
is a commodity or basis swap, cap, floor, collar, forward agreement or other
protection agreement or option with respect to any such transaction, designed to
address the risk of fluctuations in commodity prices.
     “Common Units” means the common units and subordinated units representing
limited partner interests in the Borrower.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) any provision for (or
less any benefit from) income, sales or franchise Taxes included in determining
Consolidated Net Income; (b) Consolidated Net Interest Expense deducted in
determining Consolidated Net Income; (c) depreciation, depletion and
amortization expense deducted in determining Consolidated Net Income; (d) any
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business); and (e) other non-cash charges deducted in
determining Consolidated Net Income to the extent not already included in
clauses

7



--------------------------------------------------------------------------------



 



(b), (c) and (d) of this definition; provided, that, if the Borrower or any
Consolidated Subsidiary shall make any Material Acquisition during the period of
four Fiscal Quarters ending on the last day of the Fiscal Quarter immediately
preceding the date of determination for which Current Information is available,
then Consolidated EBITDA may be calculated, at the Borrower’s election (by
written notice to the Administrative Agent) and, if so elected, in a manner
satisfactory to the Administrative Agent in its reasonable discretion, after
giving pro forma effect to such Material Acquisition (including the revenues of
the properties acquired) as if such Material Acquisition had occurred on the
first day of such period.
     “Consolidated Interest Coverage Ratio” means, as of the end of any Fiscal
Quarter, the ratio of (a) Consolidated EBITDA for the Rolling Period then ended
to (b) Consolidated Net Interest Expense for the Rolling Period then ended;
provided, that, notwithstanding the foregoing, for purposes of this definition
(i) with respect to the Fiscal Quarter ending June 30, 2007, Consolidated EBITDA
shall be measured by multiplying actual Consolidated EBITDA for the three-month
period then ended by four, and Consolidated Net Interest Expense shall be
measured by multiplying actual Consolidated Net Interest Expense for the
three-month period then ended by four, (ii) with respect to the Fiscal Quarter
ending September 30, 2007, Consolidated EBITDA shall be measured by multiplying
actual Consolidated EBITDA for the six-month period then ended by two, and
Consolidated Net Interest Expense shall be measured by multiplying actual
Consolidated Net Interest Expense for the six-month period then ended by two,
and (iii) with respect to the Fiscal Quarter ending December 31, 2007,
Consolidated EBITDA shall be measured by multiplying actual Consolidated EBITDA
for the nine-month period then ended by 1.333, and Consolidated Net Interest
Expense shall be measured by multiplying actual Consolidated Net Interest
Expense for the nine-month period then ended by 1.333.
     “Consolidated Leverage Ratio” means (a) for purposes of calculating the
Applicable Rate (but subject in all respects to the terms contained in the
definition of “Applicable Rate” with respect to the delivery (or non-delivery)
of Current Information) for any day, the ratio of (i) Consolidated Total Funded
Debt as of the last day of the Rolling Period ending on the most recent
Quarterly Date with respect to which the Administrative Agent shall have
received the Current Information to (ii) Consolidated EBITDA for such Rolling
Period, (b) for purposes of determining satisfaction of the closing condition
set forth in Section 4.01(p), the ratio of (i) Consolidated Total Funded Debt as
of the Closing Date to (ii) actual Consolidated EBITDA calculated with respect
to the Cowtown Entities only for the three month period ended March 31, 2007,
multiplied by four, and (c) for purposes of calculating the covenant set forth
in Section 7.14, the ratio of (i) Consolidated Total Funded Debt as of the last
day of the Rolling Period then ended to (ii) Consolidated EBITDA for the Rolling
Period then ended; provided, that, notwithstanding the foregoing, for purposes
of this definition (A) with respect to the Fiscal Quarter ending June 30, 2007,
Consolidated EBITDA shall be measured by multiplying actual Consolidated EBITDA
for the six-month period then ended by two, and (B) with respect to the Fiscal
Quarter ending September 30, 2007, Consolidated EBITDA shall be measured by
multiplying actual Consolidated EBITDA for the nine-month period then ended by
1.333.
     “Consolidated Net Income” means, with respect to the Borrower and its
Consolidated Subsidiaries on a consolidated basis, for each period of
determination, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries for such period, determined

8



--------------------------------------------------------------------------------



 



on a consolidated basis in accordance with GAAP, but excluding: (a) the income
of any other Person (other than its Consolidated Subsidiaries) in which such
Person or any of its subsidiaries has an ownership interest, unless received by
such Person or its Consolidated Subsidiaries in a cash distribution; (b) any
after-tax gains attributable to asset dispositions; (c) any non-cash gains,
losses or charges on any Hedging Agreement resulting from the requirements of
SFAS 133 for that period; (d) any non-cash gains, losses or charges resulting
from the requirements of SFAS 143 or SFAS 144 for that period; and (e) to the
extent not included in clauses (a), (b), (c) and (d) above, any after-tax
(i) extraordinary gains (net of extraordinary losses) or (ii) non-cash
nonrecurring gains.
     “Consolidated Net Interest Expense” means, with respect to the Borrower and
its Consolidated Subsidiaries on a consolidated basis, for each period of
determination, (a) an amount equal to interest expense determined on a
consolidated basis in accordance with GAAP, less (i) any interest paid by
capitalizing the accrued and unpaid interest on the Parent Subordinated Note and
adding it to the principal thereof in accordance with the terms of the Parent
Subordinated Note, and (ii) non-cash interest expense accrued in accordance with
GAAP on the principal of the Purchase Debt, minus (b) interest income determined
on a consolidated basis in accordance with GAAP.
     “Consolidated Subsidiaries” means each subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP. Unless otherwise indicated, each reference
to the term “Consolidated Subsidiary” means a subsidiary consolidated with the
Borrower.
     “Consolidated Total Funded Debt” means all Funded Indebtedness of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis.
     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement dated as of August 10, 2007, among the General Partner, the
Borrower, Operating and certain other Persons party thereto, as the same may be
amended, supplemented, restated or otherwise modified from time to time to the
extent permitted hereunder.
     “Cowtown Entities” means each of Cowtown Gas and Cowtown Pipeline.
     “Cowtown Gas” means Cowtown Gas Processing Partners L.P., a Texas limited
partnership.
     “Cowtown Pipeline” means Cowtown Pipeline Partners L.P., a Texas limited
partnership.
     “Credit Exposure” means, with respect to any Lender at any time, without
duplication, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Loans plus (b) its Applicable Percentage of the total L/C Obligations
at such time, plus (c) its Swingline Exposure at such time.

9



--------------------------------------------------------------------------------



 



     “Credit Parties” means the Borrower and each of its Material Subsidiaries
that executes a Loan Document collectively, and “Credit Party” means any such
Person individually.
     “Current Information” means the most recent financial statements and other
information required to be delivered to the Administrative Agent pursuant to
Section 6.01(a) or Section 6.01(b) and the calculation certificate required to
be delivered pursuant to Section 6.01(c) in respect of such financial
statements.
     “Debt Offering” means the incurrence (but without waiving the requirement
of the Required Lenders’ consent to any such incurrence in violation of any Loan
Document) by any Credit Party of secured Indebtedness for borrowed money other
than Indebtedness permitted by Section 7.01 hereof.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defensible Title” means, with respect to any Property of any Credit Party,
ownership by such Credit Party of such Property, or valid leasehold interests
therein, as applicable, defensible against the claims and demands of all Persons
claiming the same, save and except (a) Permitted Encumbrances and other Liens
permitted by the Loan Documents, (b) easements or rights of way included in such
Property as to which such Credit Party has a partial interest or which may be
held jointly with third parties, (c) other defects in title that do not
materially interfere with such Credit Party’s ability to conduct its business as
currently conducted or to utilize such Property for its intended purpose, and
(d) other Liens approved in writing by the Administrative Agent.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, or in a replacement Schedule
that is delivered to the Administrative Agent and approved by the Required
Lenders in their sole discretion.
     “Distribution” by any Person, means (a) with respect to any stock issued by
such Person or any partnership, joint venture, limited liability company,
membership or other Equity Interest of such Person, the retirement, redemption,
purchase, or other acquisition for value of any such stock or partnership, joint
venture, limited liability company, membership or other Equity Interest, (b) the
declaration or payment of any dividend or other distribution on or with respect
to any stock, partnership, joint venture, limited liability company, membership
or other Equity Interest of any Person, and (c) any other payment by such Person
with respect to such stock, partnership, joint venture, limited liability
company, membership or other Equity Interest of such Person.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

10



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld, conditioned or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all applicable Governmental Rules
pertaining to health (with respect to exposure to Hazardous Materials) or the
environment in effect in any and all jurisdictions in which the Borrower or any
other Credit Party is conducting or at any time has conducted business, or where
any Property of the Borrower or any other Credit Party is located, including,
without limitation, the Clean Air Act, as amended, CERCLA, the Federal Water
Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”),
as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, and
other environmental conservation or protection laws. The term “release” (or
“threatened release”) shall have the meaning specified in CERCLA, and the term
“disposal” (or “disposed”) shall have the meaning specified in RCRA; provided,
however, that (a) in the event either CERCLA or RCRA is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or province in which any Property of the Borrower or any
Subsidiary is located establish a meaning for “release” or “disposal” which is
broader than that specified in either CERCLA or RCRA, such broader meaning shall
apply.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of the other Credit Parties
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, shares of the capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity interest in such Person
or any warrants, options or other rights to acquire any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the rules, regulations and interpretations thereunder, in each case as in
effect from time to time.
     “ERISA Affiliate” means each member of a controlled group of corporations
or each member of a controlled group of trades or businesses (whether or not
incorporated) under

11



--------------------------------------------------------------------------------



 



common control which, together with the Borrower, is treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001(b)(1) of
ERISA.
     “Eurodollar,” when used in reference to any Revolving Loan or Revolving
Borrowing, means that such Revolving Loan, or the Revolving Loans comprising
such Revolving Borrowing, are bearing interest at a rate determined by reference
to the Adjusted Eurodollar Rate.
     “Eurodollar Rate” applicable to any Interest Period means a rate per annum
equal to the British Bankers’ Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available, generally recognized financial
information source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in dollars for delivery on the first day of such Interest Period
in same day funds in the amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Event of Default” has the meaning assigned to such term in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Excluded Taxes” means, with respect to any Agent, any Lender, L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is or was organized or in
which its principal office is or was located or, in the case of any Lender, in
which its Applicable Lending Office is or was located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the recipient is or was located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure or inability to comply with Section 2.17(e) except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average (rounded upwards, if necessary, to the next
1/100th of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System

12



--------------------------------------------------------------------------------



 



arranged by Federal funds brokers on such day, as published for such day (or if
such day is not a Business Day, for the immediately preceding Business Day) by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations at approximately 10:00 a.m. (Dallas,
Texas time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole reasonable discretion.
     “Fee Letters” means, collectively, that certain (a) fee letter from Bank of
America and BAS to the Borrower dated as of April 13, 2007, concerning certain
fees in connection with this Agreement, as the same may be amended, supplemented
or restated from time to time (the “BofA Fee Letter”), and (b) fee letter from
BNP Paribas and BNPPSC to the Borrower dated as of April 13, 2007, concerning
certain fees in connection with this Agreement, as the same may be amended,
supplemented or restated from time to time (the “BNP Fee Letter”).
     “FERC” means the Federal Energy Regulatory Commission, and any successor
agency thereto.
     “Financing Transactions” means the execution, delivery and performance by
each Credit Party of the Loan Documents to which it is a party, the borrowing of
the Loans, the use of the proceeds thereof, and the issuance of Letters of
Credit hereunder.
     “Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last
day of March, June, September or December of each year.
     “Fiscal Year” means the fiscal year of the Borrower ending on December 31
of each year.
     “Foreign Entity” means any Person (other than a natural person and a
Foreign Subsidiary) that is organized under the laws of a jurisdiction other
than the United States of America or any State thereof or the District of
Columbia.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial bank
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” means, as to any Person, without duplication, all
Indebtedness (other than (a) Indebtedness evidenced by the Parent Subordinated
Note, and (b) the Purchase Debt) of such Person for borrowed money (including,
without limitation, the

13



--------------------------------------------------------------------------------



 



Loans), all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, all Capital Lease Obligations of such Person, obligations
in respect of letters of credit of such Person, and all guaranties by such
Person of Funded Indebtedness of other Persons, in each case determined in
accordance with GAAP.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “Gathering and Processing Agreement” means that certain Fifth Amended and
Restated Cowtown Gas Facilities Gas Gathering and Processing Agreement dated as
of August 10, 2007, among Parent and the Cowtown Entities, as the same may be
amended, supplemented, restated or otherwise modified from time to time to the
extent permitted hereunder.
     “General Partner” means Quicksilver Gas Services GP LLC, a Delaware limited
liability company.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive or other governmental restriction or binding form of
decision of or determination by, or binding interpretation or administration of
any of the foregoing by, any Governmental Authority, whether now or hereafter in
effect.
     “GP LLC Agreement” means that certain First Amended and Restated Limited
Liability Company Agreement of the General Partner, dated as of July 24, 2007,
as the same may be amended, supplemented, restated or otherwise modified from
time to time.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions, by “comfort letter” or other similar undertaking of support or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, that the term “Guarantee” shall not include (x) endorsements of
instruments for collection or deposit in the ordinary course of business or
(y) indemnities given in connection with asset sales or otherwise provided in
the ordinary course of business. The terms “Guarantee” and “Guaranteed” used as
a verb shall have a correlative meaning.

14



--------------------------------------------------------------------------------



 



     “Guaranty and Collateral Agreement” means a Guaranty and Collateral
Agreement, substantially in the form of Exhibit C-3 hereto, among the Credit
Parties in favor of the Administrative Agent, as amended, supplemented, restated
or otherwise modified from time to time.
     “Hazardous Material” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, and any petroleum, petroleum
products or petroleum distillates and associated oil or natural gas exploration,
production and development wastes that are not exempted or excluded from being
defined as “hazardous substances”, “hazardous materials”, “hazardous wastes” and
“toxic substances” under such Environmental Laws.
     “Hedging Agreement” means any Interest Rate Swap Agreement, Commodity Swap
Agreement or foreign currency exchange agreement.
     “Highest Lawful Rate” has the meaning given such term in Section 10.13(b).
     “Incumbent Directors” means the individuals who, as of the date of this
Agreement, are directors of the General Partner, and any individual becoming a
director of the General Partner subsequent to such date whose election,
nomination for election by the General Partner’s members, or appointment, was
approved by a vote of a majority of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the General Partner in
which such person is named as a nominee for director, without objection to such
nomination).
     “Indebtedness” means, for any Person, (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all other indebtedness (including Capital Lease Obligations) of such Person
on which interest charges are customarily paid or accrued, (d) all Guarantees by
such Person, (e) the unfunded or unreimbursed portion of all letters of credit,
banker’s acceptances, surety or other bonds or instruments issued for the
account of such Person, (f) any amount owed by such Person representing the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business and which have not been outstanding
for more than ninety (90) days past the applicable due date, or if outstanding
beyond such date, such account payable is being contested in good faith and such
Person has established appropriate reserves, if any, as required in conformity
with GAAP), (g) all obligations of such Person secured by a Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person, (h) all obligations
under Operating Leases (i) which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and (ii) that are used primarily as a financing
vehicle for such Property, (i) net liabilities of such Person under all Hedging
Agreements determined in accordance with GAAP, and (j) all liability of such
Person as a general partner of a partnership for obligations of such partnership
of the nature described in clauses (a) through (i) preceding. Without limiting
the foregoing, the Indebtedness of any Person shall include the Indebtedness of
any other entity to the extent such

15



--------------------------------------------------------------------------------



 



Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Interest Election Request” means a request by the Borrower to (a) convert
or continue a Revolving Borrowing in accordance with Section 2.07, which if
written shall be in substantially the form of Exhibit B-2 or any other form
approved by the Administrative Agent, or (b) convert a Swingline Borrowing in
accordance with Section 2.05, which if written shall be substantially in the
form of Exhibit B-4 or any other form approved by the Administrative Agent.
     “Interest Payment Date” means (a) with respect to any ABR Revolving Loan,
each Payment Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid pursuant to Section 2.09(b)(ii);
provided, that, if a Swingline Loan is converted to a Revolving Loan in
accordance with Section 2.05 on a day which is not an Interest Payment Date with
respect to Revolving Loans as provided in clauses (a) or (b) of this definition,
then the Interest Payment Date for such converted Swingline Loan shall, as of
the effective date of such conversion to a Revolving Loan and thereafter, be the
Interest Payment Date for such Revolving Loan. The Maturity Date shall also be
an Interest Payment Date.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent and if
available to all Lenders, such other day, in the calendar month that is one,
two, three or six months or, if available to all Lenders, nine or twelve months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period, and (c) no
Interest Period may end later than the last day of the Availability Period. For
purposes hereof, the date of a Eurodollar Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
     “Interest Rate Swap Agreement” means any financial derivative transaction
that is a rate swap, rate cap, rate floor, rate collar, forward rate agreement
or other rate protection agreement or option with respect to any such
transaction, designed to hedge against fluctuations in interest rates.

16



--------------------------------------------------------------------------------



 



     “Investment” means, with respect to any Person, any loan, advance,
extension of credit or capital contribution to, investment in or purchase of the
stock or other securities of, or interest in, any other Person.
     “IPO” means the initial offering and sale of Common Units to the public, as
described in the Registration Statement.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means, with respect to any Letter of Credit, the Letter
of Credit Application and any other document, agreement and instrument entered
into by L/C Issuer and any Credit Party or in favor of L/C Issuer and relating
to any such Letter of Credit.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof, or other amendment or renewal thereof.
     “L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender Indebtedness” means any and all amounts now or hereafter owing by
any Credit Party to the Administrative Agent or the Lenders with respect to or
in connection with the Loans, the L/C Obligations, the Notes, this Agreement,
any other Loan Document, any Issuer Document or any Hedging Agreement between
the Borrower or any of its Subsidiaries and any Lender or, as to any Hedging
Agreements, any and all amounts owing or to be owing thereunder by the Borrower
or any of its Subsidiaries to any Secured Affiliate.
     “Lenders” means the Persons listed in Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
(other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance), and any

17



--------------------------------------------------------------------------------



 



Person that shall have become a party hereto as an Additional Lender pursuant to
Section 2.08(d). Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in a form from time to time in use
by L/C Issuer.
     “Letter of Credit Fee” has the meaning given such term in Section 2.06(i).
     “Letters of Credit” means, collectively, standby letters of credit issued
hereunder.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
     “Limited Partnership Agreement” means that certain First Amended and
Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, dated
as of August 10, 2007, as the same may be amended, supplemented, restated or
otherwise modified from time to time to the extent permitted hereunder.
     “Loan Documents” means this Agreement, the Notes, the Security Instruments,
the Borrowing Requests, the Interest Election Requests, the Issuer Documents,
the Fee Letters, any Commitment Increase Certificate and any Additional Lender
Certificate, together with any other document, instrument or agreement now or
hereafter entered into in connection with the Loans, the Letters of Credit, the
Lender Indebtedness or the transactions contemplated by this Agreement, as such
documents, instruments or agreements may be amended, modified or supplemented
from time to time.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Major Asset” means any business unit of any Person, any pipeline system,
any gas gathering system or any gas gathering or processing plant.
     “Margin Stock” means “margin stock” within the meaning of Regulation U.
     “Material Acquisition” means an Acquisition of Major Assets with a fair
market value equal to or greater than $50,000,000.
     “Material Adverse Effect” means a material adverse effect on (a) the
financial condition, business operations, properties or assets of the Borrower
and its Subsidiaries taken as a whole, (b) (i) the validity and enforceability
of this Agreement, the Notes, the Security Instruments or any other material
Loan Document, or (ii) the perfection or priority of any material Lien purported
to be created thereby, or (c) the right or ability of the Credit Parties to
fully, completely and timely pay and perform their obligations under the Loan
Documents.

18



--------------------------------------------------------------------------------



 



     “Material Asset Disposition” means one or more Asset Dispositions pursuant
to Section 7.10(j) in respect of which (either before or after giving effect
thereto) the Credit Parties (or one or more of them) have received (a) in the
aggregate during any Fiscal Year, Net Cash Proceeds in an amount in excess of
$7,500,000, or (b) in the aggregate and on a cumulative basis during the term of
this Agreement, Net Cash Proceeds in an amount in excess of $20,000,000.
     “Material Contracts” means, collectively, the Gathering and Processing
Agreement and each other “material contract” (within the meaning of
Item 601(b)(10) of Regulation S-K under the Exchange Act) to which any Credit
Party is a party, by which any Credit Party or its properties is bound or to
which any Credit Party is subject; provided, however, that, notwithstanding that
such contract may be a “material contract” within the meaning of Item 601(b)(10)
of Regulation S-K, any management contract or any compensatory plan, contract or
arrangement, including but not limited to plans relating to Equity Interests,
pension, retirement or deferred compensation or bonus, incentive or profit
sharing (or if not set forth in any formal document, a written description
thereof), in which any director or any executive officer of the General Partner
participates and any compensatory plan, contract or arrangement adopted without
the approval of the Equity Interest holders pursuant to which Equity Interests
may be awarded (or if not set forth in any formal document, a written
description thereof), in which any director, officer or employee of the General
Partner or the Borrower or the Affiliates of either of them participates, shall
not be a “Material Contract” for purposes of this Agreement.
     “Material Indebtedness” means Indebtedness (other than the Lender
Indebtedness), or principal obligations in respect of one or more Hedging
Agreements, of any one or more of the Credit Parties in a principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal obligations” of any Credit Party in respect of any Hedging Agreement
at any time shall be the aggregate amount (giving effect to any netting
agreements) that such Credit Party would be required to pay if such Hedging
Agreement were terminated at such time.
     “Material Subsidiary” means (a) Operating, Operating GP and the Cowtown
Entities, (b) any Subsidiary of the Borrower listed on Schedule 3.12 as a
“Material Subsidiary,” and (c) any Subsidiary of the Borrower that (i) is
designated by the Borrower in writing to the Administrative Agent as a Material
Subsidiary, (ii) owns Mortgaged Properties or other Collateral, or (iii) is a
direct or indirect parent of any Material Subsidiary.
     “Maturity Date” means August 10, 2012, as such date may be extended
pursuant to Section 2.08(e).
     “Midstream Activities” means, with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, storage, transmission, marketing, buying or selling or other
disposition, whether for such Person’s own account or for the account of others,
of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons, including that used for fuel or consumed in the foregoing
activities, and all other businesses permitted by Section 7.03(b); provided,
that “Midstream Activities” shall in no event include the drilling, completion
or servicing of oil or gas wells, including, without limitation, the ownership
of drilling rigs.

19



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgaged Property” means the Property owned by any Credit Party which is
subject to the Liens existing and to exist under the terms of the Mortgages.
     “Mortgages” means, individually and collectively, all mortgage and deed of
trust instruments creating, evidencing, perfecting or otherwise establishing the
Liens required by the terms of this Agreement as may have been heretofore or may
hereafter be granted or assigned to the Administrative Agent to secure the
Lender Indebtedness or any part thereof, as amended, supplemented, restated or
otherwise modified from time to time. All Mortgages shall be in the form of
Exhibit C-2 or in such other form satisfactory to the Administrative Agent.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA.
     “Net Cash Proceeds” means, with respect to any Asset Disposition
(including, without limitation, any Material Asset Disposition) or Debt
Offering, the cash proceeds (including cash equivalents and any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Disposition or Debt Offering received
by the Borrower or any of its Subsidiaries, net of (a) all attorneys’ fees,
accountants’ fees, investment banking fees and other customary expenses, fees
and commissions actually incurred by the Borrower or any of its Subsidiaries,
(b) Taxes paid as of the date of receipt of such Net Cash Proceeds as a result
of such Asset Disposition or Debt Offering by the Borrower or any of its
Subsidiaries, (c) amounts required to be applied to the repayment of any
Indebtedness secured by a Lien expressly permitted hereunder on any Property
that is the subject of such Asset Disposition (other than any Lien pursuant to a
Security Instrument), (d) cash payments made to satisfy obligations resulting
from early termination of Hedging Agreements, and (e) any portion of the
purchase price from such Asset Disposition held as a reserve or placed in
escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition, or otherwise,
to the extent directly attributable to such Asset Disposition; provided,
however, that upon termination of such reserve or escrow, Net Cash Proceeds will
be increased by the portion of funds in such reserve or escrow that are released
to the Borrower or any of its Subsidiaries.
     “Non-Consenting Lender” has the meaning given such term in Section 2.19(c).
     “Non-Recourse Indebtedness” means Indebtedness of any Subsidiary which does
not own Mortgaged Properties (a) secured solely by the assets acquired with the
proceeds of such Indebtedness and (b) with respect to which (i) no Credit Party
shall have any liability to any Person for repayment of all or any portion of
such Indebtedness beyond the assets so secured and (ii) the holders thereof
(A) shall have recourse only to, and shall the right to require the obligations
of such Subsidiary to be performed, satisfied or paid only out of, the assets so
secured and (B) shall have no direct or indirect recourse (including by way of
indemnity or guaranty) to any Credit Party, whether for principal, interest,
fees, expenses or otherwise; provided, however, that any such Indebtedness shall
not cease to be “Non-Recourse

20



--------------------------------------------------------------------------------



 



Indebtedness” solely as a result of the instrument governing such Indebtedness
containing terms pursuant to which such Indebtedness becomes recourse upon
(1) fraud or misrepresentation by the Person in connection with such
Indebtedness, (2) such Person failing to pay taxes or other charges that result
in the creation of Liens on any portion of the specific property securing such
Indebtedness or failing to maintain any insurance on such property required
under the instruments securing such Indebtedness, (3) the conversion of any of
the collateral for such Indebtedness, (4) such Person failing to maintain any of
the collateral for such Indebtedness in the condition required under the
instruments securing the Indebtedness, (5) any income generated by the specific
property securing such Indebtedness being applied in a manner not otherwise
allowed in the instruments securing such Indebtedness, (6) the violation of any
Environmental Law or otherwise affecting the environmental condition of the
specific property securing the Indebtedness or (7) the rights of the holder of
such Indebtedness to the specific property becoming impaired, suspended or
reduced by any act, omission or misrepresentation of such Person; provided
further, however, that, upon the occurrence of any of the foregoing clauses (1)
through (7) above, any such Indebtedness shall cease to be “Non-Recourse
Indebtedness” and shall be deemed to be Indebtedness incurred by such Person at
such time.
     “Notes” means, collectively, the promissory notes of the Borrower provided
for by Section 2.09(a) payable to any Lender and being substantially in the form
set forth on Exhibit D, together with any renewals, extensions for any period,
increases, rearrangements, substitutions or modifications thereof.
     “Omnibus Agreement” means that certain Omnibus Agreement dated as of
August 10, 2007, among the General Partner, the Borrower, Operating and the
Parent, as the same may be amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereunder.
     “Operating” means Quicksilver Gas Services Operating LLC, a Delaware
limited liability company.
     “Operating GP” means Quicksilver Gas Services Operating GP LLC, a Delaware
limited liability company.
     “Operating Lease” means any lease, sublease, license or similar arrangement
(other than a capital lease and other than leases with a primary term of one
year or less or which can be terminated by the lessee upon notice of one year or
less without incurring a penalty) pursuant to which a Person leases, subleases
or is otherwise granted the right to occupy, take possession of, or use property
whether real, personal or mixed.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, other than
Excluded Taxes and Indemnified Taxes.
     “Parent” means Quicksilver Resources Inc., a Delaware corporation.
     “Parent Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 9, 2007, among Parent, the financial
institutions party thereto,

21



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as global administrative agent for such financial
institutions, and the other agents party thereto, as the same may be amended,
modified, restated or supplemented from time to time.
     “Parent Distribution” means the one-time cash distribution to be made by
the Borrower to Parent on the Closing Date in an amount not to exceed
$120,000,000, such cash distribution to be made with the proceeds of the IPO and
the initial Borrowing hereunder.
     “Parent Subordinated Note” means that certain Subordinated Promissory Note,
in the form attached hereto as Exhibit G, dated as of the Closing Date, made by
the Borrower payable to the Parent in an initial aggregate principal amount not
to exceed $50,000,000, as the same may be amended, modified, restated or
supplemented from time to time to the extent permitted by the terms of such
Subordinated Promissory Note and the terms hereof.
     “Payment Dates” means each Quarterly Date, commencing with the Quarterly
Date occurring on September 30, 2007. The Maturity Date shall also be a Payment
Date.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means, with respect to any asset:
     (a) Liens securing the Lender Indebtedness;
     (b) Liens for taxes, assessments or other governmental charges or levies
that are not at the time delinquent or are being contested in compliance with
Section 6.04;
     (c) inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies arising in the ordinary course of business that
are not overdue or are being contested in compliance with Section 6.04.
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
operators’, landlords’, vendors’ and other like Liens, arising in the ordinary
course of business and securing obligations that are not overdue or are being
contested in compliance with Section 6.04;
     (e) pledges and deposits (i) made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) securing liabilities to insurance carriers
under insurance or self-insurance arrangements;
     (f) deposits to secure the performance of tenders, bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
     (g) irregularities in title, boundaries, or other survey defects,
easements, leases, restrictions, servitudes, licenses, permits, reservations,
exceptions, zoning restrictions, rights-of-way, conditions, covenants, mineral
or royalty rights or reservations

22



--------------------------------------------------------------------------------



 



or oil, gas and mineral leases and rights of others in any property of the
Credit Parties, including rights of eminent domain (including those for streets,
roads, bridges, pipes, pipelines, natural gas gathering systems, processing
facilities, railroads, electric transmission and distribution lines, telegraph
and telephone lines, the removal of oil, gas or other minerals or other similar
purposes, flood control, air rights, water rights, rights of others with respect
to navigable waters, sewage and drainage rights) that exist as of the Closing
Date or at the time the affected property is acquired, or are granted by any
Credit Party in the ordinary course of business and other similar charges or
encumbrances which do not secure the payment of Indebtedness and otherwise do
not materially interfere with the occupation, use and enjoyment by any Credit
Party of any of the Mortgaged Property in the normal course of business or
materially impair the value thereof;
     (h) licenses granted in the ordinary course of business and leases of
property of the Credit Parties that are not material to the business and
operations of the Credit Parties;
     (i) security interests arising by operation of law solely under Article 2
of the UCC to the extent and so long as the “debtor” with respect to such
security interests does not have or does not lawfully obtain possession of the
goods subject thereto;
     (j) Liens securing indebtedness neither created, assumed nor guaranteed by
any Credit Party upon lands over which easements or similar rights are currently
owned or which are acquired by any Credit Party in the ordinary course of
business of such Credit Party so long as such Liens do not materially interfere
with the occupation, use and enjoyment by any Credit Party of any of the
Mortgaged Property in the normal course of business or materially impair the
value thereof;
     (k) any Lien or privilege vested in any lessor, licensor or permittor for
rent to become due or for other obligations or acts to be performed, the payment
of which rent or the performance of which other obligations or acts is required
under leases, subleases, licenses or permits;
     (l) any obligations or duties affecting any of the Mortgaged Property to
any municipality or public authority with respect to any franchise, grant,
license or permit which do not materially impair the use of such Mortgaged
Property for the purpose for which it is held;
     (m) any Lien on any Property of any Credit Party existing on the date
hereof and set forth in Schedule 7.02; provided, that, (i) such Lien shall not
apply to any other Property of any Credit Party other than the Property subject
thereto on the date hereof, additions or accessions thereto, and proceeds
thereof, and (ii) such Lien shall secure only those obligations which it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
     (n) any Lien existing on any Property prior to the acquisition thereof by
any Credit Party or existing on any Property of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided, that, (i)

23



--------------------------------------------------------------------------------



 



such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any Property of any Credit Party other than the Property
subject thereto on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, additions or accessions thereto, and proceeds
thereof, and (iii) such Lien shall secure only those obligations which it
secures on such date and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof; and
     (o) Liens on fixed or capital assets acquired, constructed or improved by
any Credit Party; provided, that, (i) such security interests secure
Indebtedness permitted by Section 7.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets, and (iv) such security
interests shall not apply to any other property or assets of any Credit Party
other than the acquired asset, additions or accessions thereto, and proceeds
thereof;
     (p) Liens securing Non-Recourse Indebtedness permitted by Section 7.01(f);
     (q) judgment Liens in respect of judgments that do not constitute an Event
of Default under Section 8.01(j);
     (r) any interest or title of a lessor under any lease or of a grantor under
any right-of-way, easement, license or permit entered into by any Credit Party
in the ordinary course of business and in accordance with the Loan Documents and
covering only the assets so leased or granted;
     (s) Liens perfected by the filing of UCC financing statements, financing
statements or other applicable filings regarding any Permitted Encumbrance;
     (t) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
     (u) any Lien or encumbrance permitted by the Mortgages or the Guaranty and
Collateral Agreement;
     (v) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance

24



--------------------------------------------------------------------------------



 



with GAAP; provided, that any such Lien referred to in this clause (v) does not
materially impair (i) the use of the Property covered by such Lien for the
purposes for which such Property is held by any Credit Party, or (ii) the value
of such Property subject thereto; or
     (w) Liens not otherwise included in this definition so long as neither
(i) the aggregate outstanding principal amount of the obligations of all of the
Credit Parties secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to the Borrower and all Credit Parties) $5,000,000 at any one time.
     For the avoidance of doubt, to the extent any Lien could be attributable to
more than one subsection of this definition of “Permitted Encumbrances,” the
Borrower or any other Credit Party may categorize all or a portion of such Lien
to any one or more subsections of this definition as it elects and unless as
otherwise expressly provided, in no event shall the same portion of any Lien be
deemed to utilize or be attributable to more than one subsection of this
definition.
     “Permitted Investments” means:
     (a) readily marketable direct obligations of the United States of America
(or investments in mutual funds or similar funds which invest solely in such
obligations);
     (b) fully insured time deposits and certificates of deposit with maturities
of one year or less of any commercial bank operating in the United States having
capital and surplus in excess of U.S.$100,000,000;
     (c) all Investments held by any Credit Party in the form of cash or cash
equivalents;
     (d) all Investments by any Credit Party in Sweep Accounts;
     (e) commercial paper of a domestic issuer if at the time of purchase such
paper is rated in one of the two highest ratings categories of S&P or Moody’s;
     (f) money market mutual or similar funds having assets in excess of
U.S.$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a) through (e) above;
     (g) all Investments described in the Current Information or on
Schedule 7.04 hereto;
     (h) all Investments by any Credit Party in a direct or indirect Material
Subsidiary (other than Foreign Subsidiaries) of the Borrower, so long as such
Material Subsidiary (other than Foreign Subsidiaries) has executed and delivered
a Guaranty and Collateral Agreement and/or Mortgage in accordance with
Section 4.01 and Section 6.09, and the Equity Interests of such Material
Subsidiary owned by the Borrower or a Subsidiary of the Borrower has been
pledged to the Administrative Agent pursuant to a

25



--------------------------------------------------------------------------------



 



Guaranty and Collateral Agreement in accordance with, and as and to the extent
required by, Section 4.01 or Section 6.09;
     (i) extensions of customer or trade credit in the ordinary course of
business;
     (j) Guarantee obligations permitted by Section 7.01;
     (k) all Investments constituting Indebtedness permitted by Section 7.01;
     (l) all Investments arising from transactions by the Borrower or any
Subsidiary with customers or suppliers in the ordinary course of business,
including endorsements of negotiable instruments, debt obligations and other
Investments received by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of customers and in settlement of delinquent
obligations of, and other disputes with, customers; and
     (m) Acquisitions permitted by Section 7.16;
     (n) Investments pursuant to the Closing Transactions;
     (o) Investments pursuant to the Closing Transaction Documents to the extent
not otherwise restricted by the other terms hereof;
     (p) all Investments by any Credit Party in any one or more direct or
indirect Subsidiaries of the Borrower (other than a Material Subsidiary)
(i) that own, lease, hold and/or are party to (A) any gas processing or gas
gathering systems, and/or (B) any gathering systems, pipelines or other similar
arrangements, in each case located within or related to the geographic
boundaries of the United States of America, or (ii) the purpose of which is to
act as a direct or indirect holding company for any Subsidiary that satisfies
one or more provisions of subclause (i) of this clause (p), so long as the
Equity Interests of any such Subsidiary owned by such Credit Party have been
pledged to the Administrative Agent pursuant to a Guaranty and Collateral
Agreement in accordance with, and as and to the extent required by,
Section 6.08, Section 6.09 and Section 6.13;
     (q) all Investments by any Credit Party in Persons in which such Credit
Party owns an Equity Interest (other than a Material Subsidiary or a direct or
indirect Subsidiary of the Borrower) (i) that own, lease, hold and/or are party
to (A) any gas processing or gas gathering systems, and/or (B) any gathering
systems, pipelines or other similar arrangements, in each case located within or
related to the geographic boundaries of the United States of America, or
(ii) the purpose of which is to act as a direct or indirect holding company for
any Person that satisfies one or more provisions of subclause (i) of this clause
(q), so long as the Equity Interests of such Person owned by such Credit Party
have been pledged to the Administrative Agent pursuant to a Guaranty and
Collateral Agreement in accordance with, and as and to the extent required by,
Section 6.08, Section 6.09 and Section 6.13, provided, except to the extent any
such Investments constitute “Permitted Investments” under any other subsection
of this definition, (x) the Credit Parties do not make more than $2,000,000 in
the aggregate of

26



--------------------------------------------------------------------------------



 



any such Investments during any Fiscal Year and (y) the total amount of any such
Investments at any one time does not exceed $7,500,000 in the aggregate;
     (r) entry into operating agreements, processing agreements, contracts for
the sale, transportation or exchange of oil, natural gas or CO2, or other
similar or customary agreements, transactions, properties, interests or
arrangements, and Investments and expenditures in connection therewith or
pursuant thereto, in each case made in the ordinary course of the Credit
Parties’ Midstream Activities; and
     (s) any Investments by any Credit Party in any Persons; provided that, the
aggregate amount of all such Investments made pursuant to this clause (s)
outstanding at any time shall not exceed U.S.$5,000,000 (measured on a cost
basis).
     For the avoidance of doubt, to the extent any Investment could be
attributable to more than one subsection of this definition of “Permitted
Investments,” the Borrower or any other Credit Party may categorize all or any
portion of such Investment to any one or more subsections of this definition as
it elects and unless as otherwise expressly provided, in no event shall the same
portion of any Investment be deemed to utilize or be attributable to more than
one subsection of this definition.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pipeline Systems” means, collectively, (a) the natural gas gathering
pipelines located in the southern portion of the Fort Worth Basin in the State
of Texas that are owned or leased by the Credit Parties in connection with their
Midstream Activities, and (b) any other pipelines now or hereafter owned or
leased by any Credit Party that are used in connection with their Midstream
Activities.
     “Plan” means an employee benefit plan within the meaning of Section 3(3) of
ERISA under which any Credit Party or an ERISA Affiliate has any current or
future obligation or liability or under which any present or former employee of
any Credit Party or an ERISA Affiliate, or such present or former employee’s
dependents or beneficiaries, has any current or future right to benefits
resulting from the present or former employee’s employment relationship with any
Credit Party or an ERISA Affiliate.
     “Pledging Subsidiary” means each existing and future Subsidiary (other than
a Foreign Subsidiary) of the Borrower that executes and delivers a Guaranty and
Collateral Agreement in accordance with the Loan Documents pursuant to which
such Subsidiary pledges to the Administrative Agent, for the ratable benefit of
the Lenders, all of the outstanding Equity Interests of a Material Subsidiary or
other Person owned by such Subsidiary to secure the Lender Indebtedness.
     “Prime Rate” means, for any day, a fluctuating rate per annum equal to the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or

27



--------------------------------------------------------------------------------



 



below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     “Private Investor Distribution” means the one-time cash distribution to be
made by the Borrower to certain private investors on the Closing Date in an
amount not to exceed $10,000,000, such cash distribution to be made with the
proceeds of the IPO and the initial Borrowing hereunder.
     “Processing Plants” means, collectively, (a) the natural gas processing
plant located in Hood County, Texas that is owned by Cowtown Gas and that is
used in the Credit Parties’ Midstream Activities and is integrated with the
Pipeline Systems described in clause (a) of the definition thereof, and (b) any
other processing plants and terminals now or hereafter owned or leased by the
Credit Parties that are used in their Midstream Activities.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchase Debt” means the aggregate principal amount of the indebtedness,
liabilities and obligations of the Borrower and its Consolidated Subsidiaries,
together with interest accrued thereon, in each case determined on a
consolidated basis in accordance with GAAP, associated with or with respect to
any and all of such Persons’ obligations and options to purchase the Specified
Assets in accordance with and pursuant to the Gathering and Processing Agreement
or the Omnibus Agreement, as applicable.
     “Quarterly Dates” means the last day of each March, June, September and
December, in each year, the first of which shall be September 30, 2007.
     “Register” has the meaning set forth in Section 10.04(c).
     “Registration Statement” means the Registration Statement on Form S-1 as it
has been or as it may be amended or supplemented from time to time, filed by the
Borrower with the Securities and Exchange Commission under the Exchange Act to
register the offering and sale of the Common Units in the IPO.
     “Regulation U” means any of Regulations T, U or X of the Board from time to
time in effect and shall include any successor or other regulations or official
interpretations of the Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying Margin Stock and which is
applicable to member banks of the Federal Reserve System of any successor
Person.
     “Reinvestment Notice” means a written notice executed by a Responsible
Officer of the General Partner on behalf of the Borrower stating that the Credit
Parties intend to use a portion of the Net Cash Proceeds of a Material Asset
Disposition to make Capital Expenditures and/or acquisitions, reparation or
restoration of assets useful in their Midstream Activities.
     “Reinvestment Period” means, with respect to any Material Asset
Disposition, the period ending 180 days after receipt of the Net Cash Proceeds
from such Material Asset

28



--------------------------------------------------------------------------------



 



Disposition; provided, that, in the event the Borrower or any other Credit Party
has, prior to the end of any such 180 day period, entered into a definitive
contract or agreement to make Capital Expenditures and/or acquisitions,
reparation or restoration of assets useful in their Midstream Activities
utilizing all or a portion of the Net Cash Proceeds received from any such
Material Asset Disposition, then the Reinvestment Period shall be extended until
the terms of such contract or agreement are consummated, but in no event shall
such Reinvestment Period be longer than 240 days after receipt of the Net Cash
Proceeds from such Material Asset Disposition.
     “Reinvestment Prepayment Amount” means, with respect to any Material Asset
Disposition, the amount of the Net Cash Proceeds received by the Borrower or any
of its Subsidiaries in respect of such Material Asset Disposition (if and only
to the extent such Net Cash Proceeds, taken together with the Net Cash Proceeds
of all other Asset Dispositions (a) during the Fiscal Year of such Asset
Disposition, exceed $7,500,000 in the aggregate, or (b) during the term of this
Agreement, exceed $20,000,000 in the aggregate) less any amount expended after
receipt of the Net Cash Proceeds from such Material Asset Disposition on or
prior to the end of the relevant Reinvestment Period to make Capital
Expenditures and /or acquisitions, reparation or restoration of assets useful in
the Borrower’s or any other Credit Party’s Midstream Activities.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means (a) at any time that the Total Commitment then in
effect is in an amount less than $250,000,000, Lenders having 66 2/3% or more of
the Total Commitment at such time, or, if the Commitments comprising such Total
Commitment have terminated, Lenders having 66 2/3% or more of the Aggregate
Credit Exposure, and (b) at any time that the Total Commitment then in effect is
equal to or greater than $250,000,000, Lenders having greater than 50% of the
Total Commitment at such time, or, if the Commitments comprising such Total
Commitment have terminated, Lenders having greater than 50% of the Aggregate
Credit Exposure; provided, that, for purposes of Article VIII hereof and the
exercise by the Lenders and/or the Administrative Agent of remedies hereunder
and under any other Loan Document, the term “Required Lenders” shall mean
Lenders having 66 2/3% or more of the Total Commitment at such time or, if the
Commitments have terminated, Lenders having 66 2/3% or more of the Aggregate
Credit Exposure.
     “Responsible Officer” means, as to any Person, its Chief Executive Officer,
its President, its Chief Financial Officer, its Vice President-Treasurer, its
Assistant Treasurer, its Vice President-General Counsel, its Vice President and
Chief Accounting Officer or any other officer specified as such to the
Administrative Agent in writing by any of the aforementioned officers of such
Person or by resolution of the board of directors or similar governing body of
such Person. Unless otherwise indicated, all references to a Responsible Officer
herein means a Responsible Officer of the General Partner acting on behalf of
the Borrower.
     “Restricted Payment” means, with respect to any Person, any Distribution by
such Person.

29



--------------------------------------------------------------------------------



 



     “Revolving Loan” means a Loan made pursuant to Section 2.03.
     “Rolling Period” means, for purposes of calculating the Consolidated
Interest Coverage Ratio and the Consolidated Leverage Ratio as of the last day
of each Fiscal Quarter, the period of four (4) consecutive Fiscal Quarters
ending on the last day of such applicable Fiscal Quarter.
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto that is a nationally
recognized rating agency.
     “Secondment Agreement” means that certain Services and Secondment
Agreement, dated as of August 10, 2007, between the Parent and the General
Partner, as the same may be amended, supplemented, restated or otherwise
modified from time to time.
     “Secured Affiliate” means any Affiliate of any Lender that has entered
into, or hereafter enters into, a Hedging Agreement with any Credit Party.
     “Security Instruments” means all Mortgages now or hereafter executed and
delivered, all Guaranty and Collateral Agreements now or hereafter executed and
delivered, and all other agreements or instruments described or referred to in
Exhibit C-1, together with any amendments, supplements, restatements or other
modifications to any of the foregoing, and any and all other agreements or
instruments now or hereafter executed and delivered by the Borrower or any other
Credit Party (other than participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) pursuant to Article V or Section 6.09 to secure the payment or
performance of the Lender Indebtedness.
     “SFAS 133” means the Statement of Financial Accounting Standard Number 133
entitled “Accounting for Derivative Instruments and Hedging Activities” issued
by the Financial Accounting Standards Board in June of 1998, as amended and in
effect from time to time.
     “SFAS 143” means the Statement of Financial Accounting Standard Number 143
entitled “Accounting for Asset Retirement Obligations” issued by the Financial
Accounting Standards Board in June of 2001, as amended and in effect from time
to time.
     “SFAS 144” means the Statement of Financial Accounting Standard Number 144
entitled “Accounting for the Impairment or Disposal of Long-Lived Assets” issued
by the Financial Accounting Standards Board in August of 2001, as amended and in
effect from time to time.
     “Solvent” means, with respect to any Person at any time, a condition under
which (a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time, (b) such
Person is able to pay all of its liabilities as such liabilities mature, (c)
such Person does not intend to, and such Person does not believe it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business or transaction, and
such Person is not about to engage in a business or transaction for which such
Person’s property would constitute unreasonably small capital after giving due

30



--------------------------------------------------------------------------------



 



consideration to the prevailing practice in the industry in which such Person is
engaged. For purposes of this definition (i) the amount of a Person’s contingent
or unliquidated liabilities at any time shall be that amount which, in light of
all the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.
     “Specified Assets” means all of the assets that the Borrower and/or any of
its Subsidiaries have an obligation or option to purchase pursuant to
Section 4.4 of the Gathering and Processing Agreement and Sections 2.2(b) and
2.3 of the Omnibus Agreement, as such assets are generally described in
“Management Discussion and Analysis of Financial Condition and Results of
Operations — Liquidity and Capital Resources — Asset Repurchase Obligation” of
the Registration Statement.
     “Specified Rate” means, with respect to any Swingline Borrowing for any
day, a rate per annum equal to the Money Market Loan Cost of Funds Rate most
recently quoted by Bank of America and provided to the Borrower and in effect on
such day. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive and binding, absent manifest error)
that it is unable to ascertain the Money Market Loan Cost of Funds Rate for any
reason, the Alternate Base Rate shall be the Specified Rate until the
circumstances giving rise to such inability no longer exist. “Specified Rate,”
when used in reference to any Swingline Loan or Swingline Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Specified Rate.
     “State Pipeline Regulatory Agency” means the Railroad Commission of Texas,
and any successor Governmental Authority thereto.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership (limited or general),
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s

31



--------------------------------------------------------------------------------



 



consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date.
     “Subsidiary” means any subsidiary of the Borrower.
     “Supermajority Lenders” means Lenders holding Commitments (or Aggregate
Credit Exposure, as applicable) in the aggregate greater than or equal to 90% of
the Total Commitment, or, if the Commitments have been terminated, the Aggregate
Credit Exposure.
     “Supplemental Indenture” means that certain First Supplemental Indenture,
dated as of March 16, 2006, by and among the Parent, the subsidiary guarantors
parties thereto and The Bank of New York, as Trustee (as successor in interest
to JPMorgan Chase Bank, National Association), as such First Supplemental
Indenture may be amended, modified, restated, supplemented or replaced from time
to time.
     “Sweep Accounts” means deposit accounts, the proceeds of which are
transferred nightly to an interest-bearing concentration account maintained by
the Administrative Agent or another Lender (provided that upon an Event of
Default such Lender shall, at the request of the Administrative Agent, enter
into a control agreement with the Administrative Agent and the appropriate
Credit Party in form and substance reasonably satisfactory to the Administrative
Agent), and re-transferred each morning to the applicable Credit Party’s deposit
accounts, all on terms and conditions reasonably satisfactory to the
Administrative Agent.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means Bank of America in its capacity as lender of
Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Syndication Agent” means BNP Paribas, in its capacity as syndication agent
for the Lenders hereunder, and its successors in such capacity.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total Commitment” means the aggregate of all Lenders’ Commitments. The
initial Total Commitment is $150,000,000.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate, the Alternate Base Rate
or, with respect to Swingline Loans or Swingline Borrowings only, the Specified
Rate.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
any applicable state or jurisdiction, as the same may be amended from time to
time.

32



--------------------------------------------------------------------------------



 



          “Unreimbursed Amount” has the meaning given such term in
Section 2.06(c)(i)
          “Wholly Owned Subsidiary” means, as to any Person, any Subsidiary of
which all of the outstanding shares of Equity Interests (other than directors’
qualifying shares) on a fully-diluted basis, are owned (whether legally or
beneficially by agreement) directly or indirectly by such Person or one or more
of its Wholly-Owned Subsidiaries or by such Person and one or more of its
Wholly-Owned Subsidiaries. Unless otherwise indicated, each reference to a
“Wholly-Owned Subsidiary” means a Wholly-Owned Subsidiary of the Borrower.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or Revolving Borrowing”), or by Type (e.g., a
“Eurodollar Loan” or “Eurodollar Borrowing”) or by Class and Type (e.g., an “ABR
Revolving Loan” or “ABR Revolving Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, increased, renewed, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, increases,
renewals, extensions, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, provided such successors and assigns are permitted by
the Loan Documents, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

33



--------------------------------------------------------------------------------



 



     Section 1.05 Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
     Section 1.06 Designation of Material Subsidiaries. The Borrower shall from
time to time, by notice in writing to the Administrative Agent, be entitled to
designate that either (a) a Subsidiary which is not a Material Subsidiary become
a Material Subsidiary (in which event the Borrower will comply (or cause
compliance) with the provisions of Section 6.09 with respect to such
Subsidiary), or (b) a Material Subsidiary which has previously been designated
in writing by the Borrower as a Material Subsidiary (and is not otherwise a
Material Subsidiary pursuant to clauses (c)(ii) or (c)(iii) of the definition
thereof) cease to be a Material Subsidiary; provided, that the Borrower shall
not be entitled to designate that a Material Subsidiary cease to be a Material
Subsidiary if a Default or Event of Default has occurred and is continuing or
would result from or exist immediately after such a designation.
     Section 1.07 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     Section 1.08 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).
ARTICLE II
THE CREDITS
     Section 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Credit Exposure exceeding
such Lender’s Commitment; provided, however, that, the Aggregate Credit Exposure
at any one time outstanding shall not exceed the Total Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
     Section 2.02 Loans and Borrowings.
          (a) Each Revolving Loan shall be made as part of a Revolving Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Applicable Percentages. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05. The failure of any
Lender to make any Revolving Loan required to be made by it hereunder shall not
relieve any other Lender of its obligations hereunder; provided,

34



--------------------------------------------------------------------------------



 



          that, the Commitments of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make a Revolving Loan as
required.
          (b) Subject to Section 2.13 and Section 2.14, each Revolving Borrowing
shall be comprised entirely of ABR Revolving Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Borrowing shall be
comprised entirely of ABR Loans or Specified Rate Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that, any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided, that,
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Total Commitment. Each Swingline Borrowing shall be
in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided, that, there shall not be more than a total of five (5)
Eurodollar Borrowings outstanding at any time.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to elect to convert or continue any Borrowing if
the Interest Period (as applicable) requested with respect thereto would end
after the Maturity Date.
     Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, telecopy or electronic mail (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, Dallas, Texas time, three Business Days
before the date of the proposed Borrowing, or (b) in the case of an ABR
Revolving Borrowing, not later than 12:00 noon, Dallas, Texas time, on the
Business Day of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Borrowing Request
substantially in the form of Exhibit B-1, or otherwise in a form approved by the
Administrative Agent, and signed by a Responsible Officer of the General Partner
on behalf of the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Revolving Borrowing;
     (ii) the date of such Revolving Borrowing, which shall be a Business Day;
     (iii) whether such Revolving Borrowing is to be an ABR Revolving Borrowing
or a Eurodollar Borrowing;

35



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
          If no election as to the Type of Revolving Borrowing is specified,
then the requested Revolving Borrowing shall be an ABR Revolving Borrowing. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Revolving Loan
to be made as part of the requested Revolving Borrowing.
     Section 2.04 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., Dallas, Texas time (or 2:00 p.m., Dallas Texas time in the case of an ABR
Revolving Borrowing requested on the same date or pursuant to Section 2.06(c)),
to the account of the Administrative Agent designated by it for such purpose by
notice to the Lenders; provided, that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request or otherwise by written notice to the Administrative Agent; provided,
that ABR Revolving Loans made to finance any Unreimbursed Amount as provided in
Section 2.06(c) shall be remitted by the Administrative Agent to the L/C Issuer.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.04(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of such
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing (provided that any such demand made to the Borrower
shall be made within five (5) Business Days following disbursement by the
Administrative Agent, or the Administrative Agent shall be deemed to have waived
the right to make such demand for immediate reimbursement from the Borrower and
such funded amount shall be, as with respect to the Borrower, deemed to be a

36



--------------------------------------------------------------------------------



 



Loan hereunder). If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
     Section 2.05 Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) the aggregate Swingline Exposure exceeding $25,000,000,
(ii) the Credit Exposure of any Lender exceeding the Commitment of such Lender
then in effect, or (iii) the Aggregate Credit Exposure then in effect exceeding
the Total Commitment then in effect; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone, telecopy or electronic mail
not later than 12:00 noon, Dallas, Texas time, on the Business Day of a proposed
Swingline Loan. Each such request shall be confirmed promptly by hand delivery,
telecopy or electronic mail to the Administrative Agent of a written Borrowing
Request executed by a Responsible Officer of the General Partner on behalf of
the Borrower, substantially in the form of Exhibit B-3 or otherwise in a form
approved by the Administrative Agent. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan, and whether such Loan shall be an ABR Swingline
Loan or Specified Rate Swingline Loan. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to an account designated by the Borrower (or, in the case of a
Swingline Loan made to finance any Unreimbursed Amount as provided in
Section 2.06(c), by remittance to the L/C Issuer, or pursuant to such other
directions received by the Swingline Lender from the Borrower in connection with
its request for such Swingline Loan) by 2:00 p.m., Dallas, Texas time, on the
requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 9:00 a.m., Dallas, Texas time, on any
Business Day, require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds

37



--------------------------------------------------------------------------------



 



in the same manner as provided in Section 2.04 with respect to Loans made by
such Lender (and Section 2.04 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
          (d) The unpaid principal amount of each Swingline Loan shall be due
and payable on the earlier of (i) the Maturity Date, and (ii) the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five (5) Business Days after such Swingline Loan is made;
provided that, on each date that a Revolving Borrowing (other than a Revolving
Borrowing resulting from the conversion or continuation of an existing Revolving
Borrowing) is made, the Borrower shall repay all Swingline Loans then
outstanding; provided further, that, except with respect to Swingline Loans
payable on the Maturity Date, in the event the Borrower has not paid the
outstanding principal amount of any Swingline Loan on or prior to 12:00 noon,
Dallas, Texas time, on the date due, the Borrower shall be deemed to have
requested an ABR Revolving Loan (it being understood that if such Swingline Loan
is being refinanced with an ABR Revolving Borrowing, such ABR Revolving
Borrowing may be obtained on the same Business Day as the proposed Borrowing,
notwithstanding the advance notice requirements of Section 2.03(b)) in an amount
equal to the outstanding principal amount of such Swingline Loan maturing on
such date, and such Swingline Loan shall be deemed converted to an ABR Revolving
Loan on such date, and shall continue as an ABR Revolving Loan until converted
in accordance with Section 2.07.
          (e) Each Swingline Borrowing initially shall be of the Type specified
in the applicable Borrowing Request (or an ABR Swingline Borrowing if no Type is
specified). Thereafter, the Borrower may elect from time to time to convert such
Swingline Borrowing to a different Class, all as provided in this Section. This
Section shall not apply to the continuation of Swingline Borrowings, or to the
conversion of Swingline Borrowings to a different Type, which Swingline
Borrowings may not be continued or so converted.
          (f) To make an election pursuant to Section 2.05(e), the Borrower
shall notify the Administrative Agent of such election by telephone, telecopy or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written

38



--------------------------------------------------------------------------------



 



Interest Election Request executed by a Responsible Officer of the General
Partner on behalf of the Borrower, substantially in the form of Exhibit B-4 or
otherwise in a form approved by the Administrative Agent. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.
          (g) Each telephonic and written Interest Election Request pursuant to
this Section 2.05 shall specify the following information in compliance with
this Section 2.05:
     (i) the Swingline Borrowing to which such Interest Election Request
applies;
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Revolving Borrowing is to be an ABR Revolving
Borrowing or a Eurodollar Borrowing; and
     (iv) if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (h) Promptly following receipt of an Interest Election Request
pursuant to this Section 2.05, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Revolving
Borrowing.
          (i) Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as such
Event of Default is continuing, no outstanding Swingline Borrowing may be
converted to a Eurodollar Borrowing.
     Section 2.06 Letters of Credit.
     (a) (i) Subject to the terms and conditions set forth herein, (A) L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.06, (1) from time to time on any Business Day during the Availability
Period, to issue Letters of Credit for the account of the Borrower or for the
account of any of its Subsidiaries (other than a Foreign Subsidiary), and to
amend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (y) the Aggregate Credit Exposure then in effect shall not
exceed the Total Commitment then in effect, and (z) the Credit Exposure of any
Lender shall not

39



--------------------------------------------------------------------------------



 



exceed such Lender’s Commitment. Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit for its own account or for the account of any of its
Subsidiaries (other than a Foreign Subsidiary) shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
          (ii) L/C Issuer shall not issue any Letter of Credit, if:
     (A) the expiry date of such requested Letter of Credit (which, in the case
of an “evergreen” Letter of Credit, shall be the first date on which the L/C
Issuer can cause such Letter of Credit to expire) would occur more than twelve
months after the date of issuance or last extension or renewal, unless the
Required Lenders have approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Maturity Date, unless the Borrower shall, no later than five (5) days prior
to the Maturity Date, Cash Collateralize, for the benefit of the Lenders and the
L/C Issuer, the outstanding L/C Obligations with respect to such Letter of
Credit.
          (iii) L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing such Letter of Credit, or any Governmental Rule applicable to L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over L/C Issuer shall prohibit, or
request that L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon L/C Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which L/C Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which L/C
Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of L/C Issuer applicable to letters of credit generally;
     (C) such Letter of Credit is to be denominated in a currency other than
dollars; or

40



--------------------------------------------------------------------------------



 



     (D) a default of any Lender’s obligations to fund under Section 2.06(c)
exists, unless L/C Issuer has entered into reasonably satisfactory arrangements
with the Borrower or such Lender to eliminate L/C Issuer’s risk with respect to
such Lender.
          (iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (v) L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (vi) L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to L/C Issuer.
          (b) (i) Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the General
Partner on behalf of the Borrower. Such Letter of Credit Application must be
received by L/C Issuer and the Administrative Agent not later than 10:00 a.m.,
Dallas, Texas time, at least two Business Days (or such later date and time as
the Administrative Agent and L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to L/C Issuer (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as L/C Issuer may reasonably require. Additionally, the Borrower shall
furnish to L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of

41



--------------------------------------------------------------------------------



 



Credit issuance or amendment, including any Issuer Documents, as L/C Issuer or
the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.02 shall
not then be satisfied, then, subject to the terms and conditions hereof, L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or the applicable domestic Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with L/C
Issuer’s usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, L/C Issuer shall promptly
notify the Borrower and the Administrative Agent thereof. Not later than 1:00
p.m., Dallas, Texas time, on the date of any payment by L/C Issuer under a
Letter of Credit, if the Borrower shall have received notice of such payment by
L/C Issuer prior to 10:00 a.m., Dallas, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., Dallas, Texas time, on the Business Day
immediately following the day that the Borrower receives such notice (each such
date, an “Honor Date”), the Borrower shall reimburse L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse L/C Issuer by such time, or if the Borrower
otherwise elects prior to 1:00 p.m., Dallas, Texas time on the Honor Date that
such Unreimbursed Amount be financed with an ABR Revolving Borrowing or
Swingline Borrowing, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested an ABR Revolving Borrowing
(if the Borrower has failed to reimburse or otherwise make an election as
provided above) or, as applicable, otherwise requested an ABR Revolving
Borrowing or Swingline Borrowing (as the Borrower shall elect), to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02(c) and Section 2.05 for
the principal amount of ABR Revolving Borrowings or Swingline Borrowings, as
applicable,

42



--------------------------------------------------------------------------------



 



but subject to the amount of the unutilized portion of the Total Commitment and
the conditions set forth in Section 4.02. Any notice given by L/C Issuer or the
Administrative Agent pursuant to this Section 2.06(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.06(c)(i) make
funds available to the Administrative Agent for the account of L/C Issuer at the
office of the Administrative Agent in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m., Dallas, Texas
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.06(c)(iii), each Lender that
so makes funds available shall be deemed to have made an ABR Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by an ABR Revolving Borrowing or Swingline Borrowing because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and, if such Unreimbursed
Amount is not reimbursed within five days after such Unreimbursed Amount is due
pursuant to Section 2.06(c)(i), shall bear interest at the rate set forth in
Section 2.12(d). In such event, each Lender’s payment to the Administrative
Agent for the account of L/C Issuer pursuant to Section 2.06(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.06.
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.06(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.
     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.06(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.06(c) is subject to the
conditions set forth in Section 4.02. No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse L/C
Issuer for the amount of any payment made by L/C Issuer under any Letter of
Credit, together with interest as provided herein.

43



--------------------------------------------------------------------------------



 



     (vi) If any Lender fails to make available to the Administrative Agent for
the account of L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.06(c) by the time specified in
Section 2.06(c)(ii), L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to L/C Issuer at a rate per annum
equal to the greater of the Federal Funds Effective Rate and a rate determined
by L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) (i) At any time after L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.06(c), if the Administrative Agent
receives for the account of L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
L/C Issuer pursuant to Section 2.06(c)(i) is required to be returned or set
aside (including pursuant to any settlement entered into by L/C Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under this clause (ii) shall survive the payment in full of the Lender
Indebtedness and the termination of this Agreement.
     (e) The obligation of the Borrower to reimburse L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, any
Issuer Document, this Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

44



--------------------------------------------------------------------------------



 



     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (as amended); or any payment made by L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any bankruptcy code or debtor relief law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against L/C Issuer and its correspondents
unless such notice is given as aforesaid.
          (f) Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of L/C Issuer, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of Lenders or
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.06(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against L/C Issuer, and L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by L/C
Issuer’s willful misconduct or gross negligence or L/C Issuer’s willful failure
to pay under any Letter of Credit after the

45



--------------------------------------------------------------------------------



 



presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          (g) Upon the written request of the Administrative Agent if (i) as of
the Maturity Date, any L/C Obligation for any reason remains outstanding (and
has not otherwise been Cash Collateralized pursuant to, and in accordance with
Section 2.06(a)(ii)(B)), or (ii) any Event of Default shall occur and be
continuing, the Borrower shall, in each case, on the Business Day that the
Borrower receives such written request, immediately Cash Collateralize the then
outstanding L/C Obligations. For purposes of this Section 2.06 and the other
applicable provisions of this Agreement, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and L/C Issuer (which documents are
hereby consented to by the Lenders). Cash Collateral shall be maintained in
deposit accounts with the Administrative Agent. The Borrower hereby grants to
the Administrative Agent, for the benefit of L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing, and the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Subject to Section 8.02, each such deposit hereunder shall be
held by the Administrative Agent as collateral for the payment and performance
of the L/C Obligations. Subject to the proviso at the end of this sentence,
other than any interest, if any, earned on the investment of such deposits,
which investments shall be made at the option and reasonable discretion of the
Administrative Agent (provided that it has received sufficient protection and
indemnities as it reasonably requests in connection with its investing such cash
collateral) and at the Borrower’s risk and expense, such deposits shall not bear
interest; provided, that, the Borrower may direct the Administrative Agent to
invest amounts credited to such account, at the Borrower’s risk and expense, in
Permitted Investments described in clauses (a), (b), (e) and (f) of the
definition of “Permitted Investments.” Interest or profits, if any, on such
investments shall accumulate in such account. Subject to Section 8.02, moneys in
such account shall be applied by the Administrative Agent to reimburse L/C
Issuer for L/C Borrowings for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the aggregate L/C Obligations at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders holding L/C Obligations greater than 50% of the aggregate L/C
Obligations at such time), be applied to satisfy other obligations of the
Borrower under this Agreement. Subject to Section 8.02, if the Borrower is
required to provide an amount of Cash Collateral hereunder, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as L/C
Obligations are satisfied or reimbursed, and as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10 and no Event of Default shall have occurred and be continuing.

46



--------------------------------------------------------------------------------



 



          (h) Unless otherwise expressly agreed by L/C Issuer and the Borrower
when a Letter of Credit is issued the rules of the ISP shall apply to each
Letter of Credit.
          (i) The Borrower shall pay to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Eurodollar Loans times the daily amount available to be
drawn under such Letter of Credit during the period from and including the date
such Letter of Credit is issued to but excluding the date such Letter of Credit
expires. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on each Payment Date,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand. If there is any change
in the Applicable Rate for Eurodollar Loans during any Fiscal Quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate for Eurodollar Loans separately for each
period during such Fiscal Quarter that such Applicable Rate for Eurodollar Loans
was in effect.
          (j) The Borrower shall pay directly to L/C Issuer for its own account
a fronting fee with respect to each issued and outstanding Letter of Credit, at
the rate per annum equal to 0.125%, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears during the
period from and including the date such Letter of Credit is issued to but
excluding the date such Letter of Credit expires. Such fronting fee shall be due
and payable on each Payment Date in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.05. In
addition, the Borrower shall pay directly to L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of L/C Issuer relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable within ten Business Days after Borrower’s receipt of written
demand therefor and are nonrefundable.
          (k) In the event of any conflict between the terms hereof and the
terms of any Issuer Document, the terms hereof shall control.
          (l) Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary (other than a Foreign Subsidiary), the Borrower shall be obligated to
reimburse L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries (other than Foreign Subsidiaries) inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

47



--------------------------------------------------------------------------------



 



     Section 2.07 Interest Elections.
          (a) Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request or Interest Election Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such applicable Borrowing Request or Interest Election Request.
Thereafter, the Borrower may from time to time elect to convert such Revolving
Borrowing to a different Type or to continue such Revolving Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Borrower may elect different options with
respect to different portions of the affected Revolving Borrowing, in which case
each such portion shall be allocated ratably among the Lenders holding the
Revolving Loans comprising such Revolving Borrowing, and the Revolving Loans
comprising each such portion shall be considered a separate Revolving Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
except to the extent provided in Section 2.05.
          (b) To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by telephone, telecopy or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written Interest Election Request substantially in the form of
Exhibit B-2 or otherwise in a form approved by the Administrative Agent and
signed by a Responsible Officer of the General Partner on behalf of the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to
Section 2.07(c)(iii) and Section 2.07(c)(iv) below shall be specified for each
resulting Revolving Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Revolving Borrowing is to be an ABR Revolving
Borrowing or a Eurodollar Borrowing; and
     (iv) if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
Borrower shall be deemed to have selected an ABR Revolving Borrowing. If any
such Interest Election Request requests a Eurodollar Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

48



--------------------------------------------------------------------------------



 



          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof.
          (e) If the Borrower fails to deliver a timely Interest Election
Request (or delivers an Interest Election Request that is inconsistent with a
telephonic election) with respect to a Eurodollar Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Revolving Borrowing is
repaid as provided herein, at the end of such Interest Period such Revolving
Borrowing shall be converted to an ABR Revolving Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as such Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless the Lender Indebtedness has been
accelerated pursuant to Section 8.01, each Eurodollar Borrowing shall be
converted to an ABR Revolving Borrowing at the end of the Interest Period
applicable thereto.
     Section 2.08 Voluntary Termination, Reduction and Increase of Commitments;
Extension of Maturity Date.
          (a) Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, without premium or penalty, the Commitments; provided, that, (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000, and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the Aggregate Credit
Exposure would exceed the Total Commitment.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by a Responsible Officer of the General
Partner pursuant to this Section 2.08(c) shall be irrevocable; provided, that, a
notice of termination of the Commitments delivered by a Responsible Officer of
the General Partner may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of an equity
offering, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent from a Responsible Officer of the General Partner on
behalf of the Borrower prior to the specified effective date) if such condition
is not satisfied. Except as provided in the immediately preceding sentence, any
termination or reduction of the Commitments shall be permanent and may not be
reinstated except pursuant to, and in accordance with, Section 2.08(d). Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     (d) (i) Subject to the conditions set forth in Section 2.08(d)(ii), the
Borrower may from time to time and at any time increase the aggregate
Commitments then in effect with the prior written consent of the Administrative
Agent (such consent

49



--------------------------------------------------------------------------------



 



not to be unreasonably withheld, conditioned or delayed) by increasing the
Commitment of a Lender or by causing a Person consented to by the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed)
that at such time is not a Lender or an Affiliate of a Lender to become a Lender
(an “Additional Lender”).
     (ii) Any increase in the aggregate Commitments shall be subject to the
following additional conditions:
     (A) such increase shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents, such consent not to be unreasonably
withheld, conditioned or delayed, and no such increase shall be permitted if
after giving effect thereto (1) the aggregate amount of all such increases
exceeds $100,000,000 more than the initial Total Commitment on the Effective
Date, or (2) the Total Commitment exceeds $250,000,000;
     (B) no Event of Default shall have occurred and be continuing at the
effective date of such increase;
     (C) on the effective date of such increase, if any Eurodollar Borrowings
are outstanding, then the effective date of such increase shall be the last day
of the Interest Period in respect of such Eurodollar Borrowings unless the
Borrower pays compensation required by Section 2.16;
     (D) no Lender’s Commitment may be increased without the consent of such
Lender;
     (E) if the Borrower elects to increase the aggregate Commitments by
increasing the Commitment of a Lender, the Borrower and such Lender shall
execute and deliver to the Administrative Agent a certificate substantially in
the form of Exhibit E (a “Commitment Increase Certificate”);
     (F) if the Borrower elects to increase the aggregate Commitments by causing
an Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit F (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500 (to the extent not waived by the Administrative
Agent in its sole discretion), and the Borrower shall deliver a Note payable to
the order of such Additional Lender in a principal amount equal to its
Commitment, and otherwise duly completed and executed;
     (G) the Borrower may not increase the aggregate Commitments pursuant to
this Section 2.08(d) more than three (3) times during the term of this
Agreement; and
     (H) the Borrower shall have paid all fees required to be paid pursuant to
any separate letter agreement or otherwise in connection with such increase in
the Commitments, which fees shall be determined by the

50



--------------------------------------------------------------------------------



 



Administrative Agent in consultation and agreement with the Borrower based on
the then prevailing market rate for similar increases of comparable credit
facilities.
     (iii) Subject to acceptance and recording thereof pursuant to Section
2.08(d)(iv), from and after the effective date specified in the Commitment
Increase Certificate or the Additional Lender Certificate (or if any Eurodollar
Borrowings are outstanding, then the last day of the Interest Period in respect
of such Eurodollar Borrowings, unless the Borrower has paid compensation
required by Section 2.16): (A) the amount of the aggregate Commitments shall be
increased as set forth therein, and (B) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall become a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, and each of the other Lenders, shall take any such further action
necessary such that each Lender (including any Additional Lender, if applicable)
shall hold its Applicable Percentage of the outstanding Revolving Loans (and
participation interests in the Letters of Credit and Swingline Loans) after
giving effect to the increase in the aggregate Commitments.
     (iv) Upon its receipt of (A) a duly completed Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, (B) the processing and recordation fee referred to in
Section 2.08(d)(ii)(F) (to the extent not waived by the Administrative Agent in
its sole discretion), (C) the Administrative Questionnaire referred to in
Section 2.08(d)(ii)(F), if applicable, and (D) the written consent of the
Administrative Agent to such increase required by Section 2.08(d)(i), the
Administrative Agent shall accept such Commitment Increase Certificate or
Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 10.04(c).
          (e) The Borrower may, by notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders) given not less than
90 days and not more than 120 days, prior to the Maturity Date at any time in
effect, and, subject to the proviso below, on not more than two occasions,
request that the Lenders extend the Maturity Date for an additional period of
not more than one year as specified in such notice; provided, that, the Borrower
may, in lieu of the foregoing and not in addition thereto, by notice to the
Administrative Agent in accordance with the foregoing provisions of this clause
(e), on not more than one occasion, request that the Lenders extend the Maturity
Date for an additional period of not more than two years as specified in such
notice. Each Lender shall, by notice to the Borrower and the Administrative
Agent given not later than fifteen (15) days following receipt of the Borrower’s
request, advise the Borrower and the Administrative Agent whether or not it
agrees to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses. Any Lender that has not so
advised the Borrower and the Administrative Agent by such day shall be deemed to
have declined to agree to such extension. If the Borrower shall have requested,
and if each Lender shall have agreed to, an extension of the Maturity Date, then
the Maturity Date shall be extended for the additional period specified in the
Borrower’s request in accordance with the terms above, and the Administrative
Agent shall promptly notify

51



--------------------------------------------------------------------------------



 



the Borrower and the Lenders of the extension of the Maturity Date, whereupon
the Maturity Date shall be extended, effective as of the Maturity Date in effect
immediately prior to such extension, without the necessity for any further
action; provided that, the Borrower shall (i) execute and deliver, or cause to
be executed and delivered, any and all documents which may be reasonably
required by the Administrative Agent in connection with such extension to
evidence such extension and new Maturity Date, and (ii) pay to the
Administrative Agent, for the account of each Lender, an extension fee in such
amount as shall be agreed upon by the Borrower and the Administrative Agent
based on the then prevailing market rate for similar extensions of comparable
credit facilities. THE DECISION TO AGREE OR WITHHOLD AGREEMENT TO ANY EXTENSION
OF THE MATURITY DATE HEREUNDER SHALL BE AT THE SOLE DISCRETION OF EACH LENDER.
Notwithstanding the foregoing provisions of this paragraph, (A) the Maturity
Date may not be extended to a date later than August 10, 2014 pursuant to this
clause (e), (B) the effectiveness of any such extension shall be subject to
(1) the absence of any Default or Event of Default as of the date of such
extension and request therefor, (2) the absence of any material and adverse
effect on the ability of any Credit Party to fully, completely and timely pay
its obligations under this Agreement as of the date of such extension and
request therefor, (3) the accuracy, in all material respects, of the
representations and warranties of each Credit Party set forth in the Loan
Documents to which it is a party as of the date of such extension and request
therefor (or, if stated to have been made expressly as of an earlier date, the
accuracy, in all material respects, as of such date), and (4) a simultaneous
extension of the “Maturity Date” (as defined in the Parent Subordinated Note) to
a date that is not less than six (6) months after the Maturity Date as extended
hereby, (C) the Borrower shall have the right, pursuant to, and subject to the
terms of, Section 2.19(c), to replace any Non-Consenting Lender that has
declined to agree to any requested extension of the Maturity Date with a Lender
or other financial institution that will agree to such extension of the Maturity
Date, (D) the Borrower shall have the right, at any time prior to the Maturity
Date then in effect, to withdraw its request for an extension under this clause
(e) by notice to the Administrative Agent (which shall promptly deliver a notice
to each Lender), in which case the Maturity Date will not be so extended, and
(E) the Borrower shall have the right, at any time prior to the Maturity Date
then in effect, to withdraw its request for an extension of the Maturity Date
for an additional period of two (2) years and, in lieu thereof, request an
extension of the Maturity Date for an additional period of one year, by
providing notice to the Administrative Agent (which shall promptly deliver a
notice to each Lender), in which case (1) the Maturity Date will be extended for
one year in the event the Lenders have previously agreed to a two year extension
pursuant to the Borrower’s request and in accordance with this Section 2.08(e),
or (2) in the event any Lender has not previously agreed to a two year extension
pursuant to the Borrower’s request and in accordance with this Section 2.08(e),
any such Lender shall, by notice to the Borrower and the Administrative Agent
given not later than fifteen (15) days following receipt of the Borrower’s
request pursuant to this clause (e), advise the Borrower and the Administrative
Agent whether or not it agrees to such one year extension (and the
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses), and any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such one year extension; provided that, and notwithstanding anything to the
contrary contained herein, the Borrower shall not have the right provided in
this clause (e) in the event that its original request for an extension of two
years was not approved by the Lenders pursuant to the terms of this
Section 2.08(e) and the Borrower’s alternative request pursuant to this clause
(e)

52



--------------------------------------------------------------------------------



 




is made (or would be made) by notice to the Administrative Agent given less than
45 days prior to the Maturity Date
     Section 2.09 Repayment of Loans; Evidence of Debt.
          (a) Any Lender may request that Loans made by it be evidenced by the
Borrower’s issuance, execution and delivery of a Note payable to the order of
each such Lender in the amount of such Lender’s Commitment. If any Lender’s
Commitment increases or decreases for any reason (whether pursuant to
Section 2.08, Section 2.10, Section 10.04(b) or otherwise), the Borrower shall,
at the request of any such Lender, deliver on the effective date of such
increase or decrease a new Note payable to the order of such Lender in a
principal amount equal to its Commitment after giving effect to such increase or
decrease, and otherwise duly completed and executed. Upon delivery of such new
or replacement Note, each applicable Lender shall promptly return to the
Borrower all Notes previously delivered to such Lender pursuant to this
Agreement.
          (b) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent, for the account of each Lender, the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date, and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the dates provided in, and in accordance with, Section 2.05(d). The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.12.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Lender Indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to
Section 2.09(c) or Section 2.09(d) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that, the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
     Section 2.10 Prepayment of Loans; Commitment Reductions.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
except as expressly provided in this Agreement, subject to prior notice in
accordance with Section 2.10(b).

53



--------------------------------------------------------------------------------



 




          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone,
telecopy or electronic mail (confirmed, in the case of original notice by
telephone, by telecopy or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon,
Dallas, Texas time, three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
12:00 noon, Dallas, Texas time, one (1) Business Day before the date of
prepayment, and (iii) in the case of prepayment of a Swingline Borrowing, not
later than 12:00 noon, Dallas, Texas time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided,
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of ABR Revolving Borrowings shall
be in the minimum principal amount of $500,000 and in integral multiples of
$100,000, each partial prepayment of Eurodollar Borrowings shall be in the
minimum principal amount of $1,000,000 and in integral multiples of $500,000
(provided, that, such amounts shall not apply to the payments required by the
other clauses of this Section 2.10) (and, if any Eurodollar Borrowing is prepaid
other than at the end of the Interest Period applicable thereto, such prepayment
shall include any amounts payable pursuant to Section 2.16), and Swingline Loans
may be prepaid in any amount. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and by
any other amounts then due under this Agreement (including all amounts due under
Section 2.16).
          (c) If at any time after the Closing Date any Credit Party shall
receive Net Cash Proceeds from any Material Asset Disposition (including,
without limitation, pursuant to any Casualty Event), but without waiving the
requirement of the Required Lenders’ consent to any such disposition in
violation of any Loan Document, then, (i) unless a Reinvestment Notice shall
have been delivered by the Borrower to the Administrative Agent in respect
thereof on or before the date of such Credit Party’s receipt of such Net Cash
Proceeds, the Commitments shall be reduced on the next Business Day following
the date of receipt of such Net Cash Proceeds by an amount equal to 100% of such
Net Cash Proceeds and (ii) if a Reinvestment Notice shall have been delivered by
the Borrower to the Administrative Agent in respect thereof prior to the date of
receipt of such Net Cash Proceeds, the Commitments shall, on or before the first
Business Day following the end of the Reinvestment Period applicable thereto, be
reduced by an amount equal to the Reinvestment Prepayment Amount with respect to
such Material Asset Disposition; provided, that, notwithstanding the foregoing,
if an Event of Default has occurred and is continuing at the time of any
Material Asset Disposition, the Commitments shall be reduced on the next
Business Day following the date of such Credit Party’s receipt of such Net Cash
proceeds by an amount equal to 100% of such Net Cash Proceeds.
          (d) If at any time after the Closing Date any Credit Party shall
receive Net Cash Proceeds from any Debt Offering (but without waiving the
requirement of the Required Lenders’ consent to any such offering in violation
of any Loan Document), the Commitments

54



--------------------------------------------------------------------------------



 



shall be reduced on the next Business Day following the date of such Credit
Party’s receipt of such Net Cash Proceeds by an amount equal to 100% of such Net
Cash Proceeds.
          (e) If, after giving effect to any reduction or termination of the
Commitments, the aggregate principal amount of all Loans then outstanding is in
excess of the Total Commitment, the Borrower shall make a prepayment of Loans in
an amount equal to such excess, together with any related costs required to be
paid in accordance herewith (including funding losses, if any, resulting from
such prepayment being made other than on the last day of an Interest Period with
respect to any Eurodollar Loan as provided in Section 2.16). Any such prepayment
shall be payable in full one Business Day following the date on which the
reduction or termination of the Commitments pursuant to Section 2.08 or
Section 2.10 becomes effective.
          (f) Each prepayment under this Section 2.10 shall be applied first to
ABR Loans and then to Eurodollar Loans next maturing.
     Section 2.11 Fees.
          (a) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee which shall accrue at the Applicable
Rate on such Lender’s percentage of the average daily amount of the unused
portion of the Total Commitment during the period from and including the Closing
Date to but excluding the date on which such Lender’s Commitment terminates.
Accrued commitment fees shall be payable in arrears on each Payment Date,
commencing on the first Payment Date to occur after the Closing Date and on the
date on which the Commitments terminate. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay to (i) the Administrative Agent and
BAS, in each case for its own account and, if applicable, for the account of the
Lenders, fees payable in the amounts and at the times separately agreed upon
between or among the Borrower, BAS and the Administrative Agent, including,
without limitation, pursuant to the BofA Fee Letter, and, if and when
applicable, an extension fee as provided in Section 2.08(e), and (ii) BNP
Paribas and BNPPSC, in each case for its own account, fees payable in the
amounts and at the times separately agreed upon between or among the Borrower,
BNP Paribas and BNPPSC, including, without limitation, pursuant to the BNP Fee
Letter.
          (c) Except as otherwise provided herein or in the Fee Letters, all
fees payable hereunder shall be paid on the dates due, in immediately available
funds, to the Administrative Agent (or to L/C Issuer, in the case of fees
payable to it) for its own account, or for distribution, as applicable, to the
Lenders. Fees paid shall not be refundable under any circumstances absent
manifest error (e.g., as a result of a clerical mistake).
          (d) The Borrower agrees to pay to the Administrative Agent or L/C
Issuer, as applicable, the fees set forth and described in Section 2.06(i) and
Section 2.06(j). All participation and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

55



--------------------------------------------------------------------------------



 



     Section 2.12 Interest.
          (a) Subject to Section 10.13, the Loans comprising each ABR Revolving
Borrowing shall bear interest for each day that such Loans are outstanding at
the Alternate Base Rate plus the Applicable Rate for ABR Loans for such day.
          (b) Subject to Section 10.13, the Loans comprising each Eurodollar
Borrowing shall bear interest for each day that such Loans are outstanding at
the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for Eurodollar Loans for such day.
          (c) Subject to Section 10.13, the Loans comprising each Swingline
Borrowing shall bear interest for each day that such Loans are outstanding at
(i) the Alternate Base Rate plus the Applicable Rate for ABR Loans for such day,
or (ii) the Specified Rate plus the Applicable Rate for Specified Rate Swingline
Loans for such day, as elected by the Borrower pursuant to Section 2.05(b).
          (d) Notwithstanding the foregoing, but subject to Section 10.13, if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall until paid or waived in
writing bear interest, after as well as before judgment, at a rate per annum
equal to (i) in the case of overdue principal of any Loan, the lesser of (A) 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.12 or (B) the Highest Lawful Rate or (ii) in the
case of any other amount, the lesser of (A) 2% plus the rate applicable to ABR
Revolving Loans as provided in Section 2.12(a) or (B) the Highest Lawful Rate.
          (e) Subject to Section 10.13, accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided, that, (i) interest accrued pursuant to
Section 2.12(d) shall be payable on demand of the Administrative Agent or the
Required Lenders, (ii) in the event of any repayment or prepayment of any Loan
(whether due to acceleration or otherwise), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
          (f) Subject to Section 10.13, all interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Promptly after the determination of any interest rate provided for herein or any
change therein, the Administrative Agent shall notify the Lenders to which such
interest is payable and the Borrower thereof. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall, except in cases
of manifest error, be final, conclusive and binding on the parties.

56



--------------------------------------------------------------------------------



 



     Section 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate or Eurodollar Rate, as
applicable, for such Interest Period;
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted Eurodollar Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period; or
          (c) the Administrative Agent determines in good faith (which
determination shall be conclusive) that by reason of circumstances affecting the
interbank dollar market generally, deposits in dollars in the London interbank
dollar market are not being offered for the applicable Interest Period and in an
amount equal to the amount of the Eurodollar Loan requested by the Borrower;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, which notice the
Administrative Agent shall give promptly after becoming aware thereof, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for the affected
Interest Period shall be ineffective and (ii) if any Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as a Eurodollar Loan having
the shortest Interest Period which is not unavailable under clauses (a) through
(c) of this Section, and if no Interest Period is available, as an ABR Revolving
Borrowing.
     Section 2.14 Illegality.
          (a) Notwithstanding any other provision of this Agreement to the
contrary, if (i) by reason of the adoption of any applicable Governmental Rule
or any change in any applicable Governmental Rule or in the interpretation or
administration thereof by any Governmental Authority or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
central bank or other Governmental Authority or (ii) circumstances affecting the
London interbank dollar market or the position of a Lender therein shall at any
time make it unlawful in the sole discretion of a Lender exercised in good faith
for such Lender or its Applicable Lending Office to (A) honor its obligation to
make Eurodollar Loans either generally or for a particular Interest Period
provided for hereunder, or (B) maintain Eurodollar Loans either generally or for
a particular Interest Period provided for hereunder, then such Lender shall
promptly notify the Borrower thereof in writing through the Administrative Agent
(who will endeavor to, but not be liable for failing to, provide the Borrower
with the basis therefor in reasonable detail) and such Lender’s obligation to
make or maintain Eurodollar Loans having an affected Interest Period hereunder
shall be suspended until such time as such Lender may again make and maintain
Eurodollar Loans having an affected Interest Period (in which case

57



--------------------------------------------------------------------------------



 



the provisions of Section 2.14(b) hereof shall be applicable). Before giving
such notice pursuant to this Section 2.14, such Lender will designate a
different available Applicable Lending Office for the affected Eurodollar Loans
of such Lender or take such other action as the Borrower may request if such
designation or action will avoid the need to suspend such Lender’s obligation to
make Eurodollar Loans hereunder and will not, in the sole opinion of such Lender
exercised in good faith, be disadvantageous to such Lender (provided, that such
Lender shall have no obligation so to designate an Applicable Lending Office for
Eurodollar Loans located in the United States of America).
          (b) If the obligation of any Lender to make or maintain any Eurodollar
Loans shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as ABR Revolving Loans (and, if such
Lender so requests by written notice to the Borrower with a copy to the
Administrative Agent, each Eurodollar Loan having an affected Interest Period of
such Lender then outstanding shall be automatically converted into an ABR
Revolving Loan on the last day of the Interest Period for such Eurodollar Loans
unless earlier conversion is required by applicable law) and, to the extent that
Eurodollar Loans are so made as (or converted into) ABR Revolving Loans, all
payments of principal which would otherwise be applied to such Eurodollar Loans
shall be applied instead to such ABR Revolving Loans.
     Section 2.15 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurodollar Rate) or L/C Issuer (whether or not pursuant to
Regulation D of the Board); or
          (ii) impose on any Lender, L/C Issuer or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender (except any such reserve requirements reflected in the Adjusted
Eurodollar Rate) or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise) with respect to any
Eurodollar Loan or Letter of Credit, then the Borrower will pay, in accordance
with Section 2.15(c), to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer, as
the case may be, for such additional costs incurred or reduction suffered with
respect to any Eurodollar Loan or Letter of Credit.
          (b) If any Lender or L/C Issuer determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s capital or on the
capital of such Lender’s or L/C Issuer’s holding

58



--------------------------------------------------------------------------------



 



company, if any, as a consequence of this Agreement or the Loans made by, or the
participation in Letters of Credit held by, such Lender, or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay, in
accordance with Section 2.15(c), to such Lender or such L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender or L/C Issuer setting forth the amount
or amounts necessary to compensate such Lender or L/C Issuer or such Lender’s or
L/C Issuer’s holding company, as the case may be, as specified in
Section 2.15(a) or Section 2.15(b), shall be delivered to the Borrower and shall
be conclusive absent manifest error. Except as provided in Section 2.15(d), the
Borrower shall pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.
          (d) Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided, that, the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section 2.15 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          Section 2.16 Break Funding Payments. In the event of:
          (a) the payment (including prepayment) of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default);
          (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto;
          (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10 and is revoked in accordance
therewith); or
          (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.08(d) or Section 2.19;
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess,

59



--------------------------------------------------------------------------------



 



if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted Eurodollar Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
London interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and the Administrative Agent and shall be
conclusive absent manifest error. Except as provided in the last sentence of
this Section 2.16, the Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
Failure or delay on the part of any Lender or L/C Issuer to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or L/C
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or L/C Issuer pursuant to this Section for
any such loss, cost or expense described in this Section 2.16 incurred more than
180 days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the circumstance giving rise to such loss, cost or
expense described in this Section 2.16 and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor.
     Section 2.17 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided,
that, if the Borrower shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) the
Administrative Agent, each Lender or L/C Issuer (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law; provided, that, if a Lender has breached or is in breach of
its obligations under Section 2.17(e), then the Borrower shall have no
obligations under clause (i) of this Section 2.17(a) with respect to payments
made or to be made to such Lender where Indemnified Taxes and/or Other Taxes
arise in respect of such payments as a consequence of such Lender’s status as a
Foreign Lender.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND L/C ISSUER, WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR L/C ISSUER, AS THE CASE MAY BE, ON OR WITH
RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER
HEREUNDER OR

60



--------------------------------------------------------------------------------



 



UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION
2.17) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY;
PROVIDED, THAT, IF SUCH PAYMENTS OR LIABILITIES ARISE FROM THE LENDER HAVING
BREACHED OR BEING IN BREACH OF ITS OBLIGATIONS UNDER SECTION 2.17(e), THEN THE
BORROWER SHALL HAVE NO OBLIGATIONS UNDER THIS SECTION 2.17(c) WITH RESPECT TO
SUCH PAYMENTS OR LIABILITIES. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR L/C ISSUER OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR L/C ISSUER,
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, if available, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) Each Lender that is not organized under the laws of the United
States of America or a state thereof agrees that such Lender will deliver to the
Borrower and the Administrative Agent two (2) duly completed copies of United
States Internal Revenue Service Form W-8 BEN or W-8 ECI or successor forms (or
if such forms are no longer required, a representation by such Lender)
certifying in either case that such Lender is entitled to receive payments from
the Credit Parties under the Loan Documents without deduction or withholding of
any United States federal income taxes. Each Lender which so delivers a Form W-8
BEN or W-8 ECI further undertakes to deliver to the Borrower and the
Administrative Agent two (2) additional copies of such form (or a successor
form) on or before such form expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent form so delivered by it and
such amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Administrative Agent, in each case, certifying
that such Lender is entitled to receive payments from the Borrower under the
Loan Documents without deduction or withholding of any United States federal
income taxes, unless (i) an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and (ii) such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving such payments without
any deduction or withholding of United States federal income tax.
          (f) If the Borrower at any time pays an amount under Section 2.17(a),
(b) or (c) to any Lender, the Administrative Agent or L/C Issuer, and such payee
receives a refund of or credit for any part of any Indemnified Taxes or Other
Taxes which such payee determines in its reasonable judgment is made with
respect to such amount paid by the Borrower, such Lender,

61



--------------------------------------------------------------------------------



 



the Administrative Agent or L/C Issuer, as the case may be, shall pay to the
Borrower the amount of such refund or credit promptly, and in any event within
30 days, following the receipt of such refund or credit by such payee.
          (g) If the Borrower pays any amount pursuant to Section 2.17(a) or (c)
with respect to any payment to a Lender or, with the prior written consent of
such Lender, provides any security therefor pursuant to applicable law, and the
Borrower at its expense wishes to contest the eligibility of the relevant Taxes
and furnishes to such Lender an opinion of tax counsel satisfactory to such
Lender, acting reasonably, to the effect that there exists a reasonable basis
for contesting such Taxes, the Borrower may contest such Taxes, provided that:
          (i) the Borrower has otherwise complied with this Section 2.17(g);
          (ii) the Borrower has delivered to such Lender such additional
security or assurances as such Lender may require, acting reasonably, in order
to be satisfied that such Lender will not incur any liability by reason of any
contestation, including legal fees, disbursements, interest and penalties; and
          (iii) the conduct of such proceedings (including the settlement or
compromise of same) will remain within the sole discretion of such Lender and
will forthwith be abandoned if such Lender so requires, acting reasonably,
having regard to its overall tax and related interests.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by the
Borrower hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of Unreimbursed Amounts, or of amounts payable
under Section 2.15, Section 2.16, or Section 2.17 or otherwise) prior to the
time expressly required hereunder or under such other Loan Documents for such
payment (or, if no such time is expressly required hereunder or thereunder,
prior to 2:00 p.m., Dallas, Texas time), on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 901 Main Street, Mail Code: TX1-492-14,
Dallas, Texas 75202-3714, Attention: Tonya R. Parker, phone: (214) 290-2133,
telecopy: (214) 290-9438, except payments to be made directly to L/C Issuer or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17 and/or Section 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Except as set forth in clause (a) of the definition of
“Interest Period,” if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

62



--------------------------------------------------------------------------------



 



          (b) Subject to Section 8.02, if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Unreimbursed Amounts, interest and fees then due hereunder, such
funds shall be applied, subject to Section 10.14, (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed L/C Obligations
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Obligations then due to such
parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans and any participation in L/C Advances or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
L/C Advances and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in L/C Advances and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
participations in L/C Advances and Swingline Loans; provided, that, (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans or
participations in L/C Advances and Swingline Loans to any assignee or
participant, other than to any Credit Party (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

63



--------------------------------------------------------------------------------



 



          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), Section 2.06, Section 2.18(d) or
Section 10.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) If (i) any Lender asserts that events have occurred suspending its
obligation to make or maintain Eurodollar Loans under Section 2.14 when
substantially all other Lenders have not also done so, (ii) any Lender requests
compensation under Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) if any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that, (A) if the assignee is not a Lender or an Affiliate
of a Lender, the Borrower shall have received the prior written consent of the
Administrative Agent and L/C Issuer, which consent of the Administrative Agent
and L/C Issuer shall not unreasonably be withheld, conditioned or delayed,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and participations in L/C Advances
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) the assignee and assignor shall have entered
into an Assignment and Acceptance, and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

64



--------------------------------------------------------------------------------



 



          (c) In addition to the foregoing provisions of Section 2.19(b), the
Borrower shall be permitted to replace any Lender who becomes a Non-Consenting
Lender (as defined below) with a replacement financial institution (which may be
an existing Lender) pursuant to an assignment and delegation, without recourse
(in accordance with and subject to the restrictions contained in Section 10.04),
of all of such Non-Consenting Lender’s interests, rights and obligations under
this Agreement to such replacement financial institution that shall assume such
obligations; provided, that (i) if the proposed assignee is not a Lender or an
Affiliate of a Lender, the Borrower shall have received the prior written
consent of the Administrative Agent and L/C Issuer, which consent of the
Administrative Agent and L/C Issuer shall not unreasonably be withheld,
conditioned or delayed, (ii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Advances and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) the assignee and assignor
shall have entered into an Assignment and Acceptance, and (iv) the assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Non-Consenting Lender refused to consent. In the event that, at any
time, (A) the Borrower has requested the Lenders to extend the Maturity Date in
accordance with Section 2.08(e), and (B) the Supermajority Lenders, but not all
Lenders, have agreed to such extension of the Maturity Date, then any Lender, at
such time, who does not agree to such extension of the Maturity Date shall be
deemed a “Non-Consenting Lender.”
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents, the L/C Issuer and the Lenders to enter into this
Agreement and to make Loans and issue or participate in Letters of Credit
hereunder, the Borrower represents and warrants to the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the L/C Issuer and the Lenders
(which representations and warranties are deemed made after giving effect to the
Closing Transactions) that each of the following statements is true and correct:
     Section 3.01 Existence and Power. Each Credit Party (a) is a corporation,
partnership or limited liability company duly incorporated or organized (as
applicable), validly existing and, if applicable for such Credit Party in the
jurisdiction in issue, in good standing under the laws of its jurisdiction of
incorporation or organization, (b) has all requisite corporate, partnership or
limited liability company power (as applicable) required to carry on its
businesses as now conducted, and (c) is duly qualified to transact business as a
foreign corporation, partnership or limited liability company in each
jurisdiction where a failure to be so qualified would reasonably be expected to
have a Material Adverse Effect.
     Section 3.02 Credit Party and Governmental Authorization; Contravention.
The execution, delivery and performance of this Agreement and the other Loan
Documents by each Credit Party (to the extent each Credit Party is a party to
this Agreement and such Loan Documents) (a) are within such Credit Party’s
corporate, partnership or limited liability company (as applicable) powers,
(b) when executed will be duly authorized by all necessary corporate,
partnership or limited liability company (as applicable) action, (c) require no
action by or in

65



--------------------------------------------------------------------------------



 



respect of, or filing with, any Governmental Authority (other than (i) actions
or filings pursuant to the Exchange Act, (ii) actions or filings necessary to
create or perfect the Liens required hereby or by any other Loan Document,
(iii) actions or filings that have been taken or made and are in full force and
effect, and (iv) actions or filings which, if not taken or made, would not
reasonably be expected to have a Material Adverse Effect) and (d) do not
(i) contravene, or constitute a default under, any provision of (A) applicable
Governmental Rule (including, without limitation, Regulation U), except any
contravention or default that would not reasonably be expected to have a
Material Adverse Effect, (B) the articles or certificate of incorporation or
formation, bylaws, regulations, partnership agreement, limited liability company
agreement or comparable charter documents of any Credit Party, or (C) any
agreement, judgment, injunction, order, decree or other instrument binding upon
any Credit Party, except any contravention or default that would not reasonably
be expected to have a Material Adverse Effect, or (ii) result in the creation or
imposition of any Lien on any Mortgaged Property or other Collateral other than
the Liens securing the Lender Indebtedness.
     Section 3.03 Binding Effect. This Agreement constitutes, and each other
Loan Document when executed and delivered will constitute, valid and binding
obligations of each Credit Party which is a party thereto, enforceable against
each such Credit Party which executes the same in accordance with its terms
except as the enforceability thereof may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium, or similar Governmental Rules affecting
creditors’ rights generally, and (b) equitable principles of general
applicability (whether enforcement is sought by proceedings at law or in
equity).
     Section 3.04 Financial Condition; No Material Adverse Effect.
          (a) The Current Information fairly presents, in all material respects,
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis as of the dates and for the
periods reflected therein in conformity with GAAP (except that the balance sheet
and other financial statements delivered pursuant to Section 6.01(b) do not
include footnotes required in accordance with GAAP and are subject to normal
year end audit adjustments).
          (b) Except as disclosed in writing to the Lenders prior to the
execution and delivery of this Agreement, since December 31, 2006, no event or
circumstance which would reasonably be expected to have a Material Adverse
Effect has occurred.
          (c) The Borrower and each of its Subsidiaries, on a consolidated
basis, are Solvent.
     Section 3.05 Properties.
          (a) Each Credit Party has Defensible Title to all of its Property, and
none of such Property is subject to any Lien other than Permitted Encumbrances.
          (b) Subject to Permitted Encumbrances, the Pipeline Systems are
covered by fee deeds, rights of way, easements, leases, servitudes, permits,
licenses, or other instruments (collectively, “rights of way”) in favor of the
applicable Credit Parties, recorded or filed, as applicable and if and to the
extent required in accordance with applicable law to be so recorded

66



--------------------------------------------------------------------------------



 




or filed, in the Real Property Records of the county where the property covered
thereby is located or with the office of the applicable Railroad Commission or
the applicable Department of Transportation, except where the failure of the
Pipeline Systems to be so covered, or any such documentation to be so recorded
or filed, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Subject to Permitted Encumbrances and except to
the extent the failure would not reasonably be expected to have a Material
Adverse Effect, the rights of way granted to the Borrower or any other Credit
Party that cover any Pipeline Systems establish a continuous right of way for
such Pipeline Systems such that the applicable Credit Parties are able to
construct, operate, and maintain the Pipeline Systems in, over, under, or across
the land covered thereby in the same way that a prudent owner and operator would
construct, operate, and maintain similar assets.
          (c) Subject to the Permitted Encumbrances, the Processing Plants are
covered by fee deeds, real property leases, or other instruments (collectively
“deeds”) in favor of the Credit Parties, except to the extent the failure to be
so covered would not reasonably be expected to have a Material Adverse Effect.
Subject to Permitted Encumbrances and except to the extent the failure would not
reasonably be expected to have a Material Adverse Effect, the deeds do not
contain any restrictions that would prevent the Credit Parties from
constructing, operating and maintaining the Processing Plants in, over, under,
and across the land covered thereby in the same way that a prudent owner and
operator would construct, operate, and maintain similar assets.
          (d) There is no (i) breach or event of default on the part of the
Borrower or any other Credit Party with respect to any right of way or deed
granted to the Borrower or any other Credit Party that covers any of the
Processing Plants or Pipeline Systems, (ii) to the knowledge of any Responsible
Officer of the General Partner, breach or event of default on the part of any
other party to any right of way or deed granted to the Borrower or any other
Credit Party that covers any of the Processing Plants or Pipeline Systems, and
(iii) event that, with the giving of notice or lapse of time or both, would
constitute such breach or event of default on the part of the Borrower or any
other Credit Party with respect to any right of way or deed granted to the
Borrower or any other Credit Party that covers any of the Processing Plants or
Pipeline Systems or, to the knowledge of any Responsible Officer of the General
Partner, on the part of any other party thereto, in the case of clauses (i),
(ii) and (iii) above, to the extent any such breach, default or event,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The rights of way and deeds granted to the Borrower or
any other Credit Party that cover any of the Processing Plants or Pipeline
Systems (to the extent applicable) are in full force and effect in all material
respects and are valid and enforceable against the applicable Credit Party party
thereto in accordance with their terms (subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws effecting creditors’ rights generally and
subject, as to enforceability to the effect of general principles of equity) and
all rental and other payments due thereunder by the applicable Credit Parties
have been duly paid in accordance with the terms of the deeds and rights of way
(as such terms are defined in this Section 3.05) except, in each case, to the
extent that a failure, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



          (e) The Pipeline Systems are located within the confines of the rights
of way granted to the Borrower or any other Credit Party and do not encroach
upon any adjoining property, except to the extent the failure to be so located
or any such encroachment would not reasonably be expected to have a Material
Adverse Effect. The Processing Plants are located within the boundaries of the
property affected by the deeds, leases or other instruments to the Borrower or
the other Credit Parties and do not encroach upon any adjoining property, except
to the extent the failure to be so located or any such encroachment would not
reasonably be expected to have a Material Adverse Effect. The buildings and
improvements owned or leased by the Borrower and the other Credit Parties, and
the operation and maintenance thereof, do not (i) contravene any applicable
zoning or building law or ordinance or other administrative regulation or
(ii) violate any applicable restrictive covenant or any Governmental Rule,
except to the extent the contravention or violation of which would not
reasonably be expected to have a Material Adverse Effect.
          (f) The material Properties used or to be used in the Credit Parties’
Midstream Activities are in good repair, working order, and condition, normal
wear and tear excepted, except to the extent the failure would not reasonably be
expected to have a Material Adverse Effect. Neither the Properties of the
Borrower nor any of the other Credit Parties has been affected, since the
Closing Date, in any adverse manner as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy in each case that either
(i) would reasonably be expected to have a Material Adverse Effect or (ii) has
not since been repaired, restored or replaced in a manner, or with substitute
assets, that, in the commercially reasonable judgment of the Borrower, make such
affected Properties substantially comparable or better than immediately prior to
any such occurrence or, in the case of replacement assets, are substantially
comparable to or better than the affected Properties prior to such occurrence.
          (g) No eminent domain proceeding or taking has been commenced or, to
the knowledge of any Responsible Officer of the General Partner, is contemplated
with respect to all or any portion of the Pipeline Systems or the Processing
Plants except for that which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
          (h) No portion of the Processing Plants is located in a special flood
hazard area as designated by any Governmental Authority.
          (i) Each Credit Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Credit Parties does not infringe upon the
rights of any other Person, except for any failure to own or be licensed to use
such intellectual property, or any such infringements, in each case that would
not reasonably be expected to have a Material Adverse Effect.

68



--------------------------------------------------------------------------------



 



     Section 3.06 Litigation and Environmental Matters.
          (a) Except for the Disclosed Matters, there are no actions, suits or
proceedings not fully covered by insurance (except for normal deductibles and
provided that the applicable insurance company has acknowledged such coverage
and a copy thereof is provided to the Administrative Agent) by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Responsible Officer of the General Partner, threatened against any Credit Party
in which there is a reasonable possibility of an adverse decision which would
reasonably be expected to have a Material Adverse Effect.
          (b) Except for the Disclosed Matters, no Credit Party (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, except
where such failure to comply, obtain or maintain would not reasonably be
expected to have a Material Adverse Effect, (ii) has become subject to any
Environmental Liability which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (iii) has received
written notice of any claim with respect to any Environmental Liability that
would reasonably be expected to have a Material Adverse Effect or (iv) knows of
any basis for any Environmental Liability, except to the extent such event,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
     Section 3.07 Compliance with Laws and Agreements. The business and
operations of the Credit Parties have been and are being conducted in accordance
with all applicable Governmental Rules applicable to it or its Property,
including, without limitation, all FERC and State Pipeline Regulatory Agency
regulations, except to the extent any noncompliance would not reasonably be
expected to have a Material Adverse Effect.
     Section 3.08 Investment Company Status. No Credit Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended and in effect from time to time.
     Section 3.09 Taxes. Except as otherwise permitted by Section 6.04, each
Credit Party (a) has timely filed or caused to be filed all tax returns and
reports required to have been filed with any applicable Governmental Authority,
except when (i) extensions for the filing thereof have been obtained in
accordance with applicable Governmental Rules, or (ii) the failure would not
reasonably be expected to have a Material Adverse Effect, and (b) has paid or
caused to be paid all Taxes required to have been paid by it.
     Section 3.10 ERISA. No Credit Party nor any ERISA Affiliate has at any time
within six years prior to the Closing Date sponsored, maintained or contributed
to any Multiemployer Plan, and no act, omission or transaction has occurred
which could result in an imposition on any Credit Party or any ERISA Affiliate
(whether directly or indirectly) of (a) either a civil penalty assessed pursuant
to Subsections (c), (i) or (l) of Section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (b) breach of fiduciary duty
liability damages under Section 409 of ERISA which, in either case, would
reasonably be expected to have a Material Adverse Effect.

69



--------------------------------------------------------------------------------



 



     Section 3.11 Disclosure. The Borrower has disclosed to the Administrative
Agent all matters known to it (other than matters of general public knowledge
including matters contained in the Borrower’s or the Parent’s filings with the
Securities and Exchange Commission), that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. All information
heretofore furnished by each Credit Party to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement, any Loan Document
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender will be, true, complete and accurate in every material
respect; provided, that, with respect to projected and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made, it
being recognized by the Agents and Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period covered by such financial information may differ from the
provided results as set forth therein by a material amount.
     Section 3.12 Capital Structure. Schedule 3.12 hereto accurately reflects,
as of the Closing Date, (a) the jurisdiction of incorporation or organization of
Borrower and each of the other Credit Parties, (b) each jurisdiction in which
any Credit Party is qualified to transact business as a foreign corporation,
foreign partnership or foreign limited liability company, (c) the organizational
identification number (if applicable) of the Borrower and each of the other
Credit Parties in its jurisdiction of organization, (d) the outstanding Equity
Interests of Borrower and each of the other Credit Parties, and (e) each of the
Material Subsidiaries.
     Section 3.13 Use of Loans. The proceeds of the Loans will be used only
(a) to partially finance the Closing Distributions on the Closing Date, (b) to
finance the fees and expenses related to the Closing Transactions, (c) to make
the Restricted Payments in compliance with Section 7.05(c), (d) to fund the
Credit Parties’ Capital Expenditures and permitted acquisitions and for working
capital and other general partnership purposes, and (e) for the issuance of
Letters of Credit. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulation U. Subject to the terms set forth
in this Agreement, Letters of Credit will be issued to support the general
business requirements and purposes of the Credit Parties.
     Section 3.14 Material Contracts. Schedule 3.14 lists, as of the Closing
Date and after giving effect to the Closing Transactions, each Material
Contract. The Gathering and Processing Agreement is in full force and effect,
except for such matters in respect of such Gathering and Processing Agreement
that individually, or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. The Credit Parties have in all material respects
performed all obligations required to be performed by them under the Gathering
and Processing Agreement, and are not in default under any obligation of such
Gathering and Processing Agreement, and, to the knowledge of any Responsible
Officer of the General Partner, no other party to such Gathering and Processing
Agreement is in default thereunder, except, in each case, to the extent any such
failure to perform or any such defaults, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the Credit Parties have not (a) assigned to any Person (other than the
Administrative Agent) any of their rights under the Material Contracts, or
(b) waived any of their rights of material value under the Material Contracts.

70



--------------------------------------------------------------------------------



 



     Section 3.15 Hedging Agreements. As of the Closing Date, no Credit Party
has entered into, or has any liability with respect to, any Hedging Agreement.
     Section 3.16 Defaults. No Default hereunder has occurred and is continuing.
     Section 3.17 Insurance. Schedule 3.17 attached hereto sets forth, as of the
Closing Date, an accurate and complete description of all material policies of
fire, liability, workmen’s compensation and other forms of insurance owned or
held by, or maintained on behalf and for the benefit of, the Borrower and the
other Credit Parties. All such policies, or the replacement and additional
policies required to be obtained pursuant to the terms of this Agreement, are in
full force and effect, all premiums due with respect thereto have been paid, and
no notice of cancellation or termination has been received with respect to any
such policy. Such policies, and/or such replacement or additional policies
required to be obtained or maintained pursuant to the terms of this Agreement as
may be in full force and effect as of any date subsequent to the Closing Date,
are sufficient for compliance in all material respects with all applicable
requirements of law and of all agreements to which the Borrower and the other
Credit Parties are party; are valid, outstanding and enforceable policies;
provide adequate aggregate coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or
similar business for the assets and operations of the Borrower and the other
Credit Parties, and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement.
     Section 3.18 Priority; Security Matters. Subject to the proviso to the
second sentence of Article V hereof and the last sentence of Section 6.09(a),
the Lender Indebtedness is and shall be at all times secured by valid, perfected
first and prior Liens (subject only to Permitted Encumbrances) in favor of the
Administrative Agent, covering and encumbering (a) the Mortgaged Property,
(b) all of the outstanding Equity Interests owned by the Borrower of each
existing and future Material Subsidiary (except that, if such Material
Subsidiary is a Foreign Subsidiary, the Equity Interests of such Material
Subsidiary to be pledged shall be limited to 65% of the total combined voting
power of all classes of voting Equity Interests of such Material Subsidiary and
100% of all non-voting Equity Interests of such Material Subsidiary), (c) all of
the outstanding Equity Interests owned by each Pledging Subsidiary of the
Borrower of each existing and future Material Subsidiary thereof (except that,
if such Material Subsidiary is a Foreign Subsidiary, the Equity Interests of
such Material Subsidiary to be pledged shall be limited to 65% of the total
combined voting power of all classes of voting Equity Interests of such Material
Subsidiary and 100% of all non-voting Equity Interests of such Material
Subsidiary) and (d) all other Collateral owned by the Borrower or any Material
Subsidiary, pursuant to the Guaranty and Collateral Agreement, the Mortgages and
other Security Instruments delivered pursuant to Section 4.01(f), or otherwise
delivered pursuant to this Agreement or the other Loan Documents, to the extent
perfection has or will occur, by the recording of a Mortgage, the filing of a
UCC financing statement, or by possession or control.
     Section 3.19 Licenses, Permits, Etc. Each Credit Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities as are necessary to carry on its business as now
conducted and as proposed to be conducted, except to the extent a

71



--------------------------------------------------------------------------------



 



failure to obtain any such item would not reasonably be expected to have a
Material Adverse Effect.
     Section 3.20 Supplemental Indenture. So long as and to the extent Section
10.20 is in effect pursuant to the terms of such Section 10.20, neither the
Borrower nor any of its Subsidiaries is a “Restricted Subsidiary” as such term,
or any comparable term, is defined in the Supplemental Indenture, or any
comparable term in any other documentation now or hereafter evidencing any
Indebtedness of the Parent.
ARTICLE IV
CONDITIONS
     Section 4.01 Effective Date. This Agreement, the obligation of each Lender
to make the Loans on the Effective Date, and the obligation of L/C Issuer to
issue the initial Letters of Credit hereunder, is subject to the satisfaction
(or waiver in accordance with Section 10.02) of each of the following
conditions:
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or other acceptable electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
          (b) The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Jones Day, counsel to the Credit Parties, and (ii) General Counsel
of the General Partner, in each case in form and substance reasonably
satisfactory to the Administrative Agent, such opinions covering such matters
relating to the Credit Parties and the Loan Documents as the Administrative
Agent shall reasonably request.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing in its jurisdiction of
organization of each of the Credit Parties, the authorization of the Financing
Transactions and any other legal matters relating to the Borrower, the other
Credit Parties, this Agreement, the Closing Transactions or the Financing
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the General Partner on
behalf of the Borrower, confirming compliance with the conditions set forth in
Section 4.02(a) and Section 4.02(b).
          (e) Each Lender requesting a Note shall have received a duly completed
and executed Note, payable to the order of such Lender.

72



--------------------------------------------------------------------------------



 



          (f) The Administrative Agent shall have received each of the Security
Instruments, including those described on Exhibit C-1, duly completed and
executed in sufficient number of counterparts for recording, if necessary.
          (g) The Administrative Agent shall have received certificates of
insurance coverage evidencing that insurance is being maintained on behalf and
for the benefit of the Credit Parties in accordance with Section 6.05 and
otherwise reasonably satisfactory to the Administrative Agent in all respects.
          (h) The Administrative Agent shall have (i) satisfactorily completed
(in its reasonable determination) its review of (A) the title information of the
Mortgaged Properties, and (B) the processes, contracts, business model,
historical cash flow and gas throughput with respect to the Mortgaged Properties
and (ii) received true, correct and complete copies of all Material Contracts
requested by the Administrative Agent, and the Administrative Agent shall be
satisfied with the terms and conditions thereof in its reasonable discretion.
          (i) The Administrative Agent shall have received, and satisfactorily
completed (in its reasonable determination) its review of, environmental reports
prepared for the benefit of the Credit Parties relating to the Mortgaged
Properties to the extent such environmental reports exist.
          (j) The Administrative Agent shall be satisfied in its reasonable
discretion with the organizational and capital structure of the Borrower.
          (k) The Borrower and the other Credit Parties shall have obtained, and
the Administrative Agent shall have received, copies of all material
governmental and other material third party approvals and consents (if any)
necessary in connection with the Financing Transactions, the Closing
Transactions and the continuing operation and maintenance of the Pipeline
Systems and the Processing Plants, and all applicable waiting periods and appeal
periods shall have expired, in each case without the imposition of any
materially burdensome conditions. There shall be no actual government or
judicial action restraining, preventing or imposing materially burdensome
conditions on the Closing Transactions or Financing Transactions.
          (l) The Closing Transactions shall have occurred (or the
Administrative Agent shall be satisfied that such transactions will occur
simultaneously with the Effective Date and initial Borrowing hereunder).
          (m) The Administrative Agent shall have received appropriate UCC
search reports with respect to the Borrower and the other Credit Parties
reflecting no prior Liens, except for Permitted Encumbrances or Liens that have
been released. All filings, notices, recordings and other action necessary to
perfect the Liens in the Collateral shall have been made, given or accomplished
or arrangements for the completion thereof reasonably satisfactory to the
Administrative Agent and its counsel shall have been made and all filing fees
and other expenses related to such actions either have been paid in full or
arrangements have been made for their payment in full which are reasonably
satisfactory to the Administrative Agent.

73



--------------------------------------------------------------------------------



 



          (n) There shall not have occurred since December 31, 2006 any events
that, individually or in the aggregate, have had a Material Adverse Effect.
          (o) The Administrative Agent, the Syndication Agent and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Effective Date with respect to this Agreement, including, without
limitation, fees pursuant to the Fee Letters and, to the extent the Borrower
receives an invoice therefor at least two Business Days prior to the Effective
Date, reimbursement or payment of all reasonable out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
          (p) The Administrative Agent shall have received a certificate of a
Responsible Officer of the General Partner on behalf of the Borrower setting
forth a reasonably detailed calculation of the Consolidated Leverage Ratio as of
the Closing Date (and after giving pro forma effect to the Closing
Transactions), which calculation shall demonstrate that such Consolidated
Leverage Ratio does not exceed 4.75:1.00.
          (q) The Administrative Agent shall have received a copy of the Parent
Subordinated Note, duly executed by the Borrower.
          (r) The Administrative Agent shall have received such other customary
instruments and documents as any of the Administrative Agent, the Lenders or
their counsel may reasonably request, other than title insurance policies,
surveys and appraisals with respect to any owned or leased real property of the
Borrower or any of its Subsidiaries.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligation of each Lender to make its Loans on the Effective
Date, and the obligation of L/C Issuer to issue the initial Letters of Credit,
shall not become effective unless each of the foregoing conditions is satisfied
or waived in accordance with Section 10.02.
     Section 4.02 Each Credit Event. The obligation of each Lender to make,
convert or continue a Loan on the occasion of any Borrowing, and of the L/C
Issuer to make any L/C Credit Extension, is subject to the satisfaction of the
following conditions:
          (a) The representations and warranties of the Credit Parties set forth
in this Agreement and the other Loan Documents (other than the representations
and warranties set forth in Section 3.05(b), which representations and
warranties shall only be made as of the Effective Date and also in accordance
with Section 6.01(c)) shall be true and correct in all material respects on and
as of the date of such Borrowing or L/C Credit Extension (unless stated to
relate solely to an earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date), except to the extent previously waived in writing by the Lenders
or the Required Lenders, as applicable.
          (b) At the time of and immediately after giving effect to such
Borrowing or L/C Credit Extension, no Default or Event of Default shall have
occurred and be continuing.

74



--------------------------------------------------------------------------------



 



Each Borrowing and each L/C Credit Extension shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 4.02(a) and Section 4.02(b).
ARTICLE V
SECURITY
     Subject to the proviso to the immediately following sentence and the last
sentence of Section 6.09(a), the Lender Indebtedness shall be secured by
perfected, first priority Liens (subject only to Permitted Encumbrances) on and
encumbering (a) all of the Equity Interests of the Credit Parties (other than
the Borrower and except that a pledge of Equity Interests of a Foreign
Subsidiary shall be limited to 65% of the total combined voting power of all
classes of voting Equity Interests and 100% of all non-voting Equity Interests),
and (b) substantially all assets of the Credit Parties, whether now owned or
hereafter acquired and wherever located, as provided in the Security
Instruments. In furtherance of the foregoing, the Borrower hereby agrees to
execute and deliver (and to cause the other Credit Parties to execute and
deliver) to the Administrative Agent for the benefit of the Lenders and Secured
Affiliates, promptly upon request by the Administrative Agent, such Security
Instruments and other documents, instruments, agreements and certificates as
required by applicable law to create, evidence and perfect the Liens
contemplated by this Article V and the Security Instruments; provided, that,
notwithstanding anything to the contrary contained in any Loan Document, the
Credit Parties shall in no event be required to pledge or grant any security
interests in any of the following that may now or hereafter be owned or leased
by the Borrower or any Material Subsidiary, or to which the Borrower or any
Material Subsidiary is a party: (i) Intellectual Property (as such term is
defined in the Guaranty and Collateral Agreement) rights, privileges and
priorities that arise under Governmental Rules other than those of the United
States or any state, province or other jurisdiction thereof, (ii) Vehicles (as
such term is defined in the Guaranty and Collateral Agreement), (iii) leases
with a primary term of twelve months or less or which can be terminated by the
lessee upon notice of one year or less without incurring a penalty, or which,
for any lease, provides for receipt or payment of less than $500,000,
(iv) Equipment (as such term is defined in the Guaranty and Collateral
Agreement) leased by a Credit Party under a lease that prohibits the granting of
a Lien on such Equipment or other Property subject to Liens permitted by clause
(o) of the definition of “Permitted Encumbrances” to the extent the contract or
agreement related thereto prohibits the granting of a Lien in such Property,
(v) Foreign Subsidiary Voting Stock (as such term is defined in the Guaranty and
Collateral Agreement) to the extent (but only to the extent) required to prevent
the Collateral from including more than 65% of all voting Equity Interests in
such Foreign Subsidiary, (vi) securities accounts, investment accounts, escrow
accounts for sales and collateral accounts and bonds for the benefit of
regulatory authorities, (vii) cash (other than (A) as provided in Section 6.11
hereof or in Section 5.11 of the Guaranty and Collateral Agreement, and (B) Cash
Collateral deposited with the Administrative Agent for the benefit of the L/C
Issuer and the Lenders pursuant to the terms of this Agreement), (viii) Equity
Interests of any Person that a Credit Party is not required to pledge in
accordance with Section 3.18 and that such Credit Party does not elect to pledge
in order to have Investments in such Person be Permitted Investments in
accordance with this Agreement, (ix) hydrocarbons owned or controlled by
producers or other third parties, and (x) any General Intangibles (as such term
is defined in the Guaranty and Collateral Agreement), or other rights arising
under any contract, agreement, instrument, indenture, lease, license, permit,
franchise, letter of credit or other

75



--------------------------------------------------------------------------------



 



document, if (but only to the extent that) the grant of a security interest
therein or the assignment thereof is prohibited by applicable law or results in
a breach or termination of, or constitutes a default under, any agreement,
instrument, indenture, lease, license, permit, franchise, letter of credit or
other document governing or pertaining to any such General Intangible or any
such other right or under which any such General Intangible or other right
arises, unless and until all required consents shall have been obtained (it
being understood that the foregoing shall not be deemed to obligate the
applicable Credit Party, and the applicable Credit Party shall not be obligated,
to obtain any such consent). The Borrower hereby authorizes (and each other
Credit Party hereby authorizes) the Administrative Agent, and its agents,
successors and assigns, to file any and all necessary financing, assignment,
amendment and/or continuation statements under the UCC as necessary from time to
time (in the Administrative Agent’s reasonable discretion) to perfect (or
continue perfection of) the Liens granted pursuant to the Security Instruments,
, and hereby ratifies its authorization for any such financing statements filed
prior to the date hereof.
ARTICLE VI
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all L/C
Obligations shall have been paid or reimbursed in full, the Borrower covenants
and agrees with the Lenders that:
     Section 6.01 Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent:
          (a) as soon as available, but in any event within 120 days after the
end of each Fiscal Year (or not later than one Business Day after such earlier
filing date as may be required under any applicable regulations of the
Securities and Exchange Commission, or any successor thereto), the audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries and
the related statements of operations, partners’ capital and cash flows as of the
end of and for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, with such consolidated statements
reported on by a firm of independent public accountants of recognized national
standing to the effect that such consolidated statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
          (b) as soon as available, but in any event within 60 days after the
end of the first three Fiscal Quarters of each Fiscal Year (or not later than
one Business Day after such earlier filing date as may be required under any
applicable regulations of the Securities and Exchange Commission, or any
successor thereto), the unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries and the related statements of operations as of the
end of and for such Fiscal Quarter and the then elapsed portion of the Fiscal
Year and the related statement of cash flows for the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods (or, in the case of the balance sheet, as of the
end of) of the previous Fiscal Year, with such consolidated statements certified
by a Responsible Officer of the General Partner on behalf of the Borrower as
presenting

76



--------------------------------------------------------------------------------



 




fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (other than the inclusion of
footnotes required in accordance with GAAP and subject to normal year end
adjustments);
     (c) concurrently with any delivery of financial statements under
Section 6.01(a) or Section 6.01(b) above, a certificate of a Responsible Officer
of the General Partner on behalf of the Borrower (i) certifying as to whether a
Default then exists, and, if a Default then exists, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 7.13 and Section 7.14, and setting forth a calculation of the
Consolidated Interest Coverage Ratio and the Consolidated Leverage Ratio as of
the date ending on the last day of the Fiscal Year or Fiscal Quarter to which
such financial statements relate, and (iii) certifying that the representations
and warranties set forth in Section 3.05(b) are true and correct in all material
respects on and as of the date of such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials, if any, filed
by any Credit Party with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, and not otherwise required
to be delivered to the Administrative Agent pursuant to this Agreement (except
to the extent any of the foregoing are publicly available on the Securities and
Exchange Commission’s LivEdgar website and the Borrower has provided notice to
the Administrative Agent thereof);
     (e) promptly following the annual renewal of the insurance policies
required to be maintained by or for the benefit of the Credit Parties pursuant
to Section 6.05 each May 1 after the Effective Date, certificate(s) of insurance
coverage from the applicable insurer(s) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the insurance coverage
required to be maintained by or for the benefit of the Credit Parties pursuant
to Section 6.05 and, if requested by the Administrative Agent, copies of the
applicable insurance policies referenced therein;
     (f) promptly following any reasonable request therefore by the
Administrative Agent (but in no event more than four (4) times each Fiscal
Year), a report of gas gathering output and throughput with respect to the
Pipeline Systems and Processing Plants, each such report to be in form and
substance reasonably satisfactory to the Administrative Agent;
     (g) promptly, but in no event later than five (5) Business Days following
any Debt Offering (but without waiving the requirement of the Required Lenders’
consent to any such offering in violation of any Loan Document), true, correct
and complete copies of the material definitive documents regarding such Debt
Offering;
     (h) as soon as available but in no event later than five (5) Business Days
following the closing of any Material Acquisition (but without waving the
requirement of the Required Lenders’ consent to any such Acquisition in
violation of any Loan Document), true, correct and complete copies of the
definitive documents regarding the acquired assets, including any schedules
reflecting litigation liabilities, environmental liabilities, and other assumed

77



--------------------------------------------------------------------------------



 



liabilities, and any other information regarding the acquired assets as the
Administrative Agent may reasonably request; and
          (i) promptly following any request therefore by the Administrative
Agent, such other information regarding the operations, business affairs and
financial condition of any Credit Party, or compliance with the terms of this
Agreement, in each case as the Administrative Agent may reasonably request.
     Notwithstanding the foregoing in this Section 6.01, reports and other
information required to be delivered pursuant to Section 6.01(a),
Section 6.01(b) and Section 6.01(d) shall be deemed to have been delivered on
the date on which the Borrower posts such reports on its Intralinks website, the
Securities and Exchange Commission’s website or at such other website as, in
each case, notified to the Administrative Agent.
     Section 6.02 Notices of Certain Events. Promptly but in no event later than
five (5) Business Days (if such occurrence continues to exist as of such fifth
Business Day) after a Responsible Officer of the General Partner learns of the
receipt or occurrence of any of the following, the Borrower will furnish to the
Administrative Agent a certificate of the Borrower, signed by a Responsible
Officer of the General Partner on behalf of the Borrower, specifying (a) any
official notice of any violation, possible violation, non-compliance or possible
non-compliance, or claim made by any Governmental Authority pertaining to all or
any part of the properties or assets of the Borrower or any of its Subsidiaries,
in each case, which would reasonably be expected to have a Material Adverse
Effect; (b) any event which constitutes a Default or Event of Default, together
with a detailed statement specifying the nature thereof and the steps being
taken to cure such Default or Event of Default; (c) the receipt of any notice
from, or the taking of any other action by, the holder of any Material
Indebtedness of any Credit Party with respect to a claimed default, together
with a detailed statement specifying the notice given or other action taken by
such holder and the nature of the claimed default and what action the Borrower
is taking or proposes to take with respect thereto; (d) any event or condition
not previously disclosed to the Administrative Agent which violates any
Environmental Law and which would reasonably be expected to have a Material
Adverse Effect; (e) any event or condition which has had a Material Adverse
Effect; (f) any notice of the institution of, or any judgment rendered in, any
action, suit or proceeding or any governmental investigation or any arbitration,
before any Governmental Authority or arbitrator, against any Credit Party or any
material property or asset of any thereof, in which the amount involved is
material and is not covered by insurance (except for normal deductibles) and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect; or (g) the occurrence of a “prohibited transaction,” as such
term is defined in Section 406 of ERISA or Section 4975 of the Code, with
respect to any Plan which would reasonably be expected to have a Material
Adverse Effect, which such notice shall specify the nature thereof, the
Borrower’s proposed response thereto (and, if applicable, the proposed response
thereto of any Subsidiary and of any ERISA Affiliate) and, where known, any
action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto.
     Section 6.03 Existence; Conduct of Business. The Borrower will, and will
cause each of the other Credit Parties to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and

78



--------------------------------------------------------------------------------



 



franchises material to the conduct of its business, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect (it
being agreed that failure of the Borrower to preserve, renew and keep its legal
existence shall not be included in this exception); provided, that the foregoing
shall not prohibit any action permitted by Section 7.03 or Section 7.10.
     Section 6.04 Payment of Obligations. The Borrower will, and will cause each
of the other Credit Parties to, pay (a) all Taxes imposed upon it or any of its
assets or with respect to any of its franchises, business, income or profits
before any material penalty or interest accrues therein, and (b) all material
claims (including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
might become a Lien (other than a Permitted Encumbrance) on any of its assets;
except where (i) the validity, amount or applicability thereof is currently
being contested in good faith by appropriate proceedings, no material part of
the Property of any Credit Party is subject to any pending levy or execution,
and the Borrower or such other Credit Party has set aside on its books adequate
reserves with respect thereto as and to the extent required in accordance with
GAAP or (ii) the failure to make payment pending such contest would not
reasonably be expected to have a Material Adverse Effect or result in the
seizure or levy of any material Property of any Credit Party.
     Section 6.05 Maintenance of Properties; Insurance.
          (a) The Borrower will, and will cause each of the other Credit Parties
to, (i) except as permitted by Section 7.10, keep and maintain all of its
material Property in good working order and condition, ordinary wear and tear
excepted, except to the extent the failure would not reasonably be expected to
have a Material Adverse Effect, and (ii) maintain, or cause to be maintained,
with financially sound and reputable insurance companies, insurance in such
amounts, against such risks and with such deductibles as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
          (b) The Borrower will, and will cause each of the other Credit Parties
to (i) maintain or cause the maintenance of the interests and rights with
respect to the rights-of-way for the Pipeline Systems and the deeds for the
Processing Plants except to the extent individually or in the aggregate the
failure would not reasonably be expected to have a Material Adverse Effect, (ii)
subject to the Permitted Encumbrances and except to the extent the failure would
not reasonably be expected to have a Material Adverse Effect, maintain the
Pipeline Systems within the confines of the rights of way granted to the
applicable Credit Party with respect thereto without material encroachment upon
any adjoining property and maintain the Processing Plants within the boundaries
of the deeds and without material encroachment upon any adjoining property,
(iii) maintain such rights of ingress and egress necessary to permit the Credit
Parties to inspect, operate, repair, and maintain the Pipeline Systems and the
Processing Plants to the extent that failure to maintain such rights,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and provided that the Borrower or any other Credit Party
may hire third parties to perform these functions, and (iv) maintain all
material agreements, licenses, permits, and other rights required for any of the
foregoing described in clauses (i), (ii) and (iii) of this Section 6.05(b) in
full force and effect in accordance with their terms, timely make any payments
due thereunder, and prevent any default thereunder which could result in a

79



--------------------------------------------------------------------------------



 




termination or loss thereof, except any such failure to maintain any thereof or
make any such payments, or any such default, that would not reasonably,
individually or in the aggregate, be expected to have a Material Adverse Effect.
          (c) On the Closing Date, and as provided in Section 6.01(e), the
Borrower will furnish or cause to be furnished to the Administrative Agent a
certificate of property and casualty insurance coverage and of liability
insurance coverage from the applicable insurance broker with respect to all
insurance required to be maintained pursuant to Section 6.05(a) in form and
scope reasonably satisfactory to the Administrative Agent and, if requested,
will furnish the Administrative Agent copies of the applicable policies showing
the Administrative Agent as loss payee or additional insured as its interest may
appear on all such property and casualty insurance policies. All such policies
of insurance shall either have attached thereto a loss payable endorsement for
the benefit of the Administrative Agent in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. The Borrower shall take all commercially
reasonable efforts to cause all such certificates of insurance with respect to
the Borrower and the other Credit Parties to contain a provision that
notwithstanding any contrary agreements with the applicable insurance company,
such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without the applicable insurance company endeavoring to
provide at least thirty days’ prior written notice to the Administrative Agent.
          (d) Promptly, and in any event within five (5) Business Days after a
Responsible Officer of the General Partner obtaining knowledge thereof, the
Borrower shall notify the Administrative Agent of any Casualty Event where the
aggregate damage (net of any insurance proceeds received in connection with such
damage) to the Collateral exceeds or is reasonably expected to exceed
$1,500,000. With respect to any potential claims under any property insurance
maintained by the Borrower, after the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, but shall not be required to,
in consultation with the Borrower, make proof of loss under, settle and adjust
any claims under, and receive the proceeds under any such insurance or direct
the Borrower to take such actions at the direction of the Administrative Agent,
and the reasonable expenses incurred by the Administrative Agent in adjustment
and collection of such proceeds shall be paid by the Borrower. The
Administrative Agent shall not be liable or responsible for failure to collect
or exercise diligence in the collection of any insurance proceeds, absent the
gross negligence or willful misconduct of the Administrative Agent.
     Section 6.06 Books and Records; Inspection Rights. The Borrower, on behalf
of itself and its Consolidated Subsidiaries, will keep proper books of record
and account in which proper, true and correct entries are made of all dealings
and transactions in relation to its business and activities, as and to the
extent required in accordance with GAAP. The Borrower will, and will cause each
of the other Credit Parties to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with the officers of the
General Partner and, so long as the Borrower shall

80



--------------------------------------------------------------------------------



 



have been given reasonable notice thereof, its independent accountants, all at
such reasonable times during the Borrower’s or such Credit Party’s normal
business hours (and in a manner so as, to the extent practicable, not to
interfere with the normal business operations of the Borrower or such other
Credit Party) and as often as reasonably requested, and upon and during the
continuance of an Event of Default, all at the expense of the Borrower.
Notwithstanding the foregoing, as long as no Event of Default has occurred and
is continuing, the Borrower will not be required to bear the expense of more
than one inspection during any calendar year; provided, that, if an Event of
Default has occurred and is continuing, the Administrative Agent shall be
entitled to conduct more frequent inspections at the expense of the Borrower.
     Section 6.07 Compliance with Laws. The Borrower will, and will cause each
of the other Credit Parties to, comply with all Governmental Rules applicable to
it or its Property, except to the extent any noncompliance, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
     Section 6.08 Further Assurances. The Borrower will, and will cause each of
the other Credit Parties to, cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. The Borrower will, and will cause each of the other Credit
Parties to, promptly deliver to the Administrative Agent, upon request, such
information about the business and affairs and financial condition of such
Credit Parties as the Administrative Agent or any Lender shall reasonably
request. Without limiting the foregoing, the Borrower, at its expense, will, and
will cause each of the other Credit Parties to, promptly execute and deliver to
the Administrative Agent, upon receipt, all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower or any other Credit Party, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Lender Indebtedness, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.
     Section 6.09 Additional Collateral.
          (a) Subject to the limitations in the proviso to the second sentence
of Article V hereof and the last sentence of this Section 6.09(a), should the
Borrower or any of the other Credit Parties acquire or construct any additional
Major Asset after the Closing Date in accordance with, and as permitted by, the
terms of this Agreement, the Borrower will, or will cause such other Credit
Party to, grant to the Administrative Agent as security for the Lender
Indebtedness and the obligations of the Credit Parties under the Loan Documents
a first-priority Lien (subject only to Permitted Encumbrances) on the Borrower’s
or such Credit Party’s interest in any such assets not already subject to a Lien
under the Security Instruments, which Lien will be created and perfected by and
in accordance with the provisions of the Mortgages or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. Subject to the
limitations in the proviso to the second sentence of Article V hereof and the
last sentence of this Section 6.09(a), the Borrower shall, or

81



--------------------------------------------------------------------------------



 




shall cause each applicable Credit Party to, promptly following the acquisition
or construction of any additional Major Asset in accordance with, and as
permitted by, the terms of this Agreement, notify the Administrative Agent in
writing of such acquisition or construction and, by the applicable date required
by the last sentence of this Section 6.09(a), supply the Administrative Agent
with property descriptions on all such newly-acquired or constructed assets and
shall, by the applicable date required by the last sentence of this
Section 6.09(a), execute and deliver additional or supplemental Mortgages
covering same as collateral security for the Lender Indebtedness and the
obligations of the Credit Parties under the Loan Documents. Notwithstanding
anything to the contrary contained herein, after the Closing Date, the
requirement to supply property descriptions for, execute and deliver additional
or supplemental Mortgages with respect to, and/or grant and perfect Liens in any
assets that necessitate the filing of a Mortgage (or comparable document) to
create or perfect a Lien therein, pursuant to this Section 6.09(a) or any other
provision of any Loan Document shall be satisfied and consummated, as
applicable, semi-annually on April 30 and October 31 of each year for all
Property acquired on or before the date that is not less than 45 days before
such semi-annual date (and if such Property is acquired less than 45 days before
such semi-annual date, such requirement shall be satisfied and consummated on
the next following semi-annual date), commencing October 31, 2007.
          (b) Concurrently with the granting of the Lien or other action
referred to in Section 6.09(a) above, upon the reasonable request of the
Administrative Agent, the Borrower will provide to the Administrative Agent
title information (including, without limitation, to the extent reasonably
required by the Administrative Agent in consultation with the Borrower,
acceptable title insurance policies, surveys and appraisals) in form and
substance reasonably satisfactory to the Administrative Agent with respect to
the Credit Party’s interests in such Properties.
          (c) With respect to any new Material Subsidiary designated or defined
as such after the Closing Date in accordance with the terms of the definition
thereof and the terms of this Agreement, the Borrower will, or will cause the
applicable Subsidiaries to, promptly (i) execute and deliver to the
Administrative Agent such Security Instruments as the Administrative Agent deems
necessary or advisable in order to grant to the Administrative Agent, for the
benefit of the Lenders and Secured Affiliates, a perfected first priority
security interest (subject only to Permitted Encumbrances) in the Equity
Interests of such new Material Subsidiary which is owned by the Borrower or a
Pledging Subsidiary (except that a pledge of Equity Interests of a Foreign
Subsidiary shall be limited to 65% of the total combined voting power of all
classes of voting Equity Interests and 100% of all non-voting Equity Interests),
(ii) deliver to the Administrative Agent the certificates representing such
Equity Interests (as applicable), together with undated stock powers, in blank,
executed and delivered by a Responsible Officer of such Credit Party or its
general partner or other applicable governing entity, as the case may be,
(iii) cause such new Material Subsidiary (other than a Foreign Subsidiary)
(A) to become a party to the Guaranty and Collateral Agreement and (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders and Secured Affiliates, a perfected first priority
security interest (subject only to Permitted Encumbrances) in such Material
Subsidiary’s (other than a Foreign Subsidiary’s) right, title and interest in
the Collateral (as such term is defined and described in the Guaranty and
Collateral Agreement) with respect to such new Material Subsidiary, including,
without limitation, authorizing (to the extent not

82



--------------------------------------------------------------------------------



 




previously authorized) the Administrative Agent to file UCC financing statements
in such jurisdictions as may be required by the Guaranty and Collateral
Agreement or by applicable law or as may be reasonably requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
          (d) Without limiting the foregoing, concurrently with the delivery of
any new Mortgage in accordance with Section 6.09(a) which is to be recorded in
any jurisdiction outside the State of Texas, upon the reasonable request of the
Administrative Agent, the Borrower will provide to the Administrative Agent an
opinion addressed to the Administrative Agent for the benefit of the Lenders in
form and substance reasonably satisfactory to the Administrative Agent from
local counsel reasonably acceptable to the Administrative Agent, stating that
such Mortgage is valid, binding and enforceable in accordance with its terms and
in legally sufficient form for recording in such jurisdiction.
     Section 6.10 Environmental Matters.
          (a) The Borrower will, and will cause each other Credit Party to,
establish and implement such policies and procedures as are reasonably
calculated to assure on an on-going basis the following: (i) all assets of the
Borrower and the other Credit Parties and the operations conducted thereon and
other activities of the Borrower and the other Credit Parties are in compliance
with Environmental Laws, and (ii) no Hazardous Materials are disposed of or
otherwise released on or to any Properties owned by any such party in violation
of any Environmental Laws, except to the extent the non-compliance, disposal or
release would not reasonably be expected to have a Material Adverse Effect.
          (b) In connection with the acquisition or construction by any Credit
Party of any Major Asset, to the extent a Credit Party obtains (or may obtain
upon request) or is provided the same, the Borrower will, promptly following
such Credit Party’s obtaining or being provided with the same, deliver to the
Administrative Agent all environmental reports and results of environmental
reviews (including Phase I environmental reports) of such Major Asset.
     Section 6.11 Establishment of Bank Accounts. From and after the Closing
Date, so long as this Agreement is in effect or any Lender Indebtedness (other
than contingent indemnification obligations and Cash Collateralized L/C
Obligations) shall be outstanding, the Borrower agrees that all deposit accounts
(other than escrow accounts for sales and collateral accounts for the benefit of
regulatory authorities) of the Credit Parties shall be established and
maintained with the Administrative Agent or such other financial institution
which has provided a depository control agreement in accordance with the terms
of the Guaranty and Collateral Agreement, executed by such financial institution
and the applicable Credit Party in accordance with the terms of the Guaranty and
Collateral Agreement. The Borrower hereby acknowledges and agrees that (a) the
Borrower and the other Credit Parties have granted a Lien on and pledged to the
Administrative Agent as additional collateral security for the Lender
Indebtedness, all funds in such accounts, and (b) such account and all funds on
deposit therein shall be subject to the absolute dominion and control of the
Administrative Agent upon and during the continuance of an Event of Default.

83



--------------------------------------------------------------------------------



 



     Section 6.12 Information Regarding Collateral. The Borrower will furnish to
the Administrative Agent promptly, and in any event within thirty (30) days upon
a Responsible Officer of the General Partner becoming aware of the following
changes, written notice of any change (a) in any Credit Party’s legal name,
(b) in the location of any Credit Party’s chief executive office or its
principal place of business, (c) in any Credit Party’s identity or
organizational structure, (d) in any Credit Party’s organizational number issued
to it in its jurisdiction of organization, and (e) in the location of the
Collateral to any jurisdiction in which any registration of, or in respect of,
the Security Instruments may not be effective to protect the Lien created
thereunder, including, without limitation, information regarding the time of
such relocation, the items being relocated and the intended new locality of such
items.
     Section 6.13 Pledge of Equity Interests in non-Credit Parties. Prior to any
Investment being considered a Permitted Investment pursuant to subsections (p)
and (q) of the definition of “Permitted Investment”, the Borrower or relevant
Subsidiary (which shall not be a Foreign Subsidiary), as applicable, will pledge
all Equity Interests in the Person into which the Investment was or will be made
which are owned by the Borrower or such Subsidiary (except that, if such Person
is a Foreign Entity, the Equity Interests of such Person to be pledged shall be
limited to 65% of the total combined voting power of all classes of voting
Equity Interests of such Person and 100% of all non-voting Equity Interests of
such Person owned by the Borrower or such Subsidiary) and shall execute and
deliver to the Administrative Agent a Guaranty and Collateral Agreement together
with (a) all certificates (or other evidence acceptable to the Administrative
Agent) evidencing the issued and outstanding Equity Interests owned by the
Borrower or such Subsidiary (subject to the 65% and 100% limitations described
above with respect to a Foreign Entity) of any such Person of every class owned
by the Borrower or such Subsidiary (as applicable) which shall be duly endorsed
or accompanied by stock powers executed in blank (as applicable), and (b) such
UCC 1 financing statements as the Administrative Agent shall deem reasonably
necessary or appropriate to grant, evidence and perfect the Liens required
hereunder in the issued and outstanding Equity Interests of each such Person.
ARTICLE VII
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit shall have expired or terminated and all L/C Obligations
shall have been paid or reimbursed in full, the Borrower covenants and agrees
with the Lenders that:
     Section 7.01 Indebtedness. The Borrower will not, and will not permit any
other Credit Party to, create, incur, assume or permit to exist any
Indebtedness, except:
          (a) the Lender Indebtedness;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 7.01 and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;

84



--------------------------------------------------------------------------------



 



          (c) Indebtedness of any Material Subsidiary (other than a Foreign
Subsidiary) to the Borrower or any other Material Subsidiary (other than a
Foreign Subsidiary);
          (d) Guarantees by the Borrower or any Material Subsidiary of
Indebtedness of any Material Subsidiary so long as such Guarantee only
guarantees not more than the percentage of such Indebtedness that equals the
percentage of equity owned directly or indirectly by the Borrower or any
Material Subsidiary, as applicable, in such Material Subsidiary at the time such
Guarantee is executed;
          (e) Indebtedness of the Borrower or any Material Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 7.01(e), together with the aggregate
principal amount of the Non-Recourse Indebtedness permitted by Section 7.01(f)
below, shall not exceed $7,500,000 in the aggregate at any time outstanding;
          (f) Non-Recourse Indebtedness not to exceed $1,000,000 in the
aggregate at any time outstanding;
          (g) Indebtedness of a Person which becomes a Credit Party after the
date hereof, provided that (i) such Indebtedness existed at the time such Person
became a Credit Party and was not created in anticipation thereof and
(ii) immediately after giving effect to the acquisition of such Person by the
Borrower or a Credit Party, no Default or Event of Default shall have occurred
and be continuing; provided, further, that all Indebtedness incurred under this
clause (g), does not exceed U.S.$5,000,000 in the aggregate;
          (h) endorsements of negotiable instruments for collection in the
ordinary course of business;
          (i) Indebtedness consisting of performance bonds or surety or appeal
bonds provided by the Borrower or any Credit Party in the ordinary course of
business;
          (j) Indebtedness constituting Permitted Investments;
          (k) Indebtedness associated with worker’s compensation claims,
unemployment insurance laws or similar legislation incurred in the ordinary
course of business;
          (l) Taxes, assessments or other governmental charges which are not yet
due or are being contested in good faith in accordance with Section 6.04;
          (m) Indebtedness outstanding from time to time under the Parent
Subordinated Note, but not any extensions (except as required by the terms of
the Parent Subordinated Note),

85



--------------------------------------------------------------------------------



 




renewals, refinancings or replacements thereof; provided, that all Indebtedness
incurred under this clause (m) does not exceed the aggregate amount set forth in
Section 7.18(b);
          (n) Indebtedness pursuant to operating agreements (including the
Omnibus Agreement), processing agreements, contracts for the sale,
transportation or exchange of oil, natural gas or CO2 or other similar or
customary agreements, transactions or arrangements entered into in the ordinary
course of business;
          (o) Indebtedness associated with any obligation for the payment of
rent or other amounts under any Operating Lease, whether directly or as a
guarantor, in an aggregate amount not exceeding $7,500,000 at any time
outstanding;
          (p) the Purchase Debt; and
          (q) other Indebtedness in an aggregate principal amount not exceeding
$7,500,000 at any time outstanding.
     For the avoidance of doubt, to the extent any Indebtedness could be
attributable to more than one subsection of this Section 7.01, the Borrower or
any other Credit Party may categorize all or any portion of such Indebtedness to
any one or more subsections of this Section 7.01 as it elects and unless as
otherwise expressly provided, in no event shall the same portion of any
Indebtedness be deemed to utilize or be attributable to more than one subsection
of this Section 7.01.
     Section 7.02 Liens. The Borrower will not, and will not permit any other
Credit Party to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except Permitted Encumbrances.
     Section 7.03 Fundamental Changes.
          (a) The Borrower will not, and will not permit any other Credit Party
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
(i) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving entity, (ii) any Person (other than the
Borrower) may merge into or consolidate with any Credit Party in a transaction
in which the surviving entity is a Credit Party, (iii) any Credit Party may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Credit Party and (iv) any Credit Party (other than the Borrower or a
Credit Party that owns Mortgaged Properties) may liquidate, dissolve or cease
operations if the Borrower determines in good faith that such liquidation,
dissolution or cessation of operations is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders.
          (b) The Borrower will not, and will not permit any other Credit Party
to, engage in any business other than Midstream Activities, businesses of the
type conducted by the

86



--------------------------------------------------------------------------------



 




Credit Parties on the date of execution of this Agreement and businesses
reasonably related or complementary thereto.
     Section 7.04 Investments. The Borrower will not, and will not permit any
other Credit Party to, directly or indirectly, make or have outstanding any
Investment, other than Permitted Investments.
     Section 7.05 Restricted Payments. The Borrower will not, and will not
permit any other Credit Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
          (a) the Borrower may make the Closing Distributions on the Closing
Date;
          (b) the Borrower may declare and pay dividends or make Distributions
with respect to its Equity Interests payable (i) solely in additional units or
partnership interests of (or options or warrants to acquire) its Equity
Interests and (ii) in cash in lieu of fractional units or partnership interests;
          (c) provided (i) no Event of Default then exists or would result
therefrom, and (ii) the Borrower shall be in compliance (after giving pro forma
effect to the making of such Distribution) with the provisions of Section 7.13
and Section 7.14 as of the end of the immediately preceding Fiscal Quarter, the
Borrower may make Distributions during any Fiscal Quarter in accordance with the
Limited Partnership Agreement in an amount not to exceed Available Cash as of
the end of the immediately preceding Fiscal Quarter;
          (d) any Credit Party may make Restricted Payments to the Borrower or
any other Credit Party;
          (e) any Person in which the Borrower directly or indirectly owns
Equity Interests may make Distributions to the Borrower and/or other Persons
owning Equity Interests in such Person, so long as any such Distribution is in
each case made to the Borrower and/or such other Persons ratably in accordance
with its Equity Interests of the same class or series therein;
          (f) the Borrower may purchase or otherwise acquire Equity Interests in
any Person using additional shares of its Equity Interests;
          (g) the Borrower or any Credit Party may make Restricted Payments
pursuant to and in accordance with equity incentive option plans or other
benefit plans for management or employees of the General Partner, the Borrower
or any Subsidiary; and
          (h) provided (i) no Default or Event of Default then exists or would
result therefrom, and (ii) the Borrower shall be in compliance (after giving pro
forma effect to the making of such Distribution) with the provisions of
Section 7.13 and Section 7.14 as of the end of the immediately preceding Fiscal
Quarter, the Borrower may make other Distributions in an aggregate amount not to
exceed $3,000,000 during any Fiscal Year.

87



--------------------------------------------------------------------------------



 



     Section 7.06 Transactions with Affiliates. The Borrower will not, and will
not permit any other Credit Party to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) Permitted Investments, (b) such transactions which are on
material terms and conditions materially as favorable to the Borrower or such
other Credit Party as could be obtained in a comparable arm’s-length transaction
with a Person that is not an Affiliate, (c) transactions between or among the
Borrower and its Subsidiaries, (d) any Restricted Payment permitted by
Section 7.05, (e) the Credit Parties may enter into, and perform under, the
Material Contracts, (f) the Closing Transactions, (g) the transactions
contemplated by the Closing Transaction Documents, (h) transactions undertaken
in connection with the IPO and described in the Registration Statement, (i) fees
paid to members of the board of directors (or similar governing body) of the
Borrower or the General Partner, (j) compensation arrangements for directors,
officers and other employees of any of the Credit Parties or the General
Partner, (k) such other transactions as are otherwise permitted under this
Agreement or any other Loan Document and (l) transactions described in
Schedule 7.06.
     Section 7.07 Negative Pledge Agreements. Subject to Sections 9.406 through
9.409 of the UCC, the Borrower will not, nor will the Borrower permit any other
Credit Party to, create, assume or suffer to exist or enter into or become bound
by any agreement (other than this Agreement and the other Loan Documents or
pursuant to agreements creating purchase money security interests or governing
Capital Lease Obligations, in each case to the extent the same are permitted
pursuant to the Loan Documents) that prohibits or otherwise restricts the right
of the Borrower or any other Credit Party to create, assume or suffer to exist
any Lien on any of their respective assets in favor of the Administrative Agent
for the ratable benefit of Lenders; provided, that, the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 7.07 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition).
     Section 7.08 Sale and Leaseback Arrangements. The Borrower will not, and
will not permit any other Credit Party to, enter into any arrangement, directly
or indirectly, with any Person whereby any Credit Party shall sell or transfer
any asset, whether now owned or hereafter acquired, and whereby any Credit Party
shall within 180 days after such sale rent or lease as lessee such asset or any
part thereof or other asset which any Credit Party intends to use for
substantially the same purpose or purposes as the asset sold or transferred.
     Section 7.09 ERISA Compliance. Except in such instances where an action,
omission or failure would not reasonably be expected to have a Material Adverse
Effect, the Borrower will not, nor will the Borrower permit any other Credit
Party to, (a) take any action or fail to take any action which would result in a
violation of ERISA, the Code or other Governmental Rules applicable to the Plans
maintained or contributed to by it or any ERISA Affiliate, or (b) modify the
terms of, or the funding obligations or contribution requirements under any
existing Plan, establish a new Plan, or become obligated or incur any liability
under a Plan that is not maintained or contributed to by the Borrower or any
ERISA Affiliate as of the Closing Date
     Section 7.10 Sale of Mortgaged Properties. The Borrower will not, and will
not permit any other Credit Party to, sell, assign, convey or otherwise transfer
(in this section collectively called “transfer”) any Mortgaged Property, any
interest in any Mortgaged Property

88



--------------------------------------------------------------------------------



 



or any other Collateral; provided, however, such restriction shall not apply to
(a) transfers of inventory or other assets in the ordinary course of business,
(b) transfers of assets which are obsolete, worn out or otherwise not necessary
or useful in the Credit Party’s business or that are replaced by other assets of
comparable value and use, (c) transfers of Mortgaged Property or other
Collateral to the Borrower or any Credit Party, (d) transfers of Mortgaged
Property or other Collateral obtained as a result of mergers, consolidations or
other transactions permitted under this Agreement, (e) Asset Dispositions in
accordance with this Agreement, the Net Cash Proceeds of which are reinvested
(whether through reparation, restoration or replacement of the assets in issue),
within the Reinvestment Period applicable to such Asset Disposition, in assets
useful in the Midstream Activities of the Credit Parties or otherwise applied to
the reduction of the Commitment in accordance with Section 2.10(c), (f) the
transfer of any Pledging Subsidiary’s Equity Interests to the Borrower or any
other Credit Party, (g) transfers permitted by Sections 7.03 or 7.05, (h) the
Closing Transactions and transfers of assets pursuant to, and in accordance
with, the Contribution Agreement and the other Closing Transaction Documents,
(i) Permitted Investments and the transfer or disposition of cash (to the extent
not otherwise prohibited by the terms of the Loan Documents) or other Permitted
Investments, or (j) provided no Default or Event of Default then exists or would
result therefrom, other Asset Dispositions (which, for purposes of calculating
compliance with the hereinafter dollar limitations on Asset Dispositions, shall
include any casualty or condemnation proceeding relating to any Mortgaged
Property), the fair market value of which does not (i) during any Fiscal Year
exceed $10,000,000 in the aggregate, or (ii) during the term of this Agreement
exceed $25,000,000 in the aggregate; provided, however, and without limiting the
foregoing, the Borrower will not, and will not permit any other Credit Party to,
transfer any of its or their accounts receivable other than (A) those accounts
receivable deemed by the Borrower to be doubtful or uncollectible, (B) discounts
or accounts receivable granted to settle collection of accounts receivable or
(C) the transfer of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction. The Borrower shall pay all amounts as
and when due under the terms of Section 2.10(c) in connection with any Material
Asset Disposition (including in connection with any casualty or condemnation
proceeding relating to any Mortgaged Property) to which Section 2.10(c) is
applicable. In the event of any transfer of assets permitted under this
Section 7.10, the Administrative Agent is authorized on behalf of the Lenders to
release and shall promptly release any Liens in favor of the Administrative
Agent for the benefit of the Lenders covering such assets upon the written
request of the Borrower which specifically identifies the subject assets and
certifies that such transfer complies with the terms of this Section 7.10.
     Section 7.11 Proceeds of Loans. The Borrower will not permit the proceeds
of the Loans to be used for any purpose other than (a) to partially finance the
Closing Distributions on the Closing Date, (b) to finance the fees and expenses
related to the Closing Transactions, (c) to make the Restricted Payments in
compliance with Section 7.05, (d) to fund the Credit Parties’ working capital
requirements, capital expenditures, permitted acquisitions and other general
partnership purposes, and (e) for the issuance of Letters of Credit. The
Borrower will not take, or permit any Person acting on behalf of the Borrower to
take, any action which might cause any of the Loan Documents to violate
Regulation U or any other regulation of the Board. The Borrower will not permit,
nor will permit any other Credit Party to permit, the issuance of Letters of
Credit hereunder except to support the general business requirements and
purposes of the Credit Parties.

89



--------------------------------------------------------------------------------



 



     Section 7.12 Additional Subsidiaries. The Borrower will not, and will not
permit any other Credit Party to, create any additional Subsidiaries after the
Closing Date, except if the Borrower promptly notifies the Administrative Agent
of the creation thereof.
     Section 7.13 Consolidated Interest Coverage Ratio. The Borrower will not
permit the Consolidated Interest Coverage Ratio on the last day of any Fiscal
Quarter, commencing with the Fiscal Quarter ending June 30, 2007, to be less
than 2.50:1.00.
     Section 7.14 Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio on the last day of any Fiscal Quarter, commencing
with the Fiscal Quarter ending June 30, 2007, to exceed the ratio for such
period indicated below:

          Consolidated Fiscal Quarter Ending   Leverage Ratio June 30, 2007  
5.25:1.00 September 30, 2007   5.25:1.00 December 31, 2007   5.00:1.00 March 31,
2008   5.00:1.00 June 30, 2008   4.75:1.00 September 30, 2008   4.75:1.00
December 31, 2008 and each Fiscal Quarter thereafter   4.50:1.00

; provided, that, during an Acquisition Period, the maximum Consolidated
Leverage Ratio shall be automatically increased by 0.50:1.00 from the otherwise
applicable ratio set forth in the grid above (for example, the Consolidated
Leverage Ratio that would otherwise be 5.25:1.00 will become 5.75:1.00 during
the Acquisition Period). At the end of such Acquisition Period, the Consolidated
Leverage Ratio will automatically revert to the ratio set forth above without
any further action necessary from the Administrative Agent, any Lender or the
Borrower. Notwithstanding anything to the contrary contained herein, and for the
avoidance of doubt, any failure by the Borrower to be in compliance with the
requirements of this Section 7.14 shall not (and may not) be remedied by a
change in the Consolidated Leverage Ratio upon the election by the Borrower of
an Acquisition Period.
     Section 7.15 Hedging Agreements. The Borrower will not, and will not permit
any other Credit Party to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which any Credit Party is exposed in the conduct of its business or the
management of its liabilities (or to unwind or offset previous Hedging
Agreements), provided, that, in no event shall:
          (a) Commodity Swap Agreements of the Borrower and its Subsidiaries
cover net notional amounts which exceed 80% of the Borrower’s share of the
projected tailgate plant volumes during the tenor of such Hedging Agreements;
and

90



--------------------------------------------------------------------------------



 



          (b) Interest Rate Swap Agreements of the Borrower and its Subsidiaries
cover net notional amounts which exceed 100% of the Borrower’s and its
Subsidiaries’ Indebtedness for borrowed money.
     Section 7.16 Acquisitions. The Borrower will not, and will not permit any
other Credit Party to, make any Acquisition (by purchase, merger or otherwise),
except (a) Acquisitions permitted under Section 7.03(a), (b) Acquisitions
constituting Permitted Investments, (c) Acquisitions made using Equity Interests
of the Borrower and/or using the proceeds from the contemporaneous sale or
issuance of Equity Interests of the Borrower, (d) Acquisitions of the Specified
Assets, or (e) provided that no Event of Default exists or would reasonably be
expected to result from such Acquisition, and provided further that after giving
effect to any such Acquisition on a pro forma basis the Borrower would have been
in compliance with Section 7.14, other Acquisitions useful in the Credit
Parties’ Midstream Activities.
     Section 7.17 Amendments to Organizational and Other Documents. The Borrower
will not, and will not permit any other Credit Party to, enter into or permit
any modification of, or waive any material right or obligation of any Person
under (a) its certificate or articles of organization or formation, certificate
of limited partnership, certificate or articles of incorporation, bylaws,
regulations, operating agreement, limited liability company agreement,
partnership agreement (including the Limited Partnership Agreement) or other
organizational documents other than amendments, modifications and waivers which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (b) any Material Contract (other than the Parent
Subordinated Note) other than amendments, modifications and waivers which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (c) the Parent Subordinated Note; provided, that, and subject
to the last sentence of this Section 7.17, the Borrower may enter into or obtain
amendments, modifications or waivers to or under the Parent Subordinated Note
which do not provide for or have any of the following effects: (i) cause the
outstanding principal balance of the Indebtedness evidenced by the Parent
Subordinated Note to exceed $50,000,000 (plus any interest paid by capitalizing
the accrued and unpaid interest on the Parent Subordinated Note and adding it to
the then unpaid principal amount thereof in accordance with the terms of the
Parent Subordinated Note) (as reduced by any prepayments to the extent permitted
by Section 7.18 or any other principal payments made with the express written
consent of the Required Lenders); (ii) increase the amount of any scheduled
payment of principal or interest on the Parent Subordinated Note; (iii) shorten
the maturity date or hasten or accelerate the date upon which any installment of
principal or interest on the Parent Subordinated Note is due or otherwise
accelerate any amortization schedule with respect thereto; (iv) increase the
rate of interest payable in cash accruing on the Parent Subordinated Note (other
than any increase after and during the continuance of a Note Event of Default
(as defined in the Parent Subordinated Note) to a rate of interest not to exceed
one percent above the interest rate applicable to past due Eurodollar Loans or
ABR Loans as provided in Section 2.12(d), as applicable pursuant to the terms of
the Parent Subordinated Note), or impose any additional premium or penalty in
connection with the prepayment or late payment of such Parent Subordinated Note;
(v) amend, modify or add any performance obligation of the Borrower thereunder
in a manner which is materially more onerous or restrictive to the Borrower; or
(vi) otherwise materially adversely affect the rights, privileges and
protections of the Administrative Agent and the Lenders contained herein and in
the Parent Subordinated Note. Notwithstanding anything to the contrary contained
herein or in

91



--------------------------------------------------------------------------------



 



the Parent Subordinated Note, the Borrower may not enter into or obtain
amendments, modifications or waivers to or under the Parent Subordinated Note
with respect to (A) any subordination provision contained in the Parent
Subordinated Note, including, without limitation, Section 7 of the Parent
Subordinated Note, or (B) any Note Event of Default as defined in the Parent
Subordinated Note, in each case without the prior written consent of the
Required Lenders.
     Section 7.18 Parent Subordinated Note. In addition to the other
restrictions contained in this Article VII, the Borrower will not, nor will the
Borrower permit any other Credit Party to, directly or indirectly, (a) except in
accordance with the terms of the Parent Subordinated Note, make any payment of
principal or interest on the Parent Subordinated Note at any time, or (b) permit
the outstanding principal balance of the Indebtedness evidenced by the Parent
Subordinated Note to exceed $50,000,000 (plus any interest paid in kind added to
such principal amount) (as reduced by any prepayments to the extent expressly
permitted by the terms of the Parent Subordinated Note or any other principal
payments made with the express written consent of the Required Lenders) at any
time; provided, that, notwithstanding the foregoing, the Borrower may at all
times (i) pay interest on the Parent Subordinated Note by capitalizing the
accrued and unpaid interest on the Parent Subordinated Note and adding it to the
then unpaid principal amount thereof, and (ii) make payments or prepayments, in
whole or in part, with respect to the Parent Subordinated Note using Equity
Interests of the Borrower and/or using the proceeds from the contemporaneous
sale or issuance of Equity Interests of the Borrower.
     Section 7.19 Supplemental Indenture. So long as and to the extent Section
10.20 is in effect pursuant to the terms of such Section 10.20, the Borrower
will not, nor will the Borrower permit any of its Subsidiaries to, at any time
become or otherwise be designated a “Restricted Subsidiary,” or any comparable
term, under the Supplemental Indenture, or any comparable term in any other
documentation now or hereafter evidencing any Indebtedness of the Parent.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or,
unless such prepayment obligation can be revoked in accordance with the terms
hereof, at a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan, any
reimbursement obligation in respect of any L/C Obligations or any fee or any
other amount (other than an amount referred to in clause (a) above) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five (5) days following the due date thereof;
          (c) any representation or warranty made or deemed made by or on behalf
of any Credit Party in or in connection with this Agreement or any other Loan
Document or any

92



--------------------------------------------------------------------------------



 




amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.03 (with respect to the Borrower’s
legal existence), Section 6.05 (with respect to maintenance of insurance),
Section 6.09(a) (with respect to semi-annual delivery of Mortgages, as
applicable) or in Article VII;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (d) above), or any Credit Party that is party to a Loan
Document shall fail to observe or perform any covenant, condition or agreement
contained in any other Loan Document, and, in each case, such failure shall
continue unremedied for a period of 30 days after the earlier of (i) written
notice thereof from the Administrative Agent to the Borrower at the request of
the Required Lenders, or (ii) the date any Responsible Officer of the General
Partner acquires knowledge thereof;
          (f) any Credit Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than any Indebtedness evidenced by the Parent Subordinated
Note), when and as the same shall become due and payable or within the grace
period, if any, applicable thereto so long as such failure continues;
          (g) any event or condition occurs and is continuing that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided, that, this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed, undischarged, unbonded or
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
          (i) any Credit Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition

93



--------------------------------------------------------------------------------



 




described in clause (h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
          (j) one or more judgments that are not covered by insurance for the
payment of money in an aggregate amount in excess of $5,000,000 shall be
rendered against the Borrower, any other Credit Party or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Credit Party to enforce any such judgment;
          (k) a Change in Control shall occur;
          (l) (i) any default or event of default shall have occurred and be
continuing under the Gathering and Processing Agreement which has not been cured
within any applicable grace or cure period or waived, and which default or event
of default would reasonably be expected to have a Material Adverse Effect, or
(ii) the Gathering and Processing Agreement shall have terminated and no
agreement (or agreements) with the Parent and/or any other Persons which are, in
the Administrative Agent’s reasonable determination, comparable in materiality
and value shall have been substituted or entered into in replacement thereof;
          (m) a “Note Event of Default” (as defined in the Parent Subordinated
Note) shall have occurred and be continuing under the Parent Subordinated Note
which has not been cured within any applicable grace or cure period or waived;
          (n) Parent (or any other holder of Indebtedness evidenced by the
Parent Subordinated Note) shall (i) default in the observance or performance of
any obligation to be observed or performed by Parent or such other holder under
the Parent Subordinated Note, or (ii) repudiate the subordination provisions
contained in the Parent Subordinated Note or assert in writing that the
subordination provisions (or any of them) contained in the Parent Subordinated
Note are not valid, binding and enforceable against any such party;
          (o) any event occurs with respect to any Plan or Plans pursuant to
which (i) any Credit Party and/or any ERISA Affiliate incur a liability due and
owing at the time of such event, without existing funding therefor, for benefit
payments under such Plan or Plans in excess of $5,000,000; or (ii) any Credit
Party, any ERISA Affiliate, or any other “party-in-interest” or “disqualified
person,” as such terms are defined in section 3(14) of ERISA and section
4975(e)(2) of the Code, shall engage in transactions which in the aggregate
would reasonably result in a direct or indirect liability to any Credit Party or
any ERISA Affiliate in excess of $5,000,000 under section 409 or 502 of ERISA or
section 4975 of the Code; or
          (p) this Agreement or any other Loan Document shall cease to be in
full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Credit Party, or
any Credit Party shall deny that it has any further liability or obligation
under any of the Loan Documents to which it is a party, or any Lien

94



--------------------------------------------------------------------------------



 




created by the Loan Documents shall for any reason (other than the release
thereof in accordance with the Loan Documents) cease to be a valid, first
priority, perfected Lien (subject to, with respect to priority, Permitted
Encumbrances) upon any of the Collateral purported to be covered thereby;
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, with the consent of the
Required Lenders, and shall, at the request of the Required Lenders, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) exercise on behalf of itself, the
Lenders and L/C Issuer all rights and remedies available to it, the Lenders and
L/C Issuer under the Loan Documents; provided, that, in case of any event with
respect to the Borrower described in clauses (h) or (i) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as set
forth in Section 2.06(g) shall automatically become effective, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
     Section 8.02 Application of Funds. Upon the occurrence and during the
continuance of an Event of Default, after the exercise of remedies provided for
in Section 8.01 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso in the last paragraph of
Section 8.01), any amounts received on account of the Lender Indebtedness shall
be applied by the Administrative Agent in the following order, to the extent, in
each case, such amounts are then payable to the Person in issue in accordance
with the Loan Documents:
     First, to payment of that portion of the Lender Indebtedness constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Lender Indebtedness constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
     Third, to payment of that portion of the Lender Indebtedness constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Lender

95



--------------------------------------------------------------------------------



 



Indebtedness, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Lender Indebtedness constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to payment of that portion of the Lender Indebtedness constituting
obligations and liabilities then due under Hedging Agreements with a Lender or a
Secured Affiliate, ratably among the Lenders and the Secured Affiliates in
proportion to the respective amounts described in this clause Sixth held by
them; and
     Last, the balance, if any, after all of the Lender Indebtedness (other than
contingent indemnification obligations and Cash Collateralized L/C Obligations)
has been indefeasibly paid in full, to the Borrower or as otherwise required by
applicable law.
Subject to Section 2.06(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Lender Indebtedness, if any, in the order set forth above.
ARTICLE IX
THE AGENTS
     Section 9.01 Appointment and Authority. Each of the Lenders, L/C Issuer and
the other Agents hereby irrevocably appoints (a) Bank of America to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents,
(b) BNP Paribas to act on its behalf as Syndication Agent hereunder and under
the other Loan Documents, and (c) JPMorgan Chase Bank, N.A., The Royal Bank of
Scotland plc and Fortis Capital Corp. to act on its behalf as Co-Documentation
Agents hereunder and under the Loan Documents, and authorizes each such Agent to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. Except as provided in the second sentence
of Section 9.06, the provisions of this Article are solely for the benefit of
the Agents, the Lenders and L/C Issuer, and neither the Borrower nor any
Subsidiary or Affiliate thereof shall have rights as a third party beneficiary
of any of such provisions.
     Section 9.02 Rights as a Lender. The Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent, the Syndication Agent or Co-Documentation Agent (as applicable) hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally

96



--------------------------------------------------------------------------------



 



engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to Lenders.
     Section 9.03 Exculpatory Provisions. The Agents shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that the Agents shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
The Agents shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Article VIII and Section 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or L/C Issuer.
     The Agents shall not be responsible for or have any duty to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (E) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than the Administrative
Agent’s confirmation of receipt of items expressly required to be delivered to
the Administrative Agent.
     Section 9.04 Reliance by the Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement

97



--------------------------------------------------------------------------------



 



made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     Section 9.05 Delegation of Duties. The Agents may perform any and all of
their duties and exercise their rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by such Agent.
The Agents and any such sub-agent may perform any and all of their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Agents (including, without limitation, BAS and
BNPPSC) and any such sub-agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Administrative Agent, the Syndication Agent or a
Co-Documentation Agent, as applicable.
     Section 9.06 Resignation of the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, L/C Issuer
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (and, provided
no Event of Default has occurred that is then continuing, with the consent of
the Borrower, such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a commercial bank organized under the laws
of the United States with an office in the United States having combined capital
and surplus of at least $100,000,000, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders with such consent of the Borrower (unless an Event of
Default has occurred and is continuing), and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and L/C Issuer directly, until such time as the Required Lenders
(with, as applicable, the consent of the Borrower as provided herein) appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties

98



--------------------------------------------------------------------------------



 



of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents, and (iii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     Section 9.07 Non-Reliance on the Agents and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and L/C Issuer
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 9.08 No Other Duties, Etc. Except as set forth in Section 10.12,
anything herein to the contrary notwithstanding, none of the Arrangers, the
Syndication Agent, the Co-Documentation Agents nor any other Person (as
applicable) now or hereafter appointed as syndication agent or documentation
agent hereunder shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents.
     Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Lender Indebtedness

99



--------------------------------------------------------------------------------



 



(other than Indebtedness evidenced by Hedging Agreements) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, L/C Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, L/C Issuer
and the Administrative Agent under Section 2.06(i), Section 2.06(j),
Section 2.11 and Section 10.03) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.11
and Section 10.03.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Lender Indebtedness or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.
     Section 9.10 Collateral and Guaranty Matters. The Lenders and L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion:
          (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Commitment and payment in full of all Lender Indebtedness (other than contingent
indemnification obligations and Cash Collateralized L/C Obligations) and the
expiration, termination or Cash Collateralization of all outstanding Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders (provided, that, the
consent of all Lenders shall be required for the release of all or substantially
all of the Collateral); and
          (b) to release any Material Subsidiary from its obligations under its
applicable Security Instruments if such Person ceases to be a Material
Subsidiary as a result of a transaction or designation permitted hereunder.
     Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Subsidiary from its
obligations under the applicable Security Instruments, pursuant to this
Section 9.10.
          Section 9.11 Execution of Security Instruments. Without limiting the
powers and authority of the Administrative Agent described herein, the Lenders
hereby empower and

100



--------------------------------------------------------------------------------



 




authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf the Mortgages, the Guaranty and Collateral Agreement, and any other
Security Instruments or other agreements, documents or instruments as shall be
necessary or appropriate to effect the purposes of the foregoing instruments,
including any and all releases of the foregoing reasonably requested by the
Borrower in connection with transactions permitted pursuant to this Agreement.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Notices; Electronic Communication. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.01(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or electronic mail (e-mail) (to the extent an e-mail address is
provided), as follows:
               (i) if to the Borrower, to Quicksilver Gas Services LP, c/o
Quicksilver Gas Services GP LLC, 777 West Rosedale Street, Suite 300, Fort
Worth, Texas 76104, Attention: MarLu Hiller (Fax No. 817-665-5016, Electronic
Mail (E-mail): MHiller@qrinc.com);
               (ii) if to the Administrative Agent, to Bank of America, N.A.,
901 Main Street, Mail Code: TX1-492-14, Dallas, Texas 75202-3714, Attention:
Renita M. Cummings (Fax No. 214-290-8371, Electronic Mail (E-mail):
renita.m.cummings@bankofamerica.com, with a copy to Bank of America, N.A., 700
Louisiana Street, 8th Floor, TX4-213-08-14, Houston, Texas 77002, Attention:
Ronald E. McKaig (Fax No. 713-247-7286, Electronic Mail (E-mail):
ronald.e.mckaig@bankofamerica.com;
               (iii) if to L/C Issuer, to Bank of America, N.A., 1000 West
Temple Street, 7th Floor, Mail Code: CA9-705-07-05, Los Angeles, California
90012-1514, Attention: Sandra Leon (Fax No. 213-580-8440), Electronic Mail
(E-mail): sandra.leon@bankofamerica.com; and
               (iv) if to any other Agent or Lender (including the Swingline
Lender), to it at its address (or telecopy number or electronic mail address)
set forth in its Administrative Questionnaire (which addresses the
Administrative Agent will promptly furnish to the Borrower upon receipt of
same).
          (b) Notices and other communications to any Agent, the Lenders
(including the Swingline Lender) and L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites); provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent
(which shall promptly notify the Borrower) that it is incapable of receiving
notices under such Article by electronic communication. The Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications

101



--------------------------------------------------------------------------------



 




pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          Notwithstanding anything to the contrary contained in any Loan
Document, all notices, elections, approvals, requests and other actions required
or permitted to be made by the Borrower under any Loan Document shall only be
executed, delivered, given or made by a Responsible Officer of the General
Partner on behalf of the Borrower.
          Any party hereto may change its address, telecopy number or electronic
mail address for notices and other communications hereunder by written notice to
the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.
     Section 10.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, L/C Issuer or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, L/C Issuer
and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by Section 10.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or L/C Issuer may have had notice or knowledge of such Default
at the time.
          (b) Neither this Agreement nor any of the other Loan Documents nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the relevant Credit Parties thereto and the Required Lenders or
by the relevant Credit Parties thereto and the Administrative Agent with the
consent

102



--------------------------------------------------------------------------------



 




of the Required Lenders; provided, that, no such agreement shall (i) increase
the Commitment of any Lender without the written consent of such Lender,
(ii) reduce, or otherwise release the Borrower from its obligation to pay, the
principal amount of any Loan or L/C Obligation or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or L/C Obligation, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the Maturity Date, without the written consent of each
Lender affected thereby, (iv) change Section 2.18(b) or Section 2.18(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) amend, modify or waive any L/C
Obligation without the written consent of L/C Issuer, (vi) change any of the
provisions of this Section 10.02, Section 2.10 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights of the
Lenders thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, (vii) release any Credit Party from
the Guaranty and Collateral Agreement (except as expressly provided in the
Guaranty and Collateral Agreement or herein), or limit its liability thereunder,
without the written consent of each Lender, or (viii) except as provided herein
or in the Security Instruments, release all or any part of the Collateral from
the Liens of the Security Instruments, without the written consent of each
Lender; provided further that no such agreement shall amend, waive, modify or
otherwise affect the rights or duties of any Agent, L/C Issuer or the Swingline
Lender without the prior written consent of such Agent, L/C Issuer or Swingline
Lender, as the case may be; and provided further that, without limiting the
provisions of Section 7.10 or Section 9.10, the Administrative Agent shall have
the right to execute and deliver any release of the Guaranty and Collateral
Agreement or any Lien (or other similar instrument) without the consent of any
Lender to the extent permitted by this Agreement or the other Loan Documents, or
as otherwise required as a result of any Subsidiary ceasing to be a Material
Subsidiary.
     Section 10.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all legal, printing, recording,
syndication, travel, advertising and other reasonable and substantiated
out-of-pocket expenses incurred by the Administrative Agent and the Arrangers,
including the reasonable and substantiated fees, charges and disbursements of
one (1) outside counsel and applicable local counsel for the Administrative
Agent and the Arrangers, in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement, the Loan Documents and each other document or
instrument relevant to this Agreement or the Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) the filing, recording, refiling or rerecording of
the Mortgages, the Guaranty and Collateral Agreements and any other Security
Instruments and/or any UCC financing statements relating thereto and all
amendments, supplements and modifications to, and all releases and terminations
of, any thereof and any and all other documents or instruments of further
assurance required to be filed or recorded or refiled or rerecorded by the terms
hereof or of the Mortgages, the Guaranty and Collateral Agreements and any other
Security Instruments, and (iv) all reasonable

103



--------------------------------------------------------------------------------



 




and substantiated out-of-pocket expenses incurred by the Agents, L/C Issuer or
any Lender, including the fees, charges and disbursements of any counsel for the
Agents, L/C Issuer or any Lender, reasonably incurred in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and
substantiated out-of-pocket expenses reasonably incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
          (b) EXCEPT TO THE EXTENT REIMBURSEMENT OF EXPENSES IS LIMITED BY
SECTION 10.03(a) TO REIMBURSEMENT OF EXPENSES OF ONLY CERTAIN PARTIES, THE
BORROWER SHALL INDEMNIFY THE AGENTS, L/C ISSUER, THE ARRANGERS AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF ANY LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE FINANCING TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (ii) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY L/C ISSUER TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (iv) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY AND RELEASE
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (IT BEING
UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE
INDEMNITEES BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY,
ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), (B) RELATE TO CLAIMS BETWEEN OR
AMONG ANY OF

104



--------------------------------------------------------------------------------



 




THE LENDERS, THE AGENTS, THE ARRANGERS OR ANY OF THEIR AFFILIATES, SHAREHOLDERS,
PARTNERS OR MEMBERS, OR (C) ARE IN RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE
ARISING FROM THE ACTS OR OMISSIONS OF ANY AGENT OR ANY LENDER DURING THE PERIOD
AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE OBTAINED
POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE).
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by the Borrower to the Administrative Agent, L/C Issuer or the
Swingline Lender under Section 10.03(a) or Section 10.03(b), each Lender
severally agrees to pay to the Administrative Agent, L/C Issuer or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, L/C Issuer or
the Swingline Lender, as the case may be, in its capacity as such.
          (d) To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Financing Transactions, any Loan or Letter of Credit or
the use of the proceeds thereof.
          (e) All amounts due under this Section 10.03 shall be payable not
later than thirty (30) days after written demand is received by the Borrower
therefor.
     Section 10.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of L/C Issuer that issues a Letter of
Credit), except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent, L/C Issuer and each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of L/C Issuer that issues a
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that

105



--------------------------------------------------------------------------------



 




          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, conditioned or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
          (ii) after giving effect to any assignment pursuant to clause (i)
above, the assigning Lender shall have a Commitment of not less than $5,000,000
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld, conditioned or delayed);
          (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
          (iv) any assignment of a Commitment must be approved by the
Administrative Agent and L/C Issuer and, so long as no Event of Default has
occurred and is continuing, the Borrower (which consent of the Borrower shall
not be unreasonably withheld, conditioned or delayed) unless the Person that is
the proposed assignee is itself a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and
          (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire (a copy of which shall promptly be provided to the Borrower).
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and the other Loan Documents, and the assigning

106



--------------------------------------------------------------------------------



 



Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
and the other Loan Documents (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Section 2.15, Section 2.17 and Section 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver an applicable Note and/or Notes to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Boston, Massachusetts,
Charlotte, North Carolina or Dallas, Texas a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
L/C Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, L/C
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Schedule 2.01
and forward a copy of such revised Schedule 2.01 to the Borrower, L/C Issuer and
each Lender.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.04(b)
(to the extent not waived by the Administrative Agent in its sole discretion)
and any written consent to such assignment required by Section 10.04(b), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register and will provide prompt written
notice to the Borrower of the effectiveness of such assignment. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of the Borrower, the
Administrative Agent, L/C Issuer or the Swingline Lender, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a

107



--------------------------------------------------------------------------------



 




participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.02(b) that affects such Participant. Subject to
subsection (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Section 2.15 and Section 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 and Section 10.12 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.
          (g) Any Lender may at any time pledge or assign a Lien in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or, in the case of a Lender organized outside of the United States, a
comparable Person, and this Section 10.04 shall not apply to any such pledge or
assignment of a Lien; provided, that, no such pledge or assignment of a Lien
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
          (h) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any applicable
state laws based on the Uniform Electronic Transactions Act.
          (i) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America (which term, in this subsection (i), shall also refer
to Bank of America as L/C Issuer) assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make ABR Revolving Loans,
participate in Swingline Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section

108



--------------------------------------------------------------------------------



 



2.06(c)). Upon the appointment of a successor L/C Issuer, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, and (ii) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Document and the making of any Loans and L/C Credit
Extensions, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Agent, L/C Issuer, the Arrangers or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any L/C Obligation is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17, Section 10.03, Section 10.12 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, or the termination of this Agreement or any provision hereof.
     Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy (or other electronic transmission acceptable to
the Administrative Agent) shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 10.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each of the Agents, L/C Issuer, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account

109



--------------------------------------------------------------------------------



 



of the Borrower or any of its Subsidiaries (other than any Foreign Subsidiary)
against any and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided, however, that any such set-off and
application shall be subject to the provisions of Section 2.18. As security for
such obligations, the Borrower hereby grants to the Agents, L/C Issuer and each
Lender a continuing security interest in any and all balances, credits,
deposits, accounts or moneys of the Borrower and its Subsidiaries then or
thereafter maintained with any of the Agents, L/C Issuer and such Lenders. The
rights of each Lender under this Section 10.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.
     Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
          (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF ANY COURT OF THE
STATE OF TEXAS LOCATED IN TARRANT OR DALLAS COUNTY, TEXAS AND OF THE UNITED
STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW

110



--------------------------------------------------------------------------------



 




OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF TEXAS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.
     Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 10.11 Headings. Article and Section headings, the List of Defined
Terms and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
     Section 10.12 Confidentiality. In the event that a Credit Party, the
General Partner, Parent or any of their respective Affiliates provides to the
Agents, the Arrangers, L/C Issuer or the Lenders (including the Swingline
Lender) confidential information belonging to such Credit Party, the General
Partner, Parent or any of their respective Affiliates (whether before or after
the date of this Agreement), then the Agents, the Arrangers, L/C Issuer and the
Lenders (including the Swingline Lender) shall thereafter use such information
only in connection with, or as contemplated by, this Agreement, the other Loan
Documents and the transactions contemplated hereby and thereby and shall
maintain such information in confidence in accordance with the standards of care
and diligence that each utilizes in maintaining its own confidential
information. This obligation of confidence shall not apply to such portions of
the information which (a) are in the public domain due to no breach hereof by
the Agents, the Arrangers, L/C Issuer or any of the Lenders (including the
Swingline Lender), (b) hereafter become part of the public domain without the
Agents, the Arrangers, L/C Issuer or the Lenders (including the Swingline
Lender)

111



--------------------------------------------------------------------------------



 



breaching their obligation of confidence to such Credit Party as required hereby
or by any other Loan Document, (c) are previously known by the Agents, the
Arrangers, L/C Issuer or the Lenders (including the Swingline Lender) from some
source other than such Credit Party, the General Partner, Parent or any such
Affiliate, (d) are hereafter developed by the Agents, the Arrangers, L/C Issuer
or the Lenders (including the Swingline Lender) without using such Credit
Party’s, the General Partner’s, Parent’s or any such Affiliate’s information,
(e) are hereafter obtained by or available to the Agents, the Arrangers, L/C
Issuer or the Lenders (including the Swingline Lender) from a third party who
owes no obligation of confidence to such Credit Party, the General Partner,
Parent, or any such Affiliate with respect to such information, (f) are
disclosed with the Borrower’s or such Credit Party’s, the General Partner’s,
Parent’s or any such Affiliate’s consent, (g) must be disclosed either pursuant
to any Governmental Rule or to Persons regulating the activities of the Agents,
the Arrangers, L/C Issuer or the Lenders (including the Swingline Lender), or
(h) as may be required by law or regulation or order of any Governmental
Authority in any judicial, arbitration or governmental proceeding. Further, an
Agent, an Arranger, L/C Issuer or a Lender (including the Swingline Lender) may
disclose any such information to any other Lender (including the Swingline
Lender), any independent consultants, any independent certified public or
chartered accountants, any legal counsel employed by such Person in connection
with this Agreement or any other Loan Document, including without limitation,
the enforcement or exercise of all rights and remedies thereunder, or any
assignee or participant (including prospective assignees and participants) in
the Loans; provided, however, that the Agents, the Arrangers, L/C Issuer or the
Lenders (including the Swingline Lender) shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Agents, the Arrangers, the L/C Issuer or the
Lenders (including the Swingline Lender) hereunder.
     Section 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of the Borrower
and the other Credit Parties to a Lender, L/C Issuer or any Agent under this
Agreement or any Loan Document shall be subject to the limitation that payments
of interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to such Lender, L/C Issuer or Agent
limiting rates of interest which may be charged or collected by such Lender, L/C
Issuer or Agent. Accordingly, if the transactions contemplated hereby or thereby
would be illegal, unenforceable, usurious or criminal under laws applicable to a
Lender, L/C Issuer or any Agent (including the laws of any jurisdiction whose
laws may be mandatorily applicable to such Lender, L/C Issuer or Agent
notwithstanding anything to the contrary in this Agreement or any other Loan
Document) then, in that event, notwithstanding anything to the contrary in this
Agreement or any other Loan Document, it is agreed as follows:
          (a) the provisions of this Section shall govern and control;
          (b) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under this Agreement or any Loan Document or otherwise in connection
with this Agreement or any Loan Document by such Lender, L/C Issuer or such
Agent shall under no circumstances exceed the maximum amount of interest allowed
by applicable law (such maximum lawful interest rate, if any, with

112



--------------------------------------------------------------------------------



 




respect to each Lender, L/C Issuer and the Agents herein called the “Highest
Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to the Borrower by such Lender, L/C Issuer or
such Agent (or, if such consideration shall have been paid in full, such excess
refunded to the Borrower);
          (c) all sums paid, or agreed to be paid, to such Lender, L/C Issuer or
such Agent for the use, forbearance and detention of the indebtedness of the
Borrower to such Lender, L/C Issuer or such Agent hereunder or under any Loan
Document shall, to the extent permitted by laws applicable to such Lender, L/C
Issuer or such Agent, as the case may be, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
          (d) if at any time the interest provided pursuant to this Section or
any other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender, L/C Issuer or
such Agent, exceeds that amount which would have accrued at the Highest Lawful
Rate, then the amount of interest and any such fees or compensation to accrue to
such Lender, L/C Issuer or such Agent pursuant to this Agreement or such other
Loan Document shall be limited, notwithstanding anything to the contrary in this
Agreement or any other Loan Document, to that amount which would have accrued at
the Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender, L/C Issuer or such Agent pursuant
to this Agreement or such other Loan Document below the Highest Lawful Rate
until the total amount of interest accrued pursuant to this Agreement or such
other Loan Document, as the case may be, and such fees or compensation deemed to
be interest equals the amount of interest which would have accrued to such
Lender, L/C Issuer or Agent if a varying rate per annum equal to the interest
provided pursuant to any other relevant Section hereof (other than this Section)
or thereof, as applicable, had at all times been in effect, plus the amount of
fees which would have been received but for the effect of this Section; and
          (e) with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Loan Documents) by
such Lender, L/C Issuer or such Agent would cause such Lender to charge the
Borrower a criminal rate of interest, the Lenders, L/C Issuer and the Agents
agree that they will not require the payment or receipt thereof or a portion
thereof which would cause a criminal rate of interest to be charged by such
Lender, L/C Issuer or such Agent, as applicable, and if received such affected
Lender, L/C Issuer or Agent will return such funds to the Borrower so that the
rate of interest paid by the Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     For purposes of Chapter 303 of the Texas Finance Code, as amended, to the
extent applicable, the Borrower agrees that the Highest Lawful Rate shall be the
“indicated (weekly) rate ceiling” as defined in such Chapter, provided that such
Lender, L/C Issuer, or such Agent may also rely, to the extent permitted by
applicable laws, on alternative maximum rates of interest under other laws
applicable to such Lender, L/C Issuer or such Agent, if greater.

113



--------------------------------------------------------------------------------



 



     Section 10.14 Secured Affiliate. For purposes of this Agreement and all
other Loan Documents (other than applicable Hedging Agreements), if a Secured
Affiliate of a Lender has entered into one or more Hedging Agreements with any
Credit Party, then to the extent that such Secured Affiliate has rights or
obligations (or if the affiliated Lender, rather than the Secured Affiliate,
were the counterparty to the Hedging Agreement, such rights or obligations that
such Lender has) hereunder or under any other Loan Document (other than
applicable Hedging Agreements), such affiliated Lender shall be the agent and
attorney-in-fact for such Secured Affiliate with regard to any such rights and
obligations, or deemed rights and obligations, as if such Lender were the
counterparty to the Hedging Agreement including, but not limited to, the
following: (a) all distributions or payments in respect of Collateral owing to
such Secured Affiliate shall be distributed or paid to such Lender, (b) all
representations, statements or disclaimers made herein or in any Loan Document
by or to such Lender shall be deemed to have been made by or to such Secured
Affiliate, and (c) all obligations incurred by such Lender that would have been
incurred by the Secured Affiliate if it were a party hereto shall be the
obligations of such Lender, and such Lender, as the agent and attorney-in-fact
of its Secured Affiliate, will make any and all payments owing to the
Administrative Agent with respect to such obligations or deemed obligations of
its Secured Affiliate. Each such Lender represents, warrants and covenants to
and with the Administrative Agent that such Lender has, or at all applicable
times will have, full power and authority to act as agent and attorney-in-fact
for its Secured Affiliates. Under no circumstance shall any Secured Affiliate
have any voting rights hereunder and the voting rights of any affiliated Lender
shall not be increased by virtue of the obligations owing to any such Secured
Affiliate.
     Section 10.15 USA Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
other Credit Party, which information includes the name and address of the
Borrower and each other Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
each other Credit Party in accordance with the Act.
     Section 10.16 Arrangers; Syndication Agent; Co-Documentation Agents; Other
Agents. None of the Persons identified on the facing page or the signature pages
of this Agreement as a “Co-Lead Arranger and Joint Bookrunner” or “Syndication
Agent” or “Co-Documentation Agent” or any other Agent (other than the
Administrative Agent) shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than, except in the case of the Arrangers, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Arrangers, the Syndication
Agent, the Co-Documentation Agents or any other Agent shall have or be deemed to
have any fiduciary relationship with any Lender, and none of the Administrative
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents or any
other Agent shall have or be deemed to have any fiduciary relationship with the
Borrower or any of its Subsidiaries. The Borrower and each Lender acknowledges
that it has not relied, and will not rely, on any of the Arrangers, the
Syndication Agent, any of the Co-Documentation Agents or any other Agent in
deciding to enter into this Agreement or in taking or not taking any action
hereunder or under the Loan Documents.

114



--------------------------------------------------------------------------------



 



     Section 10.17 Security Instruments. Each Lender on behalf of itself and any
Secured Affiliate acknowledges and agrees that the Administrative Agent has
entered into the Security Instruments on behalf of itself, the other Agents,
Lenders and Secured Affiliates, and each of them (by their signature hereto or
acceptance of the benefits of the Security Instruments) hereby agree to be bound
by the terms of such Security Instruments, acknowledge receipt of copies of such
Security Instruments and consent to the rights, powers, remedies, indemnities
and exculpations given to the Administrative Agent thereunder. In the event of
any inconsistency between this Agreement and the terms of any other Loan
Document, this Agreement shall control.
     Section 10.18 Waiver of Consumer Credit Loans. Pursuant to Chapter 346 of
the Texas Finance Code, as amended, the Borrower agrees that such Chapter 346
shall not govern or in any manner apply to the Loans.
     Section 10.19 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     Section 10.20 No Recourse to Parent. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, in no event shall the
Administrative Agent or any of the Lenders or Secured Affiliates have any
recourse against the assets of the Parent or any of its Restricted Subsidiaries
(as such term is defined in the Supplemental Indenture), or any comparable term,
or any comparable term in any other documentation evidencing any Indebtedness of
the Parent, for any of the Lender Indebtedness pursuant to any of the Loan
Documents, it being acknowledged by the Borrower that neither the Borrower nor
any of its Subsidiaries are Restricted Subsidiaries as so defined; provided,
however, that notwithstanding the foregoing, if at any time the Parent
designates the Borrower or any of its Subsidiaries as a “Restricted Subsidiary”
(or any such Person otherwise becomes a “Restricted Subsidiary”) as defined in
the Supplemental Indenture, or any comparable term, or any comparable term in
any other documentation evidencing any Indebtedness of the Parent, then this
Section 10.20 will automatically upon such designation or event be null, void
and of no further force or effect with respect to the Borrower or any such
applicable Subsidiary, without any further action necessary from the
Administrative Agent, any Lender, the Borrower or any of its Subsidiaries.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
[Signature Pages to Follow]

115



--------------------------------------------------------------------------------



 



            QUICKSILVER GAS SERVICES LP, a Delaware limited partnership


By: Quicksilver Gas Services GP LLC, a Delaware
        limited liability company, its General Partner
      By:   /s/ Philip W. Cook         Philip W. Cook,        Senior Vice
President and Chief Financial Officer   

Signature Page 1 to Credit Agreement





--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender and as L/C Issuer
      By:   /s/ Ronald E. McKaig         Ronald E. McKaig,        Senior Vice
President        BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Ronald E. McKaig         Ronald E. McKaig,        Senior Vice
President   

Signature Page 2 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, as a Lender and as Syndication Agent
      By:   /s/ Mark A. Cox         Mark A. Cox,        Managing Director     

                  By:   /s/ Larry Robinson         Larry Robinson,       
Director   

Signature Page 3 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Lender and as a Co-Documentation
Agent
      By:   /s/ J. Scott Fowler         J. Scott Fowler        Senior Vice
President   

Signature Page 4 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND plc, as a Lender and as a
Co-Documentation Agent
      By:   /s/ Lucy Walker         Lucy Walker,        Vice President   

Signature Page 5 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP., as a Lender and as a
Co-Documentation Agent
      By:   /s/ Michele Jones         Michele Jones,        Senior Vice
President     

                  By:   /s/ Darell Holley         Darrell Holley,       
Managing Director   

Signature Page 6 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            BMO CAPITAL MARKETS FINANCING, INC., as a Lender
      By:   /s/ Mary Lou Allen         Mary Lou Allen,        Vice President   

Signature Page 7 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, as a Lender
      By:   /s/ Adrianne D. Griffin         Adrianne D. Griffin,        Vice
President   

Signature Page 8 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, as a Lender
      By:   /s/ Peter L. Sefzik         Peter L. Sefzik,        Vice President 
   

Signature Page 9 to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                         Lender   Commitment
Bank of America, N.A.
  $ 19,500,000  
BNP Paribas
  $ 19,500,000  
JPMorgan Chase Bank, N.A.
  $ 19,500,000  
The Royal Bank of Scotland plc
  $ 19,500,000  
Fortis Capital Corp.
  $ 19,500,000  
BMO Capital Markets Financing, Inc.
  $ 17,500,000  
Compass Bank
  $ 17,500,000  
Comerica Bank
  $ 17,500,000  
Total Commitment:
  $ 150,000,000  

Schedule 2.01 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
DISCLOSED MATTERS

(a)   Pending or Threatened Litigation – None.

(b)   Environmental Liability – None.

Schedule 3.06 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12
CAPITAL STRUCTURE

                                                  Outstanding                  
      Warrants, Options     Jurisdiction of   Foreign               and
Subscription        Entity Name   Organization   Qualification   Equity
Authorized   Equity Issued and Outstanding   Rights
Quicksilver Gas
Services LP
  Delaware   Texas     4294308     469,944 General Partner Units issued to
Quicksilver Gas Services GP LLC

5,696,752 Common Units

11,513,625 Subordinated Units   None
 
                       
Quicksilver Gas
Services Operating
LLC*
  Delaware   Texas     4294303     100% equity interest owned by Quicksilver Gas
Services
LP   None
 
                       
Quicksilver Gas
Services Operating
GP LLC*
  Delaware   Texas     4294312     100% equity interest owned by Quicksilver Gas
Services Operating LLC   None
 
                       
Cowtown Gas Processing Partners L.P.*
  Texas   None     800636089     1% general partnership interest owned by
Quicksilver Gas Services Operating GP LLC

99% limited partnership interest owned by Quicksilver Gas Services Operating LLC
  None
 
                       
Cowtown Pipeline Partners L.P.*
  Texas   None     800636088     1% general partnership interest owned by
Quicksilver Gas Services Operating GP LLC

99% limited partnership interest owned by Quicksilver Gas Services Operating LLC
  None
 
                       

 

*   Indicates a “Material Subsidiary”

Schedule 3.12 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
LIST OF MATERIAL CONTRACTS
     1. Fifth Amended and Restated Cowtown Gas Facilities Gas Gathering and
Processing Agreement, dated as of August 10, 2007, among Quicksilver Resources
Inc., Cowtown Gas Processing Partners L.P. and Cowtown Pipeline Partners L.P.
     2. Omnibus Agreement dated as of August 10, 2007, among Quicksilver Gas
Services GP LLC, Quicksilver Gas Services LP, Quicksilver Gas Services Operating
LLC and Quicksilver Resources Inc.
     3. Services and Secondment Agreement dated as of August 10, 2007, between
Quicksilver Gas Services GP LLC and Quicksilver Resources Inc.
     4. Contribution, Conveyance and Assumption Agreement dated as of August 10,
2007 among Quicksilver Gas Services GP LLC, Quicksilver Gas Services LP,
Quicksilver Gas Services Operating LLC and certain other Persons party thereto.
     5. Subordinated Promissory Note, dated as of August 10, 2007, made by
Quicksilver Gas Services LP payable to the order of Quicksilver Resources Inc.
     6. Form of Indemnification Agreement by and between Quicksilver Gas
Services GP LLC and its officers and directors.
Schedule 3.14 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17
INSURANCE

                 Insurance Carrier   Type of Coverage   Policy Number
St. Paul Fire & Marine
  Commercial General Liability   VK04203252
 
       
St. Paul Fire & Marine
  Automobile Liability &
Physical Damage   VK04203252
 
       
XL Specialty
  Non-Owned Aviation Liability   NAN 3041208
 
       
St. Paul Fire & Marine
  Umbrella Liability   VK04203252
(Primary $25MM)
 
       
Axis Surplus
  Excess/Umbrella Liability   EAU 726544012007
($15MM xs $25MM)
 
       
Chubb Custom
  Excess/Umbrella Liability   79565071
($10MM xs $40MM)
 
       
AIG Casualty (50%)
Zurich American (50%)
  Property, including Boiler & Machinery and Business Interruption   261 2023
PCA9261090
 
       
Associated Electric &
Gas Insurance
Syndicate (Premiums
paid through November
9, 2007)
  Directors & Officers
Liability, including
Employment Practices   DO702A1A06
(Primary $10MM)
 
       
U.S. Specialty (Premiums paid through November 9, 2007)
  Directors & Officers Liability   34MGU06A13383
($10MM xs $10MM)
 
       
Associated Electric &
Gas Insurance
Syndicate (Premiums
paid through November
9, 2007)
  Directors & Officers Liability   DO702A2A06
($10MM xs $20MM)

Schedule 3.17 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING INDEBTEDNESS
None.
Schedule 7.01 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING LIENS
None.
Schedule 7.02 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.04
INVESTMENTS
1. Quicksilver Gas Services LP
          (a) 100% equity interest in Quicksilver Gas Services Operating LLC, a
Delaware limited liability company
          (b) All investments owned by Quicksilver Gas Services Operating LLC
are indirect investments of Quicksilver Gas Services LP
2. Quicksilver Gas Services Operating LLC
          (a) 100% equity interest in Quicksilver Gas Services Operating GP LLC,
a Delaware limited liability company
          (b) 99% limited partner equity interest in Cowtown Gas Processing
Partners L.P., a Texas limited partnership
          (c) 99% limited partner equity interest in Cowtown Pipeline Partners
L.P., a Texas limited partnership
          (d) All investments owned by Quicksilver Gas Services Operating GP LLC
are indirect investments of Quicksilver Gas Services Operating LLC
     3. Quicksilver Gas Services Operating GP LLC
          (a) 1% general partner equity interest in Cowtown Gas Processing
Partners L.P., a Texas limited partnership
          (b) 1% general partner equity interest in Cowtown Pipeline Partners
L.P., a Texas limited partnership
     4. Cowtown Gas Processing Partners L.P.
          (a) None
     5. Cowtown Pipeline Partners L.P.
          (a) None
Schedule 7.04 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.06
TRANSACTIONS WITH AFFILIATES
None.
Schedule 7.06 — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.07
NEGATIVE PLEDGE AGREEMENTS
     1. Limited Partnership Agreement of Cowtown Pipeline Partners L.P., dated
as of April 1, 2006, as amended by that certain First Amendment to the Limited
Partnership Agreement, dated August 10, 2007.
     2. Limited Partnership Agreement of Cowtown Gas Processing Partners L.P.,
dated as of April 1, 2006, as amended by that certain First Amendment to the
Limited Partnership Agreement, dated August 10, 2007.
Schedule 7.07 — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
ASSIGNMENT AND ACCEPTANCE
     This Assignment and Acceptance (this “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignor/Assignee] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement to the
extent not waived by the Administrative Agent in its sole discretion.
1. Assignor:                                         .
2. Assignee:                                          [and is an
Affiliate/Approved Fund of [identify Lender]].

A-1



--------------------------------------------------------------------------------



 



3. Borrower: Quicksilver Gas Services LP, a Delaware limited partnership.
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement.
5. Credit Agreement: Credit Agreement dated as of August 10, 2007, among
Borrower, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and L/C Issuer, BNP Paribas, as Syndication Agent, and
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc and Fortis Capital
Corp., as Co-Documentation Agents.
6. Assigned Interest:

                                      Aggregate Amount of     Amount of        
          Commitment/Loans     Commitment/Loans     Percentage Assigned        
    Facility Assigned   for all Lenders     Assigned     of Commitment/Loans    
CUSIP Number  
Revolving
  $       $           %        
 
                         
 
  $       $           %        
 
                         
 
  $       $           %        
 
                         

[7. Trade Date:                     ].
Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

A-2



--------------------------------------------------------------------------------



 



[CONSENTED TO AND] ACCEPTED:
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

[CONSENTED TO [to be included to the extent required by Section 10.04(b)]:]
QUICKSILVER GAS SERVICES LP,
a Delaware limited partnership

By:   Quicksilver Gas Services GP LLC,
a Delaware limited liability company, its
General Partner

         
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

A-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
[                                        ]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries, any other Credit Party or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest,

A-4



--------------------------------------------------------------------------------



 



fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
     3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Texas.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B-1
[FORM OF]
REVOLVING BORROWING REQUEST
                    , 20___
Bank of America, N.A.,
as Administrative Agent
for the Lenders referred to below
901 Main Street
Mail Code: TX1-492-14
Dallas, Texas 75202-3714
Attention: Renita M. Cummings
Telephone: (214) 209-4130
Facsimile: (214) 290-8371
Re: Quicksilver Gas Services LP — Credit Agreement
Dear Sirs:
     Reference is made to that certain Credit Agreement (as renewed, extended,
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of August 10, 2007, by and among Borrower, Bank of
America, N.A. as the Administrative Agent, the other Agents party thereto, and
the financial institutions from time to time parties thereto as lenders
(collectively, the “Lenders”). Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein with the same meanings.
     This notice constitutes a Borrowing Request for Revolving Loans and the
Borrower hereby requests a Revolving Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Revolving Borrowing requested hereby:

         
Principal amount of Revolving Borrowing1:
       
 
       
 
       
Interest rate basis2:
       
 
       
 
       
Effective date (which is a Business Day):
       
 
       
 
       
Interest Period3:
       
 
       

 

1   Not less than (i) $1,000,000 and an integral multiple of $500,000 with
respect to Eurodollar Loans or (ii) $500,000 and an integral multiple of
$100,000 with respect to ABR Revolving Borrowings (or, if less, the aggregate
balance of the unutilized Total Commitment in the case of an ABR Revolving
Borrowing).   2   Eurodollar Borrowing or ABR Revolving Borrowing.

B-1-1



--------------------------------------------------------------------------------



 



         
Wire Instructions and Account Information:
       
 
       

     If the Revolving Borrowing results in an increase in the aggregate
outstanding principal amount of the Revolving Loans, the Borrower hereby
represents and warrants that the conditions specified in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement are satisfied.
     The undersigned signatory certifies that he/she is a Responsible Officer of
the General Partner of the Borrower.
     The Borrower has caused this Borrowing Request to be executed and delivered
by a Responsible Officer of the General Partner this ___day of
                    , 20___.
Very truly yours,
QUICKSILVER GAS SERVICES LP
By: Quicksilver Gas Services GP LLC, a Delaware
         limited liability company, its General Partner

         
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

 

3   If applicable, selected period must comply with the definition of “Interest
Period” and end not later than the Maturity Date.

B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
[FORM OF]
INTEREST ELECTION REQUEST (REVOLVING BORROWING)
                    , 20___
Bank of America, N.A.,
as Administrative Agent
for the Lenders referred to below
901 Main Street
Mail Code: TX1-492-14
Dallas, Texas 75202-3714
Attention: Renita M. Cummings
Telephone: (214) 209-4130
Facsimile: (214) 290-8371
Re: Quicksilver Gas Services LP — Credit Agreement
Dear Sirs:
     Reference is made to that certain Credit Agreement (as renewed, extended,
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of August 10, 2007, by and among Borrower, Bank of
America, N.A. as the Administrative Agent, the other Agents party thereto, and
the financial institutions from time to time parties thereto as lenders
(collectively, the “Lenders”). Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein with the same meanings.
     This notice constitutes an Interest Election Request and the Borrower
hereby requests the conversion or continuation of a Revolving Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing to be converted or
continued as requested hereby:

         
Revolving Borrowing to which this request applies1:
       
 
       
 
       
Principal amount of Revolving Borrowing to be converted/continued2:
       
 
       
 
       
Effective date of election (which is a Business Day):
       
 
       
 
       
Interest rate basis of resulting Revolving Borrowing3:
       
 
       

 

1   Specify existing Type and last day of current Interest Period.   2   Not
less than (i) $1,000,000 and an integral multiple of $500,000 with respect to
Eurodollar Loans or (ii) $500,000 and an integral multiple of $100,000 with
respect to ABR Revolving Borrowings (or, if less, the aggregate balance of the
unutilized Total Commitment in the case of an ABR Revolving Borrowing).

B-2-1



--------------------------------------------------------------------------------



 



         
Interest Period of resulting Revolving Borrowing4:
       
 
       

The undersigned signatory certifies that he/she is a Responsible Officer of the
General Partner of the Borrower.
     The Borrower has caused this Interest Election Request to be executed and
delivered by a Responsible Officer of the General Partner this
                     day of                     , 20___.
Very truly yours,
QUICKSILVER GAS SERVICES LP
By: Quicksilver Gas Services GP LLC, a Delaware
         limited liability company, its General Partner

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 

3   Eurodollar Borrowing or ABR Revolving Borrowing.   4   Which must comply
with the definition of “Interest Period” and end not later than the Maturity
Date.

B-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
[FORM OF]
SWINGLINE BORROWING REQUEST
                    , 20___
Bank of America, N.A.,
as Administrative Agent
for the Lenders referred to below
901 Main Street
Mail Code: TX1-492-14
Dallas, Texas 75202-3714
Attention: Renita M. Cummings
Telephone: (214) 209-4130
Facsimile: (214) 290-8371
Re: Quicksilver Gas Services LP — Credit Agreement
Dear Sirs:
     Reference is made to that certain Credit Agreement (as renewed, extended,
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of August 10, 2007, by and among Borrower, Bank of
America, N.A. as the Administrative Agent, the other Agents party thereto, and
the financial institutions from time to time parties thereto as lenders
(collectively, the “Lenders”). Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein with the same meanings.
     This notice constitutes a Borrowing Request for Swingline Loans and the
Borrower hereby requests a Swingline Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Swingline Borrowing requested hereby:

         
Principal amount of Swingline Borrowing1:
       
 
       
 
       
Interest rate basis2:
       
 
       
 
       
Effective date (which is a Business Day):
       
 
       
 
       
Wire Instructions and Account
       
Information (or other disbursement instructions):
       
 
       

 

1   Not less than $500,000 and an integral multiple of $100,000 (or, if less,
the aggregate balance of the unutilized Total Commitment).   2   Specified Rate
Swingline Borrowing or ABR Swingline Borrowing.

B-3-1



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied.
     The undersigned signatory certifies that he/she is a Responsible Officer of
the General Partner of the Borrower.
     The Borrower has caused this Borrowing Request to be executed and delivered
by a Responsible Officer of the General Partner this ___day of
                    , 20___.
Very truly yours,
QUICKSILVER GAS SERVICES LP
By: Quicksilver Gas Services GP LLC, a Delaware
         limited liability company, its General Partner

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

B-3-2



--------------------------------------------------------------------------------



 



EXHIBIT B-4
[FORM OF]
INTEREST ELECTION REQUEST (SWINGLINE BORROWING)
                    , 20      
Bank of America, N.A.,
as Administrative Agent
for the Lenders referred to below
901 Main Street
Mail Code: TX1-492-14
Dallas, Texas 75202-3714
Attention: Renita M. Cummings
Telephone: (214) 209-4130
Facsimile: (214) 290-8371
Re:   Quicksilver Gas Services LP — Credit Agreement
Dear Sirs:
     Reference is made to that certain Credit Agreement (as renewed, extended,
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of August 10, 2007, by and among Borrower, Bank of
America, N.A. as the Administrative Agent, the other Agents party thereto, and
the financial institutions from time to time parties thereto as lenders
(collectively, the “Lenders”). Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein with the same meanings.
     This notice constitutes an Interest Election Request and the Borrower
hereby requests the conversion of a Swingline Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to the Swingline Borrowing to be converted as requested
hereby:

     
Swingline Borrowing to which this request applies1:
                                          
 
   
Principal amount of Swingline Borrowing to be converted2:
                                          
 
   
Effective date of election (which is a Business Day):
                                          
 
   
Interest rate basis of resulting Revolving Borrowing3:
                                          

 

1   Specify existing Type.   2   Not less than $500,000 and an integral multiple
of $100,000 (or, if less, the total outstanding principal balance of the
Swingline Loan).

B-4-1



--------------------------------------------------------------------------------



 



     
Interest Period of resulting Revolving Borrowing4:
                                          

The undersigned signatory certifies that he/she is a Responsible Officer of the
General Partner of the Borrower.
     The Borrower has caused this Interest Election Request to be executed and
delivered by a Responsible Officer of the General Partner this
                     day of                                         , 20      .

                      Very truly yours,    
 
                    QUICKSILVER GAS SERVICES LP    
 
                    By:   Quicksilver Gas Services GP LLC, a Delaware
limited liability company, its General Partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 

3   Eurodollar Borrowing or ABR Revolving Borrowing.   4   Which must comply
with the definition of “Interest Period” and end not later than the Maturity
Date.

B-4-2



--------------------------------------------------------------------------------



 



EXHIBIT C-1
LIST OF
SECURITY INSTRUMENTS
     1. Guaranty and Collateral Agreement executed by the Borrower and the other
Credit Parties for the benefit of the Administrative Agent.
          A. Financing Statement(s) relating to document 1 above.
     2. Mortgages executed by each of the Cowtown Entities for the benefit of
the Administrative Agent.
          A. Financing Statement(s) relating to document 2 above.

C-1-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2
[FORM OF]
MORTGAGE
(attached)

C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT C-3
[FORM OF]
GUARANTY AND COLLATERAL AGREEMENT
(attached)

C-3-1



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
NOTE

      $                                            , 20      

     The undersigned, QUICKSILVER GAS SERVICES LP, a Delaware limited
partnership (the “Borrower”), for value received, promises and agrees to pay to
                                                             (the “Lender”), or
order, at the payment office of BANK OF AMERICA, N.A. (the “Administrative
Agent”), at 901 Main Street, Mail Code: TX1-492-14, Dallas, Texas 75202-3714,
the principal sum of
                                                             DOLLARS
($                                         ), or such lesser amount as shall
equal the aggregate principal amount of the Loans made by the Lender hereunder
to the Borrower under the Credit Agreement, as hereinafter defined, in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement referred to
below, and to pay interest on the unpaid principal amount as provided in the
Credit Agreement for such Loans made by the Lender to the Borrower under the
Credit Agreement, at such office, in like money and funds, for the period
commencing on the Effective Date until such Loans shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.
     In addition to and cumulative of any payments required to be made against
this Note pursuant to the Credit Agreement, this Note, including all principal
and accrued interest then unpaid, shall be due and payable on the Maturity Date.
All payments shall be applied first to accrued interest and the balance to
principal, except as otherwise expressly provided in the Credit Agreement.
Prepayments on this Note shall be applied in the manner set forth in the Credit
Agreement.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of August 10, 2007, by and among the Borrower, Bank of America, N.A.,
individually, and as Administrative Agent, BNP Paribas, as Syndication Agent,
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc and Fortis Capital
Corp., as Co-Documentation Agents, and the financial institutions parties
thereto (including the Lender) (such Credit Agreement, together with all
amendments, restatements, renewals, extensions, supplements or other
modifications thereto, being the “Credit Agreement”). This Note evidences the
Loans made by the Lender thereunder and shall be governed by the Credit
Agreement. Capitalized terms used but not defined in this Note and which are
defined in the Credit Agreement shall have the respective meanings herein as are
assigned in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this Note, the Type of Loans, the amount
and date of each payment or prepayment of principal of such Loans received by
the Lender and the Interest Periods and interest rates applicable to such Loans,
provided, that, any failure by the Lender to make any such endorsement shall not
affect the obligations of the Borrower under the Credit Agreement or under this
Note in respect of such Loans.

D-1



--------------------------------------------------------------------------------



 



     Except only for any notices which are specifically required by the Credit
Agreement or the other Loan Documents, the Borrower and any and all co-makers,
endorsers, guarantors and sureties severally waive notice, demand, presentment
for payment, protest, diligence in collecting and the filing of suit for the
purpose of fixing liability, and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them. Each
such Person agrees that his, her or its liability on or with respect to this
Note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or maintain
perfection of any lien against or security interest in any such security or the
partial or complete enforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayment of Loans upon the
terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This Note is issued pursuant to and is entitled to the benefits of the
Credit Agreement and is secured by the Security Instruments.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS
OF THE STATE OF TEXAS FROM TIME TO TIME IN EFFECT.
     THIS WRITTEN NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

                      QUICKSILVER GAS SERVICES LP, a
Delaware limited partnership    
 
                    By:   Quicksilver Gas Services GP LLC, a Delaware
limited liability company, its General Partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

D-2



--------------------------------------------------------------------------------



 



SCHEDULE A
This Note evidences the Loans made by the Lender under the within-described
Credit Agreement to the Borrower, in the principal amounts set forth below,
which Loan is of the Type, at the interest rate and for the Interest Periods and
was made on the dates set forth below, subject to the payments of principal set
forth below:

                                  Principal Amount of           Interest Period/
  Date of Payment or   Amount Paid or   Balance Out- Date Made   Loan   Type  
Interest Rate   Maturity Date   Prepayment   Prepaid   standing                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                     

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
COMMITMENT INCREASE CERTIFICATE
                                        , 20     

     
To:
  Bank of America, N.A.,
 
  as Administrative Agent
 
  for the Lenders referred to below
 
  700 Louisiana Street, 8th Floor
 
  Mail Code: TX4-213-08-14
 
  Houston, Texas 77002
 
  Attention: Ronald E. McKaig
 
  Facsimile: (713) 247-7286

     The undersigned Borrower, Bank of America, N.A., as the Administrative
Agent, certain other Agents party thereto and the financial institutions from
time to time parties thereto as lenders (the “Lenders”) have heretofore entered
into a Credit Agreement, dated as of August 10, 2007, as amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.
     This Commitment Increase Certificate is being delivered pursuant to
Section 2.08(d) of the Credit Agreement.
     Please be advised that the undersigned Lender has agreed (a) to increase
its Commitment under the Credit Agreement effective as of                     ,
20       from $[                    ] to $[                     ] and (b) that
it shall continue to be a party in all respects to the Credit Agreement and the
other Loan Documents.

                      QUICKSILVER GAS SERVICES LP    
 
                    By:   Quicksilver Gas Services GP LLC, its General
Partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

E-1



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED:
 
        BANK OF AMERICA, N.A., as Administrative Agent
 
       
By:
       
 
        Name:    
 
       
Title:
       
 
       
 
        ACCEPTED AND AGREED:
 
        [                                                                      
          ], as a Lender
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF]
ADDITIONAL LENDER CERTIFICATE
                                        , 20      

     
To:
  Bank of America, N.A.,
 
  as Administrative Agent
 
  for the Lenders referred to below
 
  700 Louisiana Street, 8th Floor
 
  Mail Code: TX4-213-08-14
 
  Houston, Texas 77002
 
  Attention: Ronald E. McKaig

     The undersigned Borrower, Bank of America, N.A., as the Administrative
Agent, certain other Agents party thereto, and the financial institutions from
time to time parties thereto as lenders (the “Lenders”) have heretofore entered
into a Credit Agreement, dated as of August 10, 2007, as amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.
     This Additional Lender Certificate is being delivered pursuant to
Section 2.08(d) of the Credit Agreement.
     Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective as of
                                                            , 20       with a
Commitment of $[                    ] and (b) that it shall be a party in all
respects to the Credit Agreement and the other Loan Documents.
     This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 2.17(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. [The
[Borrower/Additional Lender] shall pay the fee payable to the Administrative
Agent pursuant to Section 2.08(d)(ii)(F) of the Credit Agreement.]

                      Very truly yours,    
 
                    QUICKSILVER GAS SERVICES LP    
 
                    By:   Quicksilver Gas Services GP LLC, its General
Partner    
 
               
 
      By:        
 
               

F-1



--------------------------------------------------------------------------------



 



                 
 
      Name:        
 
               
 
      Title:        
 
               

          ACCEPTED AND AGREED:
 
        BANK OF AMERICA, N.A., as Administrative Agent
 
       
By:
       
 
       
Name:
       
 
        Title:
 
       
 
        ACCEPTED AND AGREED:
 
        [                                                                     
           ], as a Lender
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF]
PARENT SUBORDINATED NOTE

G-1



--------------------------------------------------------------------------------



 



SUBORDINATED PROMISSORY NOTE
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD
UNLESS IT HAS BEEN REGISTERED UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE AND THEN ONLY IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH HEREIN.
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH HEREIN TO THE SENIOR DEBT (AS
HEREINAFTER DEFINED); AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE SUBORDINATION PROVISIONS HEREIN.

      $50,000,000   August 10, 2007

     FOR VALUE RECEIVED, QUICKSILVER GAS SERVICES LP, a Delaware limited
partnership (“Payor”), HEREBY AGREES TO PAY to the order of QUICKSILVER
RESOURCES INC., a Delaware corporation, or its successors and assigns (together
with its successors and assigns, the “Subordinated Creditor”), in lawful
currency of the United States of America, in immediately available funds, at
such location or bank account as the Subordinated Creditor shall from time to
time designate, the principal amount of Fifty Million and 00/100 Dollars
($50,000,000), together with interest, compounded quarterly, on the unpaid
principal balance outstanding from time to time from the date hereof until the
Maturity Date (as hereinafter defined) at a rate of interest per annum equal to
the lesser of (a) the Note Rate (as hereinafter defined) or (b) the Highest
Lawful Rate (as hereinafter defined); provided, however, that, notwithstanding
the foregoing, in the event the Payor fails to make any payment of any portion
of the principal of this Note when due and payable (including, without
limitation, due to a Blockage Event), at the request of the Subordinated
Creditor, interest on such overdue amount (including, without limitation,
interest with respect to such overdue amount to the extent permitted by
applicable law) shall accrue at a rate of interest per annum equal to the lesser
of (a) the Note Rate plus two percent (2.00%) and (b) the Highest Lawful Rate.
Capitalized terms used in this Subordinated Promissory Note (this “Note”), but
not defined herein shall have the meanings specified therefor in the Credit
Agreement, dated as of August 10, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Payor, as
the borrower, the Lenders party thereto, Bank of America, N.A., as L/C Issuer
thereunder, Bank of America, N.A., as Administrative Agent (or any successor
administrative agent appointed pursuant to Article IX of the Credit Agreement,
the “Administrative Agent”) for the Lenders thereunder, and the other Agents
party thereto.
     1. Principal. Subject to the subordination provisions contained in
Section 7 hereof, Payor promises to pay the principal on this Note in equal
consecutive quarterly installments of $275,000 on the last Business Day of each
calendar quarter, beginning on March 31, 2008, and to pay the entire remaining
outstanding principal balance on this Note on February 10, 2013 (the

1



--------------------------------------------------------------------------------



 



“Maturity Date”); provided, that, if the final maturity date of the Senior Debt
(as hereinafter defined) is extended to any date later than August 10, 2012
(such later date being referred to herein as the “Extended Senior Maturity
Date”), the Maturity Date shall be automatically extended without further action
by Payor or the Subordinated Creditor to the date that is six months after such
Extended Senior Maturity Date, and the amount of the quarterly installments of
principal will be reamortized to create equal quarterly installments of the
remaining outstanding principal balance on this Note over the remaining term of
this Note as extended. Notwithstanding anything to the contrary herein, any
amounts paid or prepaid hereunder may not be reborrowed thereafter. Furthermore,
notwithstanding anything to the contrary herein, all amounts payable pursuant to
this Note (including, without limitation, all principal and interest payments,
and prepayments thereof) may, at the request of the Subordinated Creditor, be
paid, in whole or in part, using Equity Interests of Payor.
     2. Interest. Subject to the subordination provisions contained in Section 7
hereof, Payor also promises to pay interest on the unpaid principal amount from
time to time outstanding hereunder from the date hereof until such principal
amount is paid in full at the applicable rate per annum set forth above, which
interest shall be payable quarterly on the last Business Day of each calendar
quarter, beginning March 31, 2008, and on the Maturity Date, (a) by capitalizing
the accrued and unpaid interest on this Note and adding it to the then unpaid
principal amount hereof, or (b) at the request of the Subordinated Creditor, by
wire transfer of immediately available funds, in lawful currency of the United
States of America, to a bank account designated by the Subordinated Creditor to
Payor on or prior to the applicable due date therefor. Interest on this Note
will be calculated based on a 360-day year and paid for the actual number of
days elapsed.
     As used herein, the term “Note Rate” shall mean a rate of interest per
annum equal to the Adjusted Eurodollar Rate for an Interest Period of three
(3) months, plus the Applicable Rate for Eurodollar Loans for such day as
determined pursuant to the terms of the Credit Agreement, regardless of whether
such interest rate is in effect for any Borrowings outstanding under the Credit
Agreement, plus one percent (1.00%). The Note Rate shall change effective upon
each change in the Applicable Rate under the Credit Agreement and shall remain
in effect until the next change in the Applicable Rate effected pursuant to the
Credit Agreement. Each determination by the Subordinated Creditor of the Note
Rate shall, except in cases of manifest error, be final, conclusive and binding.
If the Subordinated Creditor determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable,
pursuant to the terms of the Credit Agreement, for the Interest Period specified
above, then, at the option of the Subordinated Creditor, and in the Subordinated
Creditor’s sole discretion, the Note Rate shall be determined by the
Subordinated Creditor by reference to (a) the Adjusted Eurodollar Rate for such
other Interest Period as the Subordinated Creditor may select in its sole
discretion, or (b) the interest rate applicable to ABR Loans as provided in the
Credit Agreement, in each case, plus the Applicable Rate for such Type of Loan
     3. Prepayments. Subject to the subordination provisions contained in
Section 7 hereof, this Note may be prepaid in full or in part at any time and
from time to time without premium or penalty. The prepayment of any principal
amount of this Note shall be made together with all accrued and unpaid interest
thereon through the date of prepayment and all

2



--------------------------------------------------------------------------------



 



accrued and unpaid costs and expenses then payable hereunder. In the event of a
partial prepayment, the Subordinated Creditor shall record the date and amount
of any such prepayments on the reverse side of this Note, and interest shall
cease to accrue on such prepaid principal amounts.
     4. Note Events of Default.
          (a) The occurrence of any of the following events constitutes an event
of default under this Note (each, a “Note Event of Default”):
          (i) Payor defaults in the payment of any portion of the principal of,
interest on, or other amounts owing under, this Note when due and payable,
except to the extent a failure to pay is due to a Blockage Event; or
          (ii) Payor or any other Person (other than the Subordinated Creditor)
fails to perform or observe any other term, covenant or agreement contained in
this Note, and such default shall continue unremedied for a period of thirty
(30) days after the earlier to occur of (A) the date upon which a Responsible
Officer of the General Partner becomes aware of such default and (B) the date
upon which written notice thereof is given to Payor by the Subordinated
Creditor; or
          (iii) an Event of Default (as defined in the Credit Agreement) shall
occur; or
          (iv) any representation or warranty at any time made by Payor or any
other Person in this Note shall be, or shall prove to have been, false or
misleading in any material respect when so made; or
          (v) this Note shall cease, for any reason, to be in full force and
effect; any provision of this Note shall for any reason cease to be valid and
binding on or enforceable against Payor; the validity or enforceability of this
Note is contested by Payor or any other Person; or Payor denies it has any
further liability or obligation under this Note.
          (b) Subject to the subordination provisions contained in Section 7
hereof, upon the occurrence and during the continuance of any Note Event of
Default, the Subordinated Creditor shall have the right, without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration or any other notice or
action of any kind, ALL OF WHICH PAYOR HEREBY EXPRESSLY WAIVES AND RELINQUISHES,
(i) by notice to Payor, to declare the entire principal amount then outstanding
on this Note, and all accrued and unpaid interest thereon and all other accrued
and unpaid amounts hereunder, immediately due and payable, whereupon all such
principal, interest and other amounts shall become immediately due and payable,
and the Subordinated Creditor may proceed to enforce the payment of such
principal, interest and other amounts, or part thereof, in such manner as the
Subordinated Creditor may elect and (ii) to exercise all rights and remedies
available to it under this Note or at law or in equity;

3



--------------------------------------------------------------------------------



 



provided, however, subject to the terms hereof, upon the occurrence of any Event
of Default defined in clause (h) or (i) of Article VIII of the Credit Agreement
(in the case of clause (h) of Article VIII of the Credit Agreement, upon the
expiration of the sixty (60) day period mentioned therein), the unpaid principal
amount of this Note, and all accrued and unpaid interest thereon and all other
accrued and unpaid amounts hereunder, shall automatically become due and payable
without further act of the Subordinated Creditor.
     5. Ranking. All obligations evidenced hereby shall (a) be subordinated
pursuant to the subordination provisions contained in Section 7 hereof to the
prior payment in full of the Senior Debt, (b) rank pari passu with all
unsubordinated indebtedness of Payor (other than the Senior Debt), and (c) rank
senior to any subordinated indebtedness of Payor.
     6. Amendment and Restatement. Upon the payment in full of the Senior Debt,
Payor hereby agrees, if requested by the Subordinated Creditor, to execute and
deliver to the Subordinated Creditor a new note that will amend and restate this
Note, which amended and restated note shall, among other things, include those
provisions of the Credit Agreement (including, without limitation, the
applicable provisions for determining the interest rate under the Credit
Agreement, the covenants contained in Articles VI and VII of the Credit
Agreement, the Events of Default (as defined in the Credit Agreement) contained
in Article VIII of the Credit Agreement and the applicable defined terms
contained in the Credit Agreement that are used in such interest rate
provisions, covenants and Events of Default) as the Subordinated Creditor in its
sole discretion shall determine appropriate to include in such amended and
restated note, the provisions of the Credit Agreement so included in such
amended and restated note to include (a) such modifications thereto, in the
Subordinated Creditor’s sole discretion, necessary to conform such provisions
(for example, definitions) for use in the context of such amended and restated
note, and (b) any other changes thereto (including, but not limited to, changing
the methodology for determining the Note Rate) requested by the Subordinated
Creditor and consented to by Payor, such consent not to be unreasonably
withheld, conditioned or delayed.
     7. Subordination Provisions. (a) The aggregate principal amount owing to
the Subordinated Creditor from time to time under this Note, all accrued and
unpaid interest thereon (if any), and any and all other Indebtedness evidenced
by or otherwise owing in respect of this Note, whether now or hereafter
existing, including, without limitation, all such Indebtedness under, or in
respect of, any and all extensions, modifications, substitutions, amendments,
amendments and restatements, renewals, refinancings and refundings of any or all
of the foregoing Indebtedness, and any instrument or agreement evidencing,
governing or otherwise setting forth the terms of any such Indebtedness or other
Indebtedness incurred in any such extension, modification, substitution,
amendment, amendment and restatement, renewal, refinancing or refunding, in each
case whether direct or indirect, absolute or contingent, and whether for
principal, interest (including, without limitation, interest accruing after the
filing of a petition initiating any Insolvency Proceeding (as hereinafter
defined), whether or not such interest accrues after the filing of such petition
for purposes of any applicable Insolvency Laws (as hereinafter defined), or is
an allowed claim in such Insolvency Proceeding), premiums, fees, indemnification
obligations, contract causes of action, costs, expenses or otherwise (all such
Indebtedness being, collectively, the “Subordinated Debt”) is and shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to the prior payment in full of all Indebtedness, whether
now or hereafter existing, including, without

4



--------------------------------------------------------------------------------



 



limitation, all Lender Indebtedness, under or in respect of: (i) the Credit
Agreement, the Notes, the Security Instruments, the other Loan Documents and the
Hedging Agreements entered into by Payor or any of its Subsidiaries with any
Lender or Secured Affiliate (the “Secured Hedging Agreements”) and (ii) any and
all extensions, modifications, substitutions, amendments, amendments and
restatements, renewals and refundings of any or all of the foregoing
Indebtedness, and any instrument or agreement evidencing, governing or otherwise
setting forth the terms of any such Indebtedness or other Indebtedness incurred
in any such extension, modification, substitution, amendment, amendment and
restatement, renewal or refunding, in each case whether direct or indirect,
absolute or contingent, and whether for principal, interest (including, without
limitation, interest accruing after the filing of a petition initiating any
Insolvency Proceeding, whether or not such interest accrues after the filing of
such petition for purposes of any applicable Insolvency Laws, or is an allowed
claim in such Insolvency Proceeding), premiums, fees, indemnification
obligations (exclusive of indemnification obligations not then owing which
survive the termination or expiration of the Credit Agreement or the other Loan
Documents, to the extent demand therefor has not been made or threatened as of
the date of such termination or expiration), contract causes of action, costs
and expenses pursuant to the Loan Documents (all such Indebtedness being,
collectively, the “Senior Debt”). For all purposes of this Note, the Senior Debt
shall not be deemed to have been paid in full (“paid in full” or “payment in
full”) until (A) such Senior Debt (exclusive of indemnification obligations not
then owing which survive the termination or expiration of the Credit Agreement
or the other Loan Documents, to the extent demand therefor has not been made or
threatened as of the date of such termination or expiration, and Cash
Collateralized L/C Obligations) has been indefeasibly paid in full in cash,
(B) the termination of all of the Commitments, and (C) there are no Letters of
Credit (exclusive of Letters of Credit which have been Cash Collateralized)
issued under the Loan Documents.
          (b) Until all of the Senior Debt shall have been paid in full, subject
to the proviso to this sentence and the last sentence of this Section 7(b), no
payment or distribution of any property or assets of Payor of any kind or
character (including, without limitation, any payment that may be payable in
respect of, or turnover of funds to be applied to, the Subordinated Debt by
reason of any other Indebtedness or obligations of Payor being subordinated to
payment of the Subordinated Debt) shall be made by or on behalf of Payor for or
on account of any Subordinated Debt or any purchase, redemption or other
acquisition thereof (including, without limitation, by way of set-off,
counterclaim or otherwise), and the Subordinated Creditor shall not ask, demand,
sue for, take or receive from Payor, directly or indirectly, in cash or other
property or by set-off or in any other manner (including, without limitation,
from or by way of collateral), payment of all or any of the Subordinated Debt;
provided, however, that notwithstanding the foregoing or anything to the
contrary contained herein or in the Loan Documents, if no Blockage Event then
exists or would result therefrom, Payor (i) may and shall make any and all
regularly scheduled payments in respect of the Subordinated Debt, including any
missed payments (and default interest thereon at the then applicable rate
provided herein) that it was prohibited from making to the Subordinated Creditor
during the existence of any Blockage Event, to the Subordinated Creditor with no
further notice, consent or action by the Administrative Agent, the Lenders or
the Secured Affiliates, and (ii) may make, at any time and from time to time in
whole or in part, any prepayments of this Note to the Subordinated Creditor with
no further notice, consent or action by the Administrative Agent, the Lenders or
the Secured Affiliates. Payor and the Subordinated Creditor (by its acceptance

5



--------------------------------------------------------------------------------



 



hereof) acknowledge and agree that, as of the date of this Note, a Blockage
Event of the type described in clause (C) of the definition thereof exists. As
used herein, the term “Blockage Event” shall mean (A) an Event of Default exists
on the date of any payment on this Note, (B) a judicial proceeding is pending
with respect to any Event of Default on the date of any payment on this Note, or
(C) the Consolidated Leverage Ratio as of the end of the Fiscal Quarter
immediately preceding the date of any principal payment on this Note is equal to
or greater than 3.5 to 1.0 and would be equal to or greater than 3.5 to 1.0
after giving pro forma effect to any such principal payment (in each case as
calculated pursuant to the following sentence). Notwithstanding anything to the
contrary contained in the Credit Agreement, including in the definitions of
Consolidated Leverage Ratio, Consolidated Funded Debt or Funded Indebtedness,
the Consolidated Leverage Ratio for purposes of this Section 7(b) only shall be
calculated to include any Indebtedness remaining on this Note after giving pro
forma effect to any such permitted payment hereunder. Notwithstanding the
foregoing or anything to the contrary contained herein, (1) nothing in this Note
shall prevent the occurrence of any Note Event of Default, the acceleration by
the Subordinated Creditor of any of the indebtedness hereunder after the
acceleration of the Senior Debt or the giving of any notice by the Subordinated
Creditor to Payor with respect thereto, (2) Payor may at all times pay interest
hereunder by capitalization of the accrued and unpaid interest as described in
Section 2 of this Note, and (3) at the request of the Subordinated Creditor,
Payor may at all times make payments or prepayments, in whole or in part, with
respect to this Note using Equity Interests of Payor and/or using the proceeds
from the contemporaneous sale or issuance of Equity Interests of Payor.
          (c) In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
Payor or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
action or proceeding under the United States Federal Bankruptcy Code or any
other federal or state bankruptcy or insolvency laws or any similar Governmental
Rule of any other jurisdiction covering the protection of creditors’ rights or
the relief of debtors (collectively, the “Insolvency Laws”) or upon an
assignment for the benefit of creditors or any other marshalling of the
property, assets and liabilities of Payor or otherwise (each, an “Insolvency
Proceeding”), the Administrative Agent, for the ratable benefit of the L/C
Issuer, Lenders and Secured Affiliates (collectively, the “Secured Parties”),
shall be entitled to receive payment in full of all of the Senior Debt (whether
or not any or all of the Senior Debt has been declared due and payable prior to
the date on which such Senior Debt otherwise would have become due and payable)
before the Subordinated Creditor (or anyone claiming through or on its behalf
(including, without limitation, any receiver, trustee or other similar Person)
is entitled to receive or retain any payment or distribution of any kind or
character on account of all or any of the Subordinated Debt, and, to that end,
any payment or distribution of any kind or character (whether in cash, property
or securities) that otherwise would be payable or deliverable upon or with
respect to the Subordinated Debt in any such Insolvency Proceeding (including,
without limitation, any payment that may be payable in respect of, or turnover
of funds to be applied to, the Subordinated Debt by reason of any other
Indebtedness or obligations of Payor being subordinated to payment of the
Subordinated Debt) shall be paid or delivered forthwith directly to the
Administrative Agent, for the account of the Secured Parties, in the same form
as so received (with any necessary endorsement or assignment) for application
(in the case of cash) to, or to be held as collateral (in the case of noncash
property or securities) for, the payment,

6



--------------------------------------------------------------------------------



 



prepayment and/or cash collateralization of the Senior Debt until all of the
Senior Debt shall have been paid in full.
          (d) So long as the Senior Debt shall not have been paid in full, the
Subordinated Creditor shall not (i) ask, demand, sue for, take or receive from
Payor, directly or indirectly, in cash or other property or by set-off or in any
manner (including, without limitation, from or by way of collateral), payment of
all or any of the Subordinated Debt, except such payments as otherwise expressly
permitted herein when no Blockage Event has occurred and is continuing,
(ii) commence, or join with any creditor other than the Administrative Agent in
commencing, or directly or indirectly cause Payor to commence, or assist Payor
in commencing, any Insolvency Proceeding, or (iii) request or accept any
collateral or other security for all or any portion of the Subordinated Debt. If
the Subordinated Creditor, in contravention hereof, shall commence, prosecute or
participate in any of the actions, suits or proceedings referred to above in
this paragraph, then the Administrative Agent may intervene and interpose as a
defense or plea the terms of this Note in its own name or in the name of the
Subordinated Creditor.
          (e) Until such time as all of the Senior Debt has been paid in full,
if any Insolvency Proceeding is commenced by or against Payor, the Subordinated
Creditor authorizes and empowers the Administrative Agent to file proofs of
claim of the Subordinated Debt on behalf of the Subordinated Creditor in any
statutory or non-statutory proceeding as the agent and attorney-in-fact for the
Subordinated Creditor if the Subordinated Creditor fails to file such proofs of
claim on or before the date that is ten (10) days prior to the date such proofs
of claim must be filed by the Subordinated Creditor in accordance with
applicable law; provided, however, that (i) the foregoing authorization and
empowerment (A) imposes no obligation on the Administrative Agent to take any
such action, and (B) is granted only for the specific and limited purpose for
which it is given, and (ii) the Administrative Agent shall have, prior to taking
any such action, given 15 days prior written notice (which notice may be given
up to 60 days prior to the expiration of the time to file such claim) to the
Subordinated Creditor that it intends to file such claim or proof of debt.
Notwithstanding anything to the contrary herein, in no event may the
Administrative Agent, any Lender or any Secured Affiliate vote or take any other
action related to any claim with respect to the Subordinated Debt on behalf of
the Subordinated Creditor, and such agency and appointment of attorney-in-fact
shall not extend to any such right to vote or take any other action related to
any such claim of the Subordinated Creditor, which rights to vote and take
action the Subordinated Creditor is hereby authorized to exercise and take.
          (f) All payments or distributions upon or with respect to the
Subordinated Debt that are received by the Subordinated Creditor contrary to the
provisions of this Note shall be received in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of the
Subordinated Creditor and shall be paid or delivered forthwith directly to the
Administrative Agent, for the account of the Secured Parties, in the same form
as so received (with any necessary endorsement or assignment), to be applied (in
the case of cash) to, or held as collateral (in the case of noncash property or
securities) for, the payment, prepayment and/or cash collateralization of the
Senior Debt until all of the Senior Debt shall have been paid in full.
          (g) To the extent that Payor, the Subordinated Creditor or any of
their respective subsidiaries or any other Credit Party or guarantor of or
provider of collateral for the

7



--------------------------------------------------------------------------------



 



Senior Debt shall make any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
applicable Insolvency Law or equitable cause (any such payment being a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be
reinstated and continue in full force and effect as if such Voided Payment had
never been made. To the extent that the Subordinated Creditor shall have
received any payments subsequent to the date of the initial receipt of such
Voided Payment by the Administrative Agent or any of the Secured Parties and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver or any
other party under any applicable Insolvency Law or equitable cause, the
Subordinated Creditor shall be obligated and hereby agrees that any such payment
so made or received shall be deemed to have been received in trust for the
benefit of the Administrative Agent, and the Subordinated Creditor (by its
acceptance hereof) hereby agrees to pay to the Administrative Agent, upon
demand, the full amount so received by the Subordinated Creditor during such
period of time to the extent necessary to fully restore to the Secured Parties
the amount of such Voided Payment, which amount shall be applied as set forth in
the immediately preceding paragraph.
          (h) The Subordinated Creditor will not:
          (i) (A) cancel or otherwise discharge any of the Subordinated Debt
(except (1) upon payment in full of the Senior Debt, (2) by a conversion of all
or any part of the Subordinated Debt to a capital contribution to Payor in
return for Equity Interests of Payor or (3) as otherwise permitted by the Credit
Agreement), or (B) convert or exchange any of the Subordinated Debt into or for
any other Indebtedness (other than any other Subordinated Debt);
          (ii) sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt other than the pledge of the instruments and agreements
evidencing the Subordinated Debt to the Global Administrative Agent (as defined
in the Parent Credit Agreement) pursuant to the Parent Credit Agreement or any
of the other Combined Loan Documents (as defined in the Parent Credit Agreement)
or a transfer or other disposition of such instruments and agreements in
connection with a foreclosure under the Parent Credit Agreement or any of the
other Combined Loan Documents (as defined in the Parent Credit Agreement); or
          (iii) contest, or cause or encourage any other Person to contest, at
any time, the validity, perfection, priority or enforceability of the
subordination provisions of this Note, the Senior Debt, the agreements
evidencing the Senior Debt or the security interests or the Liens granted to the
Administrative Agent or any of the other Secured Parties pursuant thereto.
          (i) Subject to the payment in full of the Senior Debt, the
Subordinated Creditor shall be subrogated to the rights of the Lenders and the
Secured Affiliates to receive payments or distributions of assets of Payor in
respect of the Senior Debt until the Subordinated Debt shall be paid in full.
For the purposes of such subrogation, payments or distributions to the
Administrative Agent, for the account of the Lenders and the Secured Affiliates,
of any cash,

8



--------------------------------------------------------------------------------



 



property or securities to which the Subordinated Creditor would be entitled
except for the provisions of this Note shall be deemed, as between Payor and its
creditors (other than the Lenders, the Secured Affiliates and the Subordinated
Creditor), to be a payment by Payor to or on account of the Subordinated Debt,
it being understood that the provisions of this Section 7(i) are, and are
intended solely, for the purpose of defining the relative rights of the
Subordinated Creditor, on the one hand, and the Administrative Agent, the
Lenders and the Secured Affiliates, on the other hand.
          (j) The Lenders or other holders of the Senior Debt may, at any time
and from time to time, without any consent of or notice to the Subordinated
Creditor or any other holder of the Subordinated Debt and without impairing or
releasing the obligations of the Subordinated Creditor hereunder:
          (i) change the manner, place or terms of payment of, or change or
extend the time of payment of, or renew payment or change or extend the time or
payment of, or renew or alter, the Senior Debt (including any change in the rate
of interest thereon), or amend, supplement or otherwise modify in any manner any
Loan Document or other instrument, agreement or other document under which any
of the Senior Debt is outstanding;
          (ii) sell, exchange, release, not perfect and otherwise deal with any
of the property or assets of any Person at any time pledged, assigned or
mortgaged to secure the Senior Debt;
          (iii) release any Person liable in any manner under or in respect of
the Senior Debt;
          (iv) exercise or refrain from exercising any rights against Payor, any
of the other Credit Parties or any of their respective Subsidiaries or any other
Person;
          (v) apply to the Senior Debt any sums from time to time received by or
on behalf of the Administrative Agent or any of the Secured Parties; or
          (vi) sell, assign, transfer or exchange any of the Senior Debt.
          (k) Each of Payor and the Subordinated Creditor will, if reasonably
requested by the Administrative Agent, further mark their respective books of
account in such a manner as shall be effective to give proper notice of the
effect of the subordination provisions of this Note. Each of Payor and the
Subordinated Creditor will, at Payor’s sole expense and at any time and from
time to time, promptly execute and deliver all further instruments and
documents, and take all further actions, that may be necessary or that the
Administrative Agent may reasonably deem advisable and may request in order to
protect any right or interest granted or intended to be granted under the
subordination provisions of this Note or to enable the Administrative Agent or
any of the other Secured Parties to exercise and enforce its rights and remedies
hereunder.
          (l) The Subordinated Creditor shall, upon reasonable request from time
to time, from Payor, any Secured Party or any other holder of Senior Debt or any
party who intends to extend Senior Debt to Payor, provide to the holder(s) of
Senior Debt or any such prospective

9



--------------------------------------------------------------------------------



 



holder(s) of Senior Debt a written acknowledgment by the Subordinated Creditor
addressed to such holder(s) of Senior Debt to the effect that such holder of
Senior Debt is a holder of the Senior Debt entitled to the benefits of this
Note, or, in the case of a prospective holder of Senior Debt, to the effect that
the credit to be extended by such prospective holder will be Senior Debt and
that such prospective holder will be entitled to the benefits of this Note.
          (m) Payor acknowledges and agrees that the provisions of this Note,
including, without limitation, the foregoing subordination provisions are, and
are intended to be, an inducement and a consideration to each Secured Party,
whether the Senior Debt held by such Secured Party was created or acquired
before or after the issuance of this Note, to acquire and continue to hold, or
to continue to hold, such Senior Debt and such Secured Party shall be deemed
conclusively to have relied on the provisions of this Note, including, without
limitation, such subordination provisions, in acquiring and continuing to hold,
or in continuing to hold, such Senior Debt.
          (n) The foregoing provisions regarding subordination are and are
intended solely for the purpose of defining the relative rights of the holders
of the Senior Debt, on the one hand, and the holders of the Subordinated Debt,
on the other hand. Such provisions are for the benefit of the holders of the
Senior Debt and shall inure to the benefit of, and shall be enforceable by, the
Administrative Agent, on behalf of itself and the other Secured Parties,
directly against the holders of the Subordinated Debt, and no holder of the
Senior Debt shall be prejudiced in its right to enforce the subordination of any
of the Subordinated Debt by any act or failure to act by Payor or any Person in
custody of its property or assets. The subordination provisions herein shall
constitute a continuing offer to each and every holder of Senior Debt from time
to time and such holders are intended third party beneficiaries hereof. Nothing
contained in the foregoing provisions is intended to or shall impair, as between
Payor and the holders of the Subordinated Debt, the obligations of Payor to such
holders.
     8. WAIVER. PAYOR HEREBY WAIVES PROMPTNESS, DILIGENCE, PRESENTMENT FOR
PAYMENT, DEMAND, NOTICE OF DISHONOR AND PROTEST AND ANY OTHER NOTICE WITH
RESPECT TO THIS NOTE.
     9. Amendments, Etc. None of the provisions of this Note may be waived,
amended, supplemented or otherwise modified except in a writing signed by Payor
and the Subordinated Creditor; provided, however, that, until the Senior Debt
has been paid in full, no amendment, waiver or modification of this Note
(including, without limitation, the subordination provisions hereof), and no
consent to any departure herefrom, that would violate Section 7.17 of the Credit
Agreement shall be effective unless the same shall be in writing and also signed
by the Administrative Agent, and then, in each case, such waiver, modification
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
     10. No Waiver; Cumulative Remedies. No failure on the part of the
Subordinated Creditor or the Administrative Agent to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies provided herein
are cumulative and are not exclusive of any remedies provided by applicable law
or in equity.

10



--------------------------------------------------------------------------------



 



     11. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
(e-mail), as follows:

         
 
  If to Payor:   Quicksilver Gas Services LP
 
      c/o Quicksilver Gas Services GP LLC
 
      777 West Rosedale Street, Suite 300
 
      Fort Worth, Texas 76104
 
      Attention: MarLu Hiller
 
      FAX: 817-665-5016
 
      Electronic Mail (E-mail): mhiller@qrinc.com
 
       
 
  If to the Subordinated Creditor:   Quicksilver Resources Inc.
 
      777 West Rosedale Street, Suite 300
 
      Fort Worth, Texas 76104
 
      Attention: MarLu Hiller
 
      FAX: 817-665-5016
 
      Electronic Mail (E-mail): mhiller@qrinc.com
 
       
 
  If to the Administrative Agent:   Bank of America, N.A.
 
      700 Louisiana Street, 8th Floor
 
      TX4-213-08-14
 
      Houston, Texas 77002
 
      Attention: Ronald E. McKaig
 
      FAX: 713-247-7286
 
      Electronic Mail (E-mail):
 
      ronald.e.mckaig@bankofamerica.com

     12. Assignment. This Note shall be binding upon the successors and assigns
of Payor and shall inure to the benefit of the Subordinated Creditor and its
successors and assigns; provided, however, that Payor shall not assign, delegate
or otherwise transfer any of its rights or obligations under this Note without
the prior written consent of the Subordinated Creditor.
     13. No Credit Support. Payor and the Subordinated Creditor (by its
acceptance hereof) acknowledge and agree that this Note is not secured by any
mortgage, Lien, pledge, charge, financing statement, security interest,
hypothecation, or other security instrument of any type. Payor and the
Subordinated Creditor (by its acceptance hereof) further acknowledge and agree
that this Note is not supported directly or indirectly by any Guarantee of any
person or entity. Payor and the Subordinated Creditor (by its acceptance hereof)
further agree that Payor will not grant, or cause any other Credit Party to
grant any Lien securing this Note or provide any Guarantee for the payment of
this Note until the Senior Debt has been paid in full.
     14. Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof; and any such prohibition

11



--------------------------------------------------------------------------------



 



or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     15. Usury Savings Clause. (a) It is the intention of the parties hereto to
comply with applicable state and federal usury laws (now or hereafter enacted).
Accordingly, notwithstanding any provision to the contrary in this Note, in no
event (including, but not limited to, prepayment or acceleration of the maturity
of any obligation) shall this Note require the payment or permit the collection
of interest in excess of the Highest Lawful Rate. If, under any circumstance
whatsoever, any provision of this Note shall provide for the payment or
collection of interest in excess of the Highest Lawful Rate, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity,
and if from any such circumstances the Subordinated Creditor shall ever receive
anything of value as interest or deemed interest by applicable law under this
Note or otherwise an amount that would exceed the Highest Lawful Rate, such
amount that would be excessive interest shall be applied to the reduction of the
principal amount owing under this Note or on account of any other indebtedness
of Payor to the Subordinated Creditor, and not to the payment of interest, or if
such excessive interest exceeds the unpaid balance of principal of this Note and
such other indebtedness, such excess shall be refunded to Payor. In determining
whether or not the interest paid or payable with respect to any indebtedness of
Payor to the Subordinated Creditor, under any specified contingency, exceeds the
Highest Lawful Rate, Payor and the Subordinated Creditor shall, to the maximum
extent permitted by applicable law, (i) characterize any non-principal payment
as an expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, (iii) amortize, prorate, allocate and
spread the total amount of interest throughout the full term of such
indebtedness so that interest thereon does not exceed the maximum amount
permitted by applicable law, and/or (iv) allocate interest between portions of
such indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable law.
         (b) If at any time the interest rate hereunder (the “Stated Rate”)
exceeds the Highest Lawful Rate, then the rate at which interest shall accrue
hereunder shall automatically be limited to the Highest Lawful Rate, and shall
remain at the Highest Lawful Rate until the total amount of interest accrued
hereunder equals the total amount of interest that would have accrued but for
the operation of this sentence. Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate, in
which case the immediately preceding sentence shall apply.
     16. Jurisdiction, Etc. (a) THIS NOTE SHALL BE DEEMED TO BE A CONTRACT UNDER
THE LAWS OF THE STATE OF TEXAS. Payor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Texas and of any Texas
State court sitting in Tarrant or Dallas County, Texas, and any appellate court
from any thereof, for purposes of any action or proceeding arising out of or
relating to this Note, or for recognition or enforcement of any judgment, and
Payor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such court.
Payor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Note shall affect any right
that the Subordinated Creditor may otherwise have to bring any action or
proceeding relating to this Note in the courts of any jurisdiction.

12



--------------------------------------------------------------------------------



 



          (b) Payor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Note in any such court. Payor hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (c) Payor agrees to not assert any claim against the Subordinated
Creditor, any of its affiliates or any of their respective directors, officers,
attorneys, agents and advisers, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to this Note, any of the
transactions contemplated herein or the actual or proposed use of the loan
evidenced by this Note.
     17. Relationship of the Parties. Notwithstanding any business or personal
relationship between Payor and the Subordinated Creditor, or any officer,
director or employee of the Subordinated Creditor, that may exist or have
existed, the relationship between Payor and the Subordinated Creditor under and
with respect to this Note is solely that of debtor and creditor, the
Subordinated Creditor has no fiduciary or other special relationship with Payor
by virtue of this Note, Payor and the Subordinated Creditor are not partners or
joint venturers, and no term or condition of any of this Note shall be construed
so as to deem the relationship between Payor and the Subordinated Creditor to be
other than that of debtor and creditor.
     18. Right of Set-off. Subject to the subordination provisions contained in
Section 7 hereof, the Subordinated Creditor is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all indebtedness, obligations or liabilities at any time owing
by the Subordinated Creditor to or for the credit or the account of Payor
against any and all of the obligations of Payor now or hereafter existing under
this Note, whether or not the Subordinated Creditor shall have made any demand
under this Note and although such obligations may be unmatured. The rights of
the Subordinated Creditor under this Section 18 are in addition to other rights
and remedies (including, without limitation, other rights of set off) which the
Subordinated Creditor may have.
     19. Costs and Expenses. Subject to the subordination provisions contained
in Section 7 hereof, Payor agrees to pay on demand all costs and expenses
incurred by the Subordinated Creditor in connection with the preparation,
execution, delivery, administration, modification and amendment of this Note,
including, without limitation, the reasonable attorneys’ fees and expenses of
the Subordinated Creditor with respect thereto and with respect to advising the
Subordinated Creditor as to its rights and responsibilities under this Note.
Subject to the subordination provisions contained in Section 7 hereof, Payor
further agrees to pay on demand all losses, costs and expenses, if any
(including attorneys’ fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Note,
including, without limitation, attorneys’ fees and expenses in connection with
the enforcement of rights under this Section 19. In addition, Payor shall pay
any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Note, and agrees to save the
Subordinated Creditor harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes.

13



--------------------------------------------------------------------------------



 



     20. Representations and Warranties. Payor hereby represents and warrants to
the Subordinated Creditor that (a) Payor’s execution, delivery and performance
of this Note have been authorized by all necessary action; (b) it has the
requisite power and authority to execute, deliver and perform its obligations
under this Note; (c) this Note has been duly executed and delivered to the
Subordinated Creditor by Payor; and (d) this Note is the legal, valid and
binding obligation of Payor, enforceable against Payor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforceability of creditors’ rights generally and
by general principles of equity.
     21. WAIVER OF JURY TRIAL. PAYOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE.
     22. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.
     23. ENTIRE AGREEMENT. THIS NOTE REPRESENTS THE FINAL, ENTIRE AGREEMENT
BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     24. No Recourse. Notwithstanding anything to the contrary in this Note, in
no event shall the Subordinated Creditor have any recourse against the assets of
the Subordinated Creditor or any of its Restricted Subsidiaries (as such term is
defined in the First Supplemental Indenture, dated as of March 16, 2006, by and
among the Subordinated Creditor, the subsidiary guarantors parties thereto and
The Bank of New York, as Trustee (as successor in interest to JPMorgan Chase
Bank, National Association), as such First Supplemental Indenture may be
amended, modified, restated, supplemented or replaced from time to time, or any
comparable term in any other documentation now or hereafter evidencing any
Indebtedness of the Subordinated Creditor) for any of the Subordinated Debt
pursuant to this Note.
[Signature on Following Page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Payor has caused this instrument to be duly executed
and delivered to the Subordinated Creditor by a Responsible Officer of the
general partner of Payor on behalf of Payor as of August 10, 2007.

              QUICKSILVER GAS SERVICES LP,
a Delaware limited partnership
 
       
 
  By:   Quicksilver Gas Services GP LLC,
 
      a Delaware limited liability company, its
General Partner

                  By:   /s/ MarLu Hiller         MarLu Hiller,        Vice
President – Treasurer     

[Signature Page]

 